 

Exhibit 10.1

 

EXECUTION VERSION

 

 

PUBLISHED DEAL CUSIP: 84857HAV2
PUBLISHED TERM B FACILITY CUSIP: 84857HAW0

 

TERM LOAN CREDIT AGREEMENT

 

dated as of October 5, 2020

 

among

 

SPIRIT AEROSYSTEMS, INC.,

 

as Borrower,

 

THE LENDERS PARTY HERETO,

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,

 

BANK OF AMERICA, N.A., GOLDMAN SACHS BANK USA, MORGAN STANLEY SENIOR FUNDING,
INC. AND CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners,

 

 



 

 

 

TABLE OF CONTENTS

 



 

    Page Article I   Definitions   Section 1.01 Defined Terms 1 Section 1.02 
Terms Generally; GAAP 69 Section 1.03 Effectuation of Transactions 70
Section 1.04 Timing of Payment or Performance 70 Section 1.05 Times of Day 70
Section 1.06 Classification of Loans and Borrowings 71 Section 1.07 [Reserved]
71 Section 1.08 Exchange Rates; Currency Equivalents; Basket Calculations 71    
  Article II   The Credits   Section 2.01 Commitments 71 Section 2.02 Term Loans
and Borrowings 72 Section 2.03 Requests for Borrowings 72 Section 2.04
[Reserved] 73 Section 2.05 [Reserved] 73 Section 2.06 Funding of Borrowings 73
Section 2.07 Interest Elections 74 Section 2.08 Termination and Reduction of
Commitments 75 Section 2.09 Repayment of Term Loans; Evidence of Debt 76
Section 2.10 Repayment of Term Loans 76 Section 2.11 Prepayment of Term Loans 78
Section 2.12 Fees 79 Section 2.13 Interest 79 Section 2.14 Inability to
Determine Rates 80 Section 2.15 Increased Costs 82 Section 2.16 Break Funding
Payments 84 Section 2.17 Taxes 84 Section 2.18 Payments Generally; Pro Rata
Treatment; Sharing of Set-offs 88 Section 2.19 Mitigation Obligations;
Replacement of Lenders 91 Section 2.20 Illegality 92 Section 2.21 Incremental
Term Loan Commitments 93 Section 2.22 Extensions of Term Loans and Commitments
95 Section 2.23 Refinancing Amendments 97

 



i

 

 

Article III   Representations and Warranties   Section 3.01 Organization; Powers
99 Section 3.02 Authorization 99 Section 3.03 Enforceability 100 Section 3.04
Governmental Approvals 100 Section 3.05 Financial Statements 100 Section 3.06 No
Material Adverse Effect 100 Section 3.07 Title to Properties; Possession Under
Leases; Flood Documentation 101 Section 3.08 Subsidiaries 101 Section 3.09
Litigation; Compliance with Law 101 Section 3.10 Federal Reserve Regulations 102
Section 3.11 Investment Company Act 102 Section 3.12 Use of Proceeds 102
Section 3.13 Tax 102 Section 3.14 No Material Misstatements 102 Section 3.15
Employee Benefit Plans 103 Section 3.16 Environmental Matters 103 Section 3.17
Security Documents 104 Section 3.18 Solvency 105 Section 3.19 Labor Matters 105
Section 3.20 Insurance 105 Section 3.21 Intellectual Property; Licenses, Etc.
106 Section 3.22 USA PATRIOT Act 106 Section 3.23 Anti-Corruption Laws and
Sanctions 106 Section 3.24 EEA Financial Institutions 106 Section 3.25
Beneficial Ownership Certificate 106       Article IV   Conditions of Lending  
Section 4.01 Closing Date 107 Section 4.02 Subsequent Credit Events 109      
Article V   Affirmative Covenants   Section 5.01 Existence; Business and
Properties 110 Section 5.02 Insurance 110 Section 5.03 Taxes 112 Section 5.04
Financial Statements, Reports, Etc. 112 Section 5.05 Litigation and Other
Notices 114 Section 5.06 Compliance with Laws 114

 



ii

 

 

Section 5.07 Maintaining Records; Access to Properties and Inspections 114
Section 5.08 Use of Proceeds 115 Section 5.09 Compliance with Environmental Laws
115 Section 5.10 Further Assurances; Additional Guarantors; Additional Security
115 Section 5.11 Restricted and Unrestricted Subsidiaries 119 Section 5.12
Post-Closing 119 Section 5.13 Maintenance of Ratings 119       Article VI  
Negative Covenants   Section 6.01 Indebtedness 120 Section 6.02 Liens 126
Section 6.03 [Reserved] 132 Section 6.04 Investments, Loans and Advances 132
Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions 136
Section 6.06 Restricted Payments 141 Section 6.07 Transactions with Affiliates
143 Section 6.08 Business of Parent and the Subsidiaries; Etc. 146 Section 6.09
Restrictions on Subsidiary Distributions and Negative Pledge Clauses 146
Section 6.10 Fiscal Quarter and/or Fiscal Year 149       Article VII   Events of
Default   Section 7.01 Events of Default 149       Article VIII   The Agents  
Section 8.01 Appointment and Authority 153 Section 8.02 Rights as a Lender 154
Section 8.03 Exculpatory Provisions 154 Section 8.04 Reliance by the
Administrative Agent and Collateral Agent 155 Section 8.05 Delegation of Duties
156 Section 8.06 Resignation of an Agent 156 Section 8.07 Non-Reliance on
Administrative Agent, Collateral Agent and Other Lenders 157 Section 8.08 No
Other Duties, Etc. 158 Section 8.09 Administrative Agent May File Proofs of
Claim; Credit Bidding 158 Section 8.10 Collateral and Guarantee Matters 160
Section 8.11 Certain ERISA Matters 161 Section 8.12 Withholding Tax 162

 



iii

 

 

Article IX   Miscellaneous   Section 9.01 Notices; Communications 162
Section 9.02 Survival of Agreement 164 Section 9.03 Binding Effect 164
Section 9.04 Successors and Assigns 165 Section 9.05 Expenses; Indemnity 172
Section 9.06 Right of Set-off 174 Section 9.07 Applicable Law 174 Section 9.08
Waivers; Amendment 175 Section 9.09 Interest Rate Limitation 178 Section 9.10
Entire Agreement 178 Section 9.11 WAIVER OF JURY TRIAL 178 Section 9.12
Severability 179 Section 9.13 Counterparts; Electronic Execution 179
Section 9.14 Headings. 180 Section 9.15 Jurisdiction; Consent to Service of
Process 180 Section 9.16 Confidentiality 181 Section 9.17 Platform; Borrower
Materials 181 Section 9.18 Release of Liens and Guarantees 182 Section 9.19 USA
PATRIOT Act Notice 184 Section 9.20 Acknowledgement and Consent to Bail-In of
EEA Financial Institutions 185 Section 9.21 Judgment Currency 185 Section 9.22
Distributable Reserves 186 Section 9.23 No Advisory or Fiduciary Responsibility
186 Section 9.24 Acknowledgment Regarding Any Supported QFCs 187

 

Exhibits and Schedules

 

Exhibit A Form of Assignment and Acceptance Exhibit B [Reserved] Exhibit C Form
of Solvency Certificate Exhibit D Form of Borrowing Request Exhibit E Form of
Interest Election Request Exhibit F Form of Promissory Note Exhibit G [Reserved]
Exhibit H-1 U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships
for U.S. Federal Income Tax Purposes) Exhibit H-2 U.S. Tax Certificate (For
Non-U.S. Lenders that are Partnerships for U.S. Federal Income Tax Purposes)
Exhibit H-3 U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes) Exhibit H-4 U.S. Tax
Certificate (For Non-U.S. Participants that are Partnerships for U.S. Federal
Income Tax Purposes)

 



iv

 

 

Exhibit I Form of Collateral Agreement Exhibit J Form of Guarantee Agreement
Exhibit K [Reserved] Exhibit L Equal Priority Intercreditor Agreement Exhibit M
Auction Procedures Exhibit N Form of Administrative Questionnaire Exhibit O
Notice of Loan Prepayment     Schedule 1.01(B) Mortgaged Property Schedule 2.01
Commitments Schedule 3.04 Governmental Approvals Schedule 3.05 Financial
Statements Schedule 3.08(a) Subsidiaries Schedule 3.08(b) Subscriptions Schedule
3.16 Environmental Matters Schedule 3.20 Insurance Schedule 3.21 Intellectual
Property Schedule 5.12 Post-Closing Items Schedule 6.01 Indebtedness Schedule
6.02(a) Liens Schedule 6.04 Investments Schedule 6.07 Transactions with
Affiliates Schedule 9.01 Notice Information

 



v

 

 

 

 

TERM LOAN CREDIT AGREEMENT dated as of October 5, 2020 (this “Agreement”), among
Spirit AeroSystems, Inc., a Delaware corporation (the “Borrower”), Bank of
America, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) and Collateral Agent, and each Lender (as defined below) party hereto
from time to time.

 

WHEREAS, the Borrower has requested that the Lenders extend credit as set forth
herein;

 

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein.

 

Accordingly, the parties hereto agree as follows:

 

Article I

Definitions

 

Section 1.01        Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:

 

“2021 Notes” means those certain Senior Floating Rate Notes issued by the
Borrower described in clause (a) of the definition of “Senior Notes” below.

 

“2025 Notes” means those certain 7.500% Senior Secured Second Lien Notes due
2025 in an aggregate original principal amount of $1,200,000,000 issued by the
Borrower pursuant to that certain Indenture, dated as of April 17, 2020, by and
among the Borrower, as issuer, the guarantors party thereto, and The Bank of New
York Mellon Trust Company, N.A. (or any successor thereto), in its capacity as
trustee and collateral agent (as amended, restated, amended and restated,
supplemented and/or otherwise modified in writing from time to time).

 

“2026 Noteholders” means, collectively, as of any date of determination: (a)
each person that is a registered holder of the 2026 Notes as of such date; and
(b) the 2026 Notes Trustee.

 

“2026 Notes” means those certain 3.850% Senior Notes due 2026, issued by the
Borrower pursuant to the 2026 Notes Indenture, in an aggregate original
principal amount of $300,000,000.

 

“2026 Notes Indenture” means that certain Indenture, dated as of June 1, 2016,
by and among the Borrower, as issuer, the guarantors party thereto, and the 2026
Notes Trustee (as amended, restated, amended and restated, supplemented and/or
otherwise modified in writing from time to time).

 

“2026 Notes Trustee” means The Bank of New York Mellon Trust Company, N.A. (or
any successor thereto), in its capacity as trustee for the 2026 Notes.

 

“Additional Mortgage” shall have the meaning assigned that term in
Section 5.10(c).

 



1

 

 

“Additional Obligations” means all Obligations referred to in clauses (b)
through (e) of the definition of “Obligations.”

 

“Adjusted Consolidated EBITDA” shall mean, with respect to Parent and the
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of Parent and the Subsidiaries for such period plus

 

(a)               the sum of, without duplication, in each case, to the extent
deducted in or otherwise reducing Consolidated Net Income for such period (other
than in the case of clauses (xvi) and (xvii) below):

 

(i)                 provision for Taxes based on income, profits or capital
(including state franchise Taxes and similar Taxes in the nature of income tax)
of Parent and the Subsidiaries for such period, and foreign withholding Taxes;
plus

 

(ii)              Fixed Charges of Parent and the Subsidiaries for such period,
to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income; plus

 

(iii)            the consolidated depreciation and amortization expense of
Parent and its Subsidiaries for such period (including amortization of
intangibles, deferred financing fees, debt issuance costs, commissions, fees and
expenses), to the extent such expenses were deducted in computing such
Consolidated Net Income; plus

 

(iv)             any other consolidated non-cash charges and expenses of Parent
and its Subsidiaries for such period, to the extent that such consolidated
non-cash charges or expenses were included in computing such Consolidated Net
Income; provided that if any such non-cash charge or expense represents an
accrual or reserve for anticipated cash charges or expenses in future period,
the cash payment in respect thereof in such future period shall be subtracted
from Adjusted Consolidated EBITDA to such extent, and excluding amortization of
a prepaid cash item that was paid in a prior period; plus

 

(v)               any losses from foreign currency transactions (including
losses related to currency remeasurements of Indebtedness) of Parent and its
Subsidiaries for such period, to the extent that such losses were taken into
account in computing such Consolidated Net Income; plus

 

(vi)             losses in respect of post-retirement benefits of Parent and its
Subsidiaries, as a result of the application of ASC 715, Compensation-Retirement
Benefits, to the extent that such losses were deducted in computing such
Consolidated Net Income; plus

 

(vii)          any proceeds from business interruption insurance received by
Parent or its Subsidiaries during such period; plus

 

(viii)        any fees and expenses related to a Qualified Securitization
Transaction or a Qualified Receivables Facility, as applicable, to the extent
such fees and expenses are included in computing Consolidated Net Income; plus

 



2

 

 

(ix)             earn-out obligation expense incurred in connection with any
acquisition or other Investment (including any acquisition or other investment
consummated prior to the Closing Date) and paid or accrued during the applicable
period; plus

 

(x)               losses attributable to, and payments of, legal settlements,
fines, judgments or orders; plus

 

(xi)             non-controlling or minority interest expense consisting of
income attributable to third parties in respect of their Equity Interests in
non-wholly owned Subsidiaries; plus

 

(xii)          Parent and its Subsidiaries’ pro rata share, whether direct or
indirect, of any dividends or distributions declared but not paid during such
period by any joint venture entity in which Parent or any of its Subsidiaries
has a direct or indirect interest (“Declared Dividends”); plus

 

(xiii)        the amount of loss on sales of Securitization Assets to a
Securitization Entity in connection with a Qualified Securitization Transaction
or Receivables Assets in connection with a Qualified Receivables Facility, as
applicable, to the extent included in computing Consolidated Net Income; plus

 

(xiv)         any losses, charges or expenses related to any issuance of Equity
Interests, any acquisition, investment, Asset Sale, or the incurrence or
repayment of Indebtedness, including refinancing thereof (in each case, to the
extent permitted hereunder and whether or not consummated); plus

 

(xv)           unusual, infrequent or non-recurring losses, charges or expenses;
plus

 

(xvi)         restructuring and business optimization losses, charges, expenses,
accruals or reserves, including any system implementation costs, costs related
to the closure, relocation, reconfiguration and/or consolidation of facilities,
and costs to relocate employees, retention charges, severance, contract
termination costs, transition and other duplicative running costs; provided,
that, all amounts added back to “Adjusted Consolidated EBITDA” pursuant to this
clause (a)(xvi) shall not exceed $150,000,000 for any period; plus

 

(xvii)      “run-rate” cost savings in connection with a Permitted Acquisition,
Investment permitted hereunder, Asset Sale permitted hereunder, or other
cost-saving initiative projected by the Borrower in good faith to result from
specified actions taken, committed to be taken, or expected in good faith to be
taken, no later than eighteen (18) months after the end of such period,
calculated on a Pro Forma Basis after giving effect thereto (it is understood
and agreed that “run-rate” means the full recurring benefit for a period that is
associated with any action taken, or expected to be taken, in each case, net of
the amount of actual benefits realized during such period from such actions to
the extent already included in Consolidated Net Income for such period);
provided that (A) such cost savings are reasonably identifiable and factually
supportable and (B) all amounts added back to “Adjusted Consolidated EBITDA”
pursuant to this clause (a)(xvii) shall not exceed $100,000,000 for any period;
plus

 



3

 

 

(xviii)    forward loss charges in accordance with GAAP, in an aggregate amount
not to exceed $500,000,000 during the term of this Agreement; minus

 

(b)               the sum of, without duplication, in each case, to the extent
added back in or otherwise increasing Consolidated Net Income for such period:

 

(i)                 the amount of any gain in respect of post-retirement
benefits as a result of the application of ASC 715, to the extent such gains
were taken into account in computing such Consolidated Net Income; plus

 

(ii)              any gains from foreign currency transactions (including gains
related to currency remeasurements of Indebtedness) of Parent and its
Subsidiaries for such period, to the extent that such gains were taken into
account in computing such Consolidated Net Income; plus

 

(iii)            non-cash gains increasing such Consolidated Net Income for such
period, other than accruals in the ordinary course of business and other than
reversals of an accrual or reserve for a potential cash item that reduced
Adjusted Consolidated EBITDA in any prior period; plus

 

(iv)             on the last day of each fiscal year of Parent, the amount of
Parent and its Subsidiaries’ pro rata share of Declared Dividends during such
fiscal year that have not actually been received by Parent and its Subsidiaries,
directly or indirectly, as of such date;

 

in each case, on a consolidated basis and determined in accordance with GAAP.

 

Notwithstanding the preceding, the provision for Taxes based on the income or
profits of, the Fixed Charges of, the depreciation and amortization and other
non-cash expenses or non-cash items of and the restructuring charges or expenses
of, a Subsidiary (other than any Wholly Owned Subsidiary) of Parent will be
added to (or subtracted from, in the case of non-cash items described in clause
(b) above) Consolidated Net Income to compute Adjusted Consolidated EBITDA, (A)
in the same proportion that the Net Income of such Subsidiary was added to
compute such Consolidated Net Income of Parent, and (B) only to the extent that
a corresponding amount of the Net Income of such Subsidiary would be permitted
at the date of determination to be dividended or distributed to Parent by such
Subsidiary without prior governmental approval (that has not been obtained), and
without direct or indirect restriction pursuant to the terms of its charter and
all agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Subsidiary or its stockholders or
shareholders.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.

 

“Administrative Agent Fee Letter” shall mean that certain Administrative Agent
Fee Letter, dated as of September 21, 2020, by and between the Borrower and the
Administrative Agent.

 



4

 

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit N or any other form approved by the
Administrative Agent.

 

“Advance Payment” means an advance payment, progress payment, or similar payment
made to Parent or any Subsidiary (or any such payment made to any joint venture
in which Parent or any Subsidiary is a participant where all, or a portion, of
such payment is passed on or paid by the joint venture to Parent or any
Subsidiary) in connection with a program under a commercial or government
(including defense) contract with a customer in contemplation of the future
performance of services, receipt of goods, incurrence of expenditures, or for
other property to be provided by Parent or any Subsidiary where the amount of
such payment is either applied to offset a portion of the purchase price for, or
otherwise repaid in installments based on, future shipset (or similar unit)
deliveries, the provision of services, goods or other property to the relevant
customer (or through such joint venture) or incurrence of expenditures,
generally over a fixed number or amount of shipsets (or similar units),
services, goods or other property, or incurrence of expenditures.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Agents” shall mean the Administrative Agent and the Collateral Agent.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.21.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Parent or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, but not limited to
the United States Foreign Corrupt Practices Act of 1977.

 

“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).

 

“Applicable Margin” shall mean a percentage per annum based on the First Lien
Secured Gross Leverage Ratio pursuant to the following grid:

 

Level First Lien Secured Gross Leverage
Ratio Applicable Margin
for Eurodollar Rate
Loans Applicable Margin
for Base Rate Loans I Less than 2.50 to 1.00 5.00% 4.00% II Greater than or
equal to 2.50 to 1.00 5.25% 4.25%

 



5

 

 

For purposes of determining the Applicable Margin:

 

(a)               The Applicable Margin shall be set at Level II from the
Closing Date until the date the certificate for the fiscal quarter ending March
31, 2022 is delivered under Section 5.04(c).

 

(b)               The Applicable Margin shall be recomputed as of the end of
each fiscal quarter, commencing with the fiscal quarter ending March 31, 2022,
based on the First Lien Secured Gross Leverage Ratio as of such quarter end. Any
increase or decrease in the Applicable Margin computed as of a quarter end shall
be effective on the date on which the certificate evidencing such computation is
delivered under Section 5.04(c). If a certificate is not delivered when due in
accordance with such Section 5.04(c), then upon the request of the Required
Lenders the rates in Level II shall apply as of the date on which such
certificate was required to have been delivered and shall remain in effect until
the date on which such certificate is delivered.

 

(c)               If as a result of any restatement or other adjustment to the
financial statements of Parent (i) the First Lien Secured Gross Leverage Ratio
as calculated by the Borrower as of any applicable date was inaccurate and (ii)
a proper calculation of the First Lien Secured Gross Leverage Ratio would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent, an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. The Borrower’s obligations under this paragraph shall survive the
termination of this Agreement and the repayment of the Obligations hereunder.

 

Notwithstanding the foregoing, the Applicable Margin with respect to any Other
Term Loan shall be the “Applicable Margin” as set forth in the Incremental
Assumption Agreement, Extension Amendment or Refinancing Amendment (as
applicable) relating thereto.

 

“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).

 

“Arrangers” shall mean the Joint Lead Arrangers.

 

“Asset Sale” shall mean (x) any Disposition (including any sale and lease-back
of assets and any mortgage or lease of Real Property) to any person of, any
asset or assets of Parent or any Subsidiary and (y) any sale of any Equity
Interests by any Subsidiary to a person other than Parent or a Subsidiary.

 

“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), substantially in the form of Exhibit A
or such other form as shall be approved by the Administrative Agent and
reasonably satisfactory to the Borrower.

 

“Attributable Receivables Indebtedness” shall mean the principal amount of
Indebtedness (other than any Indebtedness subordinated in right of payment owing
by a Receivables Entity to a Receivables Seller or a Receivables Seller to
another Receivables Seller in connection with the transfer, sale and/or pledge
of Permitted Receivables Facility Assets) which (i) if a Qualified Receivables
Facility is structured as a secured lending agreement or other similar
agreement, constitutes the principal amount of such Indebtedness or (ii) if a
Qualified Receivables Facility is structured as a purchase agreement or other
similar agreement, would be outstanding at such time under such Qualified
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement or such other similar agreement.

 



6

 

 

“Auction” shall have the meaning assigned to such term in Section 9.04(g)(i).

 

“Auction Assignment and Acceptance” shall have the meaning specified in Exhibit
M.

 

“Auction Manager” shall mean (a) either the Administrative Agent or any of its
respective Affiliates or (b) any other financial institution or advisor as
agreed to by the Borrower and the Administrative Agent (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any repurchases pursuant to Section 9.04(g).

 

“Auction Procedures” shall have the meaning specified in Exhibit M.

 

“Available Amount” shall mean, as at any time of determination, an amount, not
less than zero in the aggregate, determined on a cumulative basis, equal to,
without duplication:

 

(a)               $100,000,000, plus

 

(b)       50% of cumulative Consolidated Net Income of Parent since January 1,
2021, plus

 

(b)               the cumulative amounts of all mandatory prepayments declined
by Term Lenders, plus

 

(c)               the Cumulative Qualified Equity Proceeds Amount on such date
of determination, minus

 

(d)               the cumulative amount of Investments made with the Available
Amount from and after the Closing Date and on or prior to such time (net of any
return on such Investments not otherwise included in the Cumulative Qualified
Equity Proceeds Amount), minus

 

(e)               the cumulative amount of Restricted Payments made with the
Available Amount from and after the Closing Date and on or prior to such time.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bank of America” shall mean Bank of America, N.A. and its successors.

 



7

 

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, and any successor thereto.

 

“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate”, (c) the Eurodollar Rate plus 1.00% and (d) 1.75%.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to
Section 2.14 hereof, then the Base Rate shall be the greater of clauses (a), (b)
and (d) above and shall be determined without reference to clause (c) above.

 

“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.

 

“Base Rate Loan” shall mean a Term Loan that bears interest based on the Base
Rate.

 

“BEIS Agreement” shall mean the Agreement in relation to Repayable Investment in
respect of the “Bombardier” CSeries Aircraft dated 23 April 2009 as amended on
13 July 2009 and as subsequently amended and restated on the closing date of the
Impending Acquisition among the Secretary of State for Business, Energy and
Industrial Strategy, Short Brothers plc, and the Borrower.

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“BHC Act Affiliate” shall have the meaning assigned to such term in Section
9.13(b).

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Board of Directors” shall mean, as to any person, the board of directors, the
board of managers, the sole manager or other governing body of such person.

 

“Boeing” means The Boeing Company.

 

“Boeing 737 MAX Program” means, collectively, those certain contractual
arrangements between the Borrower and Boeing (including, without limitation, (i)
the Special Business Provisions MS–65530–0016 (Sustaining), dated as of June 16,
2005, by and between Boeing and the Borrower (as amended from time to time), and
(ii) the General Terms Agreement (Sustaining and others), dated as of June 16,
2005, by and between Boeing and the Borrower (as amended from time to time))
regarding the production by the Borrower of components of the 737 MAX airplane.

 



8

 

 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

 

“Borrowing” shall mean a group of Term Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurodollar Rate Loans,
as to which a single Interest Period is in effect.

 

“Borrowing Minimum” shall mean $1,000,000.

 

“Borrowing Multiple” shall mean (a) in the case of Eurodollar Rate Loans,
$500,000 and (b) in the case of Base Rate Loans, $250,000.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D or such other
form as may be approved by the Administrative Agent, including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent, appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Rate
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in Dollars in the London interbank eurodollar
market.

 

“Capital Expenditures” shall mean all liabilities incurred or expenditures made
by Parent or a Subsidiary that would be classified as capital expenditures in
accordance with GAAP, including Capitalized Lease Obligations.

 

“Capitalized Lease Obligations” shall mean an obligation that is required to be
accounted for as a finance or capital lease (and, for the avoidance of doubt,
not a straight-line or operating lease) on both the balance sheet and income
statement for financial reporting purposes in accordance with GAAP as in effect
prior to giving effect to the adoption of ASU No. 2016-02 “Leases (Topic 842)”
and ASU No. 2018-11 “Leases (Topic 842)” and the stated maturity date thereof
shall be the date of the last payment of rent or any other amount due under such
lease prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty.

 



9

 

 

“Cash Management Agreement” shall mean any agreement to provide to Parent or any
Subsidiary treasury or cash management services, including deposit account and
other accounts, overdraft, credit or debit card, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation, reporting and trade finance
services, supply chain finance programs, cash pooling arrangements and other
cash management services.

 

“Cash Management Bank” shall mean (i) any person that is an Agent, an Arranger,
a Lender or an Affiliate of any such person (a) at the time that it enters into
a Cash Management Agreement, or (b) with respect to Cash Management Agreements
existing on the Closing Date, on the Closing Date and (ii) any other person that
enters into a Cash Management Agreement with Parent or any Subsidiary and that
is a commercial or investment bank designated by the Borrower as a “Cash
Management Bank” by written notice to the Administrative Agent.

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.

 

“Change in Law” shall mean (a) the adoption or taking effect of any law, rule,
regulation or treaty after the Closing Date, (b) any change in law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority after the Closing Date or (c) compliance
by any Lender (or, for purposes of Section 2.15(b), by any Lending Office of
such Lender or by such Lender’s holding company, if any) with any written
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided, however,
that notwithstanding anything herein to the contrary, (x) all requests, rules,
guidelines or directives under or issued in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act, all interpretations and applications
thereof and any compliance by a Lender with any request or directive relating
thereto and (y) all requests, rules, guidelines or directives promulgated under
or in connection with, all interpretations and applications of, and any
compliance by a Lender with any request or directive relating to international
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case under
clauses (x) and (y) above be deemed to be a “Change in Law” regardless of when
adopted, enacted, issued or implemented but, for purposes of Section 2.15, only
to the extent it is the general policy of a Lender to impose applicable
increased costs or costs in connection with capital adequacy requirements
similar to those described in clauses (a) and (b) of Section 2.15 generally on
other similarly situated borrowers under similar circumstances under agreements
permitting such impositions.

 

“Change of Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any “person” or “group” (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the Closing Date, but excluding any employee benefit plan and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) of Equity Interests representing more than 50%
of the aggregate ordinary voting power for the election of directors of Parent
(determined on a fully diluted basis); (b) the sale, lease or transfer (other
than by way of merger, consolidation or other business combination transaction),
in one or a series of related transactions, of all or substantially all of the
assets of Parent and its Subsidiaries, taken as a whole, to any person, other
than Parent or any of its Subsidiaries; or (c) Parent shall cease, directly or
indirectly, to own and control legally and beneficially all of the Equity
Interests in the Borrower.

 



10

 

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“China JVs” means: (a) Huarui Spirit Aerospace Manufacturing Co., Ltd.; and (b)
Xizi Spirit Aerospace Industry (Zhejiang) Ltd.

 

“Class” shall mean, (a) when used in respect of any Term Loan or Borrowing,
whether such Term Loan or the Term Loans comprising such Borrowing are Initial
Term Loans or Other Term Loans; and (b) when used in respect of any Commitment,
whether such Commitment is in respect of a commitment to make Initial Term Loans
or Other Term Loans. Other Term Loans that have different terms and conditions
(together with the Commitments in respect thereof) from the Initial Term Loans
or from other Other Term Loans shall be construed to be in separate and distinct
Classes.

 

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

 

“Closing Date” shall mean the first date on which the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 9.08).

 

“Closing Date Mortgaged Properties” shall have the meaning assigned to such term
in the definition of the term “Mortgaged Properties.”

 

“Closing Date Refinancing” shall mean the repayment in full and termination of
all outstanding loans and commitments under that certain Second Amended and
Restated Credit Agreement, dated as of July 12, 2018, as amended from time to
time, by and among Parent, the Borrower, the guarantors from time to time party
thereto, Bank of America, N.A., as administrative agent and collateral agent,
and the lenders from time to time party thereto.

 

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Administrative Agent, the Collateral Agent
or any Subagent for the benefit of the Secured Parties pursuant to any Security
Document; provided, that notwithstanding anything to the contrary herein or in
any Security Document or other Loan Document, in no case shall the Collateral
include any Excluded Property.

 

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent and security trustee for the Secured Parties, together with its successors
and permitted assigns in such capacity.

 

“Collateral Agreement” shall mean the Collateral Agreement substantially in the
form of Exhibit I dated as of the Closing Date, among each Loan Party and the
Collateral Agent, as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 



11

 

 

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case, subject to the last three paragraphs of Section 5.10, and subject to
Schedule 5.12 (as may be updated pursuant to Section 9.08(b) of this Agreement)
(which, for the avoidance of doubt, shall override the applicable clauses of
this definition of “Collateral and Guarantee Requirement”)):

 

(a)               on the Closing Date, the Collateral Agent shall have received:

 

(i)                 from each Loan Party, a counterpart of the Collateral
Agreement, and

 

(ii)              from Parent, the Borrower and the other Guarantors on the
Closing Date, a counterpart of the Guarantee Agreement, in each case duly
executed and delivered on behalf of such person,

 

(b)               on the Closing Date, (i)(x) all outstanding Equity Interests
directly owned by the Loan Parties, other than Excluded Securities, and (y) all
Indebtedness owing to any Loan Party, other than Excluded Securities, shall have
been pledged or assigned for security purposes pursuant to the Security
Documents and (ii) the Collateral Agent shall have received certificates or
other instruments (if any) representing such Equity Interests and any notes or
other instruments required to be delivered pursuant to the applicable Security
Documents, together with stock powers, note powers or other instruments of
transfer with respect thereto (as applicable) endorsed in blank;

 

(c)               in the case of any person that becomes a Guarantor after the
Closing Date, the Collateral Agent shall have received (i) a supplement to the
Guarantee Agreement, (ii) a supplement to the applicable Security Document
referred to in clause (a) above and any other Security Documents, if applicable,
in the form specified therefor or otherwise reasonably acceptable to the
Administrative Agent, in each case, duly executed and delivered on behalf of
such Guarantor and (iii) if requested by the Collateral Agent, such documents,
certificates and opinions with respect to such person of the type described in
clauses (g) and (m) of Section 4.01;

 

(d)               after the Closing Date (x) all outstanding Equity Interests of
any person that becomes a Guarantor after the Closing Date and that are held by
a Loan Party and (y) all Equity Interests directly acquired by a Loan Party, and
Indebtedness owing to a Loan Party after the Closing Date, in each case other
than Excluded Securities, shall have been pledged pursuant to the Security
Documents, together with stock powers or other instruments of transfer with
respect thereto (as applicable) endorsed in blank;

 

(e)               as of the Closing Date, except as otherwise contemplated by
this Agreement or any Security Document, all documents and instruments,
including Uniform Commercial Code financing statements, and filings with the
United States Copyright Office and the United States Patent and Trademark
Office, and all other actions reasonably requested by the Collateral Agent
(including those required by applicable Requirements of Law) to be delivered,
filed, registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by the Security Documents, shall have been
delivered, filed, registered or recorded or delivered to the Collateral Agent
for filing, registration or the recording substantially concurrently with, or
promptly following, the execution and delivery of each such Security Document;

 



12

 

 

(f)                [reserved];

 

(g)               after the Closing Date, the Collateral Agent shall have
received such other Security Documents as may be required to be delivered
pursuant to Section 5.10 or the Security Documents;

 

(h)               (x) within 90 days after the Closing Date with respect to each
Closing Date Mortgaged Property set forth on Schedule 1.01(B) (or on such later
date as the Administrative Agent may agree in its reasonable discretion) and (y)
the time periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to such Section 5.10, the Collateral Agent shall have
received:

 

(1)               a fully executed and notarized Mortgage encumbering the fee
interest of such Loan Party in such Real Property,

 

(2)               customary legal opinions of local counsel to the Loan Party
granting the Mortgage on such Real Property in the jurisdiction where such Real
Property is located, addressed to the Collateral Agent and the Secured Parties,
in form and substance reasonably acceptable to the Collateral Agent.

 

(3)               ALTA mortgagee title insurance policies, issued by a title
insurance company reasonably acceptable to the Collateral Agent, with respect to
such Real Property, assuring the Collateral Agent that the Mortgage covering
such Real Property creates a valid and enforceable, first priority (subject to
Permitted Liens) mortgage lien on such Real Property, free and clear of all
Liens except Permitted Liens, which title insurance policies shall: (i)
otherwise be in form and substance reasonably satisfactory to the Collateral
Agent; and (ii) include such endorsements as are reasonably requested by the
Collateral Agent and which are available at commercially reasonable rates in the
jurisdiction where such Real Property is located,

 

(4)               if requested by the Collateral Agent, but only to the extent
necessary to obtain customary “same as survey” endorsements (or survey
endorsements based upon a ZipMap) to the ALTA mortgagee title insurance policies
referred to in clause (h)(3) of this definition of “Collateral and Guarantee
Requirement”, and to delete any standard printed survey (or ZipMap) exceptions
contained in such title insurance policies, either: (i) maps or plats of an
as-built survey of the sites of such Real Property certified to each of the
Collateral Agent and the title insurance company issuing the title insurance
policies referred to in clause (h)(3) of this definition of “Collateral and
Guarantee Requirement” in a manner reasonably satisfactory to each of the
Collateral Agent and such title insurance company, dated as of a date reasonably
satisfactory to each of the Collateral Agent and such title insurance company,
by an independent professional licensed land surveyor, which maps or plats, and
the surveys on which they are based, shall be made in accordance with the
Minimum Standard Detail Requirements for Land Title Surveys jointly established
and adopted by the American Land Title Association and the National Society of
Professional Surveyors in 2016 with items 2, 3, 4, 6(a), 6(b), 7(a), 7(b)(1),
7(c), 8, 9, 13, 14, 16, 17, and 19 on Table A thereof completed; or (ii) if
acceptable to such title insurance company, so-called ZipMaps certified to each
of the Collateral Agent and such title insurance company, in form and substance
reasonably acceptable to the Collateral Agent and such title insurance company;

 



13

 

 

(5)               the Flood Documentation; and

 

(6)               evidence reasonably satisfactory to the Collateral Agent that
all filing fees and all Taxes due and payable in connection with such Mortgage
have been paid in full.

 

“Commitments” shall mean with respect to any Lender, such Lender’s Term Facility
Commitment.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communication” shall have the meaning assigned to such term in Section 9.13.

 

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Term Loans otherwise
required to be made by such Lender and designated by such Lender in a written
instrument; provided, that the designation by any Lender of a Conduit Lender
shall not relieve the designating Lender of any of its obligations to fund a
Term Loan under this Agreement if, for any reason, its Conduit Lender fails to
fund any such Term Loan, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender;
provided, further, that no Conduit Lender shall (a) be entitled to receive any
greater amount pursuant to Sections 2.15, 2.16, 2.17 or 9.05 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender except to the extent such
greater entitlement results from a Change in Law after the date on which the
designation of such Conduit Lender is made or (b) be deemed to have any
Commitment.

 

“Consolidated Debt” shall mean, as of any date of determination, the sum of
(without duplication) the principal amount of all Indebtedness of the type set
forth in clauses (a), (b), (e) (to the extent related to any Indebtedness that
would otherwise constitute Consolidated Debt), (f), (h) (other than letters of
credit, to the extent undrawn; provided that any unreimbursed amounts under
commercial letters of credit shall not be counted as Consolidated Debt unless
such amount is still outstanding five (5) Business Days after such amount is
drawn), (i), (j) and (k) (to the extent related to any Indebtedness that would
otherwise constitute Consolidated Debt) of the definition of “Indebtedness” of
Parent and the Subsidiaries determined on a consolidated basis on such date;
provided, that the amount of any Indebtedness with respect to which the
applicable obligors have entered into currency hedging arrangements shall be
calculated giving effect to such currency hedging arrangements; provided,
further, that Consolidated Debt shall exclude obligations in respect of cash
management services or that are otherwise removed in consolidation. For the
avoidance of doubt, Consolidated Debt shall exclude Indebtedness in respect of
any Qualified Receivables Facility or any Qualified Securitization Transaction.

 



14

 

 

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate Net Income of such person and its Subsidiaries for such period, on
a consolidated basis, in accordance with GAAP; provided, however, that, without
duplication:

 

(a)               any after-tax effect of all extraordinary, nonrecurring or
unusual gains or losses or income or expenses or any restructuring charges or
reserves, including, without limitation, any expenses related to any
reconstruction, recommissioning or reconfiguration of fixed assets for alternate
uses, retention, severance, system establishment cost, contract termination
costs, costs to consolidate facilities and relocate employees, advisor fees and
other out of pocket costs and non-cash charges to assess and execute operational
improvement plans and restructuring programs, will be excluded;

 

(b)               the net income (or loss) of any person that is not a
Subsidiary or that is accounted for by the equity method of accounting will be
excluded; provided that the income of such person will be included to the extent
of the amount of dividends or similar distributions, equity redemptions or
repurchases or reductions in share capital paid in cash (or converted to cash)
to the specified person or a Subsidiary of the person;

 

(c)               the net income (or loss) of any person and its Subsidiaries
will be calculated without deducting the income attributed to, or adding the
losses attributed to, the minority equity interests of third parties in any
non-Wholly Owned Subsidiary except to the extent of the dividends paid in cash
(or convertible into cash) during such period on the shares of the Equity
Interests of such Subsidiary held by such third parties;

 

(d)               solely for purposes of calculating the Available Amount, the
net income (but not loss) of any Subsidiary (other than any Guarantor) will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that net income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary or its stockholders,
unless such restrictions with respect to the payment of dividends or similar
distributions have been legally waived; provided that the Consolidated Net
Income of such person will be increased by the amount of dividends or
distributions or other payments actually paid in cash (or converted to cash) by
any such Subsidiary to such person in respect of such period, to the extent not
already included therein;

 

(e)               the cumulative effect of any change in accounting principles
will be excluded;

 

(f)       (i) any non-cash expenses resulting from the grant or periodic
remeasurement of stock options, restricted stock grants or other equity
incentive programs (including any stock appreciation and similar rights) and
(ii) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement or
any stock subscription or shareholder agreement, to the extent, in the case of
the foregoing clause (ii), that such costs or expenses are funded with cash
proceeds contributed to the common equity capital of Parent or a Subsidiary of
Parent, will be excluded;

 



15

 

 

(f)                the effect of any non-cash impairment charges or write-ups,
write-downs or write-offs of assets or liabilities resulting from the
application of GAAP and the amortization of intangibles arising from the
application of GAAP, including pursuant to ASC 805, Business Combinations, ASC
350, Intangibles-Goodwill and Other, or ASC 360, Property, Plant and Equipment,
as applicable, will be excluded;

 

(g)               any net after-tax income or loss from disposed, abandoned or
discontinued operations and any net after-tax gains or losses on disposed,
abandoned or discontinued, transferred or closed operations will be excluded
(other than operations that are discontinued because they are held for sale);

 

(h)               unrealized gains and losses relating to foreign currency
transactions, including those relating to mark-to-market of Indebtedness
resulting from the application of GAAP, including pursuant to ASC 830, Foreign
Currency Matters, (including any net loss or gain resulting from Hedging
Agreements for currency exchange risk) will be excluded;

 

(i)                 any net gain or loss from Hedging Agreements or in
connection with the early extinguishment of Hedging Agreements (including of ASC
815, Derivatives and Hedging) or from the early extinguishment or cancellation
of Indebtedness shall be excluded;

 

(j)                 to the extent covered by insurance and actually reimbursed,
or, so long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded;

 

(k)               non-cash charges for deferred tax asset valuation allowances
shall be excluded (except to the extent reversing a previously recognized
increase to Consolidated Net Income); and

 

(l)                 effects of purchase accounting adjustments (including the
effects of such adjustments pushed down to such person and its Subsidiaries) in
amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to any consummated acquisition or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded.

 

In addition, to the extent not already included in the Consolidated Net Income
of such person and its Subsidiaries, notwithstanding anything to the contrary in
the foregoing, Consolidated Net Income shall include (i) any expenses and
charges that are reimbursed by indemnification or other reimbursement provisions
in connection with any investment or any sale, conveyance, transfer or other
disposition of assets permitted hereunder, or, so long as Parent has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed and only to the extent that such amount is (A) not denied by
the applicable payor in writing within 180 days and (B) in fact reimbursed
within 365 days of the date of such evidence (with a deduction for any amount so
added back to the extent not so reimbursed within 365 days) and (ii) to the
extent covered by insurance (including business interruption insurance) and
actually reimbursed, or, so long as Parent has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (A) not denied by the
applicable carrier in writing within 180 days and (B) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption. Consolidated Net Income
presented in a currency other than Dollars will be converted to Dollars based on
the average exchange rate for such currency during, and applied to, each fiscal
quarter in the period for which Consolidated Net Income is being calculated.

 



16

 

 

“Consolidated Secured Debt” shall mean, as of any date of determination,
Consolidated Debt to the extent secured by Liens on all or any portion of the
assets of Parent or any of its Subsidiaries on such date (including, for the
avoidance of doubt, all Capitalized Lease Obligations).

 

“Consolidated Secured Net Debt” shall mean, as of any date of determination, (i)
Consolidated Debt to the extent secured by Liens on all or any portion of the
assets of Parent or any of its Subsidiaries on such date (including, for the
avoidance of doubt, all Capitalized Lease Obligations) less (ii) the
Unrestricted Cash Amount on such date.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of Parent and the Subsidiaries, determined on a consolidated basis
in accordance with GAAP, as set forth on the consolidated balance sheet of
Parent as of the last day of the Test Period ending immediately prior to such
date for which financial statements of Parent have been delivered (or were
required to be delivered) pursuant to Section 5.04(a) or 5.04(b), as applicable.
Consolidated Total Assets shall be determined on a Pro Forma Basis.

 

“Consolidated Total Net Debt” shall mean, as of any date of determination, (i)
Consolidated Debt on such date less (ii) the Unrestricted Cash Amount on such
date.

 

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Parent and its
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Parent and
its Subsidiaries on such date, including deferred revenue but excluding, without
duplication, (i) the current portion of any Indebtedness for borrowed money,
(ii) the current portion of accrued interest and (iii) the current portion of
current and deferred income taxes; provided that for the purposes of calculating
increases or decreases of Consolidated Working Capital in the definition of
“Excess Cash Flow”, any changes in current assets or current liabilities shall
be excluded to the extent arising as a result of (x) the effect of fluctuations
in the amount of recognized assets or liabilities under Hedging Agreements, (y)
any reclassification of assets or liabilities between current and noncurrent in
accordance with GAAP (other than as a result of the passage of time) and (z) the
effects of acquisition method accounting.

 



17

 



 

“Contract Consideration” shall have the meaning assigned to such term in clause
(b)(x) of the definition of “Excess Cash Flow”.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controls,” “Controlled” and “Controlling” shall have meanings correlative
thereto.

 

“Covenant Transaction” shall have the meaning assigned to such term in
Section 1.08(b).

 

“Covered Entity” shall have the meaning assigned to such term in Section
9.13(b).

 

“Credit Event” shall mean any Borrowing of Term Loans.

 

“Cumulative Qualified Equity Proceeds Amount” shall mean at any date of
determination, an amount equal to, without duplication:

 

(a)               100% of the aggregate net proceeds (which shall be calculated
net of all fees (including investment banking fees), commissions, costs and
other expenses, in each case incurred in connection with the applicable issuance
or sale), including cash and the Fair Market Value of assets other than cash,
received by Parent or the Borrower after the Closing Date as a contribution to
its common equity capital or from the issue or sale of Qualified Equity
Interests of Parent or the Borrower, including Qualified Equity Interests of
Parent or the Borrower issued upon conversion of Indebtedness or Disqualified
Stock to the extent Parent or its Wholly Owned Subsidiaries had received the Net
Proceeds of such Indebtedness or Disqualified Stock; plus

 

(b)               100% of the aggregate amount received by Parent or its
Subsidiaries in cash and the Fair Market Value of assets other than cash
received by Parent or its Subsidiaries after the Closing Date from (without
duplication):

 

(i)                 the sale or other disposition (other than to Parent or any
Subsidiary) of any Investment made by Parent and its Subsidiaries and
repurchases and redemptions of such Investment from Parent and its Subsidiaries
by any person (other than Parent and its Subsidiaries) and from repayments of
loans or advances which constituted Investments, to the extent that (x) such
Investment was justified as using a portion of the Available Amount pursuant to
clause (Y) of Section 6.04(j) and (y) the Net Proceeds thereof are not required
to be applied pursuant to Section 2.11(b);

 

(ii)              the sale (other than to Parent or a Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary to the extent that (x) the designation
of such Unrestricted Subsidiary was justified as using a portion of the
Available Amount pursuant to clause (Y) of Section 6.04(j) and (y) the Net
Proceeds thereof are not required to be applied pursuant to Section 2.11(b); or
(iii) to the extent not included in the calculation of Consolidated Net Income
for the relevant period, a distribution, dividend or other payment from an
Unrestricted Subsidiary to the extent relating to any portion of the Investment
therein made pursuant to clause (Y) of Section 6.04(j).

 



18

 

 

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization,
administration or similar debtor relief laws of the United States of America or
other applicable jurisdictions from time to time in effect.

 

“Declared Dividends” shall have the meaning assigned to such term in clause
(xii) of the definition of “Adjusted Consolidated EBITDA”.

 

“Declined Prepayment Amount” shall have the meaning assigned to such term in
Section 2.10(d).

 

“Declining Term Lender” shall have the meaning assigned to such term in
Section 2.10(d).

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Default Right” shall have the meaning assigned to such term in Section 9.13(b).

 

“Designated Jurisdiction” shall mean any country, region or territory to the
extent that such country or territory itself is the subject of any Sanctions (on
the date of this Agreement, the Crimea region of the Ukraine, Cuba, Iran, North
Korea and Syria).

 

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by Parent or one of its Subsidiaries in connection with
an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of Parent, setting forth such
valuation, less the amount of cash or cash equivalents received in connection
with a subsequent disposition of such Designated Non-Cash Consideration.

 

“Discontinuance Event” means, with respect to any contract with a commercial or
government (including defense) customer providing for Advance Payments, the
occurrence of either (a) a termination of the program specified in such contract
in respect of which such Advance Payments were made, or (b) a termination of
such contract, in each case of the foregoing clauses (a) and (b), which results
in a requirement under such contract for Parent or any Subsidiary to repay the
outstanding balance of any Advance Payments received thereunder.

 

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
lease-back, assign, farm-out, transfer or otherwise dispose of (in one
transaction or in a series of transactions and whether effected pursuant to a
Division or otherwise) any property, business or asset by any person (including
any issuance of Equity Interests by a Subsidiary of such person). The term
“Disposition” shall have a correlative meaning to the foregoing.

 



19

 

 

“Disqualified Institutions” means, collectively, (a) those entities identified
by the Borrower to the Administrative Agent from time to time on 3 Business
Days’ prior written notice, as competitors of Parent and its Subsidiaries and
any Affiliates of such entities clearly identifiable solely by similarity of
name to such entities other than bona fide debt funds and (b) those banks,
financial institutions and other institutional lenders separately identified in
writing by the Borrower to the Lenders and the Administrative Agent prior to the
Closing Date and any Affiliates of such entities clearly identifiable solely by
similarity of name to such entities; provided that in no event shall any update
to the list of Disqualified Institutions apply retroactively to disqualify any
persons that have previously acquired an assignment or participation interest
under this Agreement.

 

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, in each case, at the option of the holder thereof), or upon the
happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Qualified Equity Interests of Parent), pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of the
holder thereof (other than solely for Qualified Equity Interests of Parent), in
whole or in part, or (c) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in the case of each of the foregoing clauses (a), (b) and (c), prior to
the date that is ninety-one (91) days after the Latest Maturity Date in effect
at the time of issuance thereof and except as a result of a change of control or
asset sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment
(or offer to repay) in full of the Term Loans and all other Loan Obligations
that are accrued and payable and the termination of the Commitments (provided,
that only the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock). Notwithstanding the foregoing: (i) any Equity Interests
issued to any employee or to any plan for the benefit of employees of Parent or
the Subsidiaries or by any such plan to such employees shall not constitute
Disqualified Stock solely because they may be required to be repurchased by
Parent in order to satisfy applicable statutory or regulatory obligations or as
a result of such employee’s termination, death or disability and (ii) any class
of Equity Interests of such person that by its terms authorizes such person to
satisfy its obligations thereunder by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 



20

 

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“DQ List” shall have the meaning assigned to such term in Section 9.04(iv).

 

“ECF Percentage” shall mean (i) with respect to any fiscal year at the end of
which the First Lien Secured Net Leverage Ratio is greater than 2.00 to 1.00,
50%, (ii) with respect to any fiscal year at the end of which the First Lien
Secured Net Leverage Ratio is greater than 1.50 to 1.00 but less than or equal
to 2.00 to 1.00, 25% and (iii) with respect to any fiscal year at the end of
which the First Lien Secured Net Leverage Ratio is less than or equal to 1.50 to
1.00, 0%.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any institution established in an EEA Member Country which is
a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Yield” for any Indebtedness on any date of determination will be
determined by the Borrower in good faith in consultation with the Administrative
Agent consistent with generally accepted financial practices utilizing (a) if
applicable, any “Eurodollar Rate floor” applicable to such Indebtedness on such
date, (b) the interest margin for such Indebtedness on such date and (c) the
issue price of such Indebtedness (after giving effect to any original issue
discount (with original issue discount being equated to interest based on an
assumed four-year average life to maturity on a straight-line basis)) or upfront
fees (which shall be deemed to constitute like amounts of original issue
discount), in each case, incurred or payable to the lenders of such Indebtedness
but excluding arrangement, underwriting, commitment, structuring, ticking,
unused line, amendment fees and other similar fees not paid generally to all
lenders in the primary syndication of such Indebtedness; provided that with
respect to any Indebtedness that includes a “Eurodollar Rate floor,” (i) to the
extent that the Eurodollar Rate (without giving effect to any floors in such
definitions), as applicable, on the date that the Effective Yield is being
calculated is less than such floor, the amount of such difference shall be
deemed added to the interest rate margin for such Indebtedness and (ii) to the
extent that the Eurodollar Rate (without giving effect to any floors in such
definitions), as applicable, on such date is greater than such floor, then the
floor shall be disregarded.

 



21

 

 

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, decrees or
judgments, promulgated or entered into by or with any Governmental Authority,
relating in any way to the Environment, preservation or reclamation of natural
resources, any Hazardous Materials or to public or employee health and safety
matters (to the extent relating to the Environment or Hazardous Materials).

 

“Environmental Liability” means any liability, claim, action, suit, agreement,
judgment or order arising under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to:  (a)
violation of any Environmental Law or permit, license or approval issued
thereunder, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threat of Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.

 

“Equal Priority Intercreditor Agreement” shall mean that certain Equal Priority
Intercreditor Agreement, dated as of the Closing Date, as amended, supplemented,
restated, amended and restated, extended or otherwise modified from time to time
in accordance with the terms thereof, by and among the Administrative Agent, the
First Lien Notes Agent and the other parties thereto from time to time,
substantially in the form of Exhibit L.

 

“Equipment Financing Provider” shall mean (i) any person that is an Agent, an
Arranger, a Lender or an Affiliate of any such person (a) at the time that it
enters into a Progress Payment Agreement, or (b) with respect to Progress
Payment Agreements existing on the Closing Date, on the Closing Date and (ii)
any other person that enters into a Progress Payment Agreement with Parent or
any Subsidiary and that is a commercial or investment bank, commercial lending
company or finance company designated by the Borrower as an “Equipment Financing
Provider” by written notice to the Administrative Agent.

 

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock (including any preferred equity
certificates (and any other similar instruments)), any limited or general
partnership interest and any limited liability company membership interest, and
any securities or other rights or interests convertible into or exchangeable for
any of the foregoing.

 



22

 

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Parent, the Borrower or any Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make by
its due date any required contribution to a Multiemployer Plan; (e) the
incurrence by Parent, the Borrower, a Subsidiary or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (f) the receipt by Parent, the Borrower, a Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan; (g) the incurrence by Parent, the Borrower, a Subsidiary or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (h) the receipt by Parent, the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Parent, the Borrower, any Subsidiary or any ERISA
Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA; (i) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; or (j) the
withdrawal of any of Parent, the Borrower, a Subsidiary or any ERISA Affiliate
from a Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” shall mean:

 

(a)               for any Interest Period with respect to a Eurodollar Rate
Loan, the rate per annum equal to the London Interbank Offered Rate as
administered by ICE Benchmark Administration (or any other person that takes
over the administration of such rate for Dollars for a period equal in length to
such Interest Period) (“LIBOR”), as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;

 



23

 

 

(b)               for any interest calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that day; and

 

(c)               if the Eurodollar Rate shall be less than 0.75%, such rate
shall be deemed to be 0.75% for purposes of this Agreement.

 

“Eurodollar Rate Borrowing” shall mean a Borrowing comprised of Eurodollar Rate
Loans.

 

“Eurodollar Rate Loan” shall mean a Term Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate”.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, an amount equal
to the excess of:

 

(a)               the sum, without duplication, of:

 

(i)                 Consolidated Net Income of Parent and its Subsidiaries for
such period,

 

(ii)              an amount equal to the amount of all noncash charges to the
extent deducted in arriving at such Consolidated Net Income,

 

(iii)            decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions by Parent and its Subsidiaries completed during such period),

 

(iv)             the amount by which tax expense deducted in determining such
Consolidated Net Income for such period exceeded taxes (including penalties and
interest) paid in cash or tax reserves set aside or payable (without
duplication) by Parent and its Subsidiaries in such period, and

 

(v)               an amount equal to the aggregate net noncash loss on the sale,
lease, transfer or other disposition of assets by Parent and its Subsidiaries
during such period (other than sales in the ordinary course of business) to the
extent deducted in arriving at such Consolidated Net Income; over

 

(b)               the sum, without duplication, of:

 



24

 

 

(i)                 an amount equal to the amount of all (i) noncash credits
included in arriving at such Consolidated Net Income and (ii) cash amounts
excluded in calculating Consolidated Net Income by virtue of the definition of
“Consolidated Net Income”,

 

(ii)              without duplication of amounts deducted in arriving at such
Consolidated Net Income or pursuant to subclause (b)(xi) below in prior periods,
the amount of Capital Expenditures made in cash during such period, except to
the extent that such Capital Expenditures were financed with the proceeds of
third-party Indebtedness of Parent or its Subsidiaries,

 

(iii)            the aggregate amount of all principal payments or amounts
applied to the purchase, redemption or satisfaction and discharge of
Indebtedness of Parent and its Subsidiaries (including (x) the principal
component of payments in respect of any lease that is required to be capitalized
for financial reporting purposes in accordance with GAAP and (y) the amount of
any scheduled repayment of Term Loans, but excluding all other prepayments of
Term Loans (other than pursuant to Section 2.11(b)(i) to the extent required due
to an Asset Sale or Recovery Event that resulted in an increase to Consolidated
Net Income and not in excess of the amount of such increase), and (z) all
prepayments in respect of any revolving credit facility (but only to the extent
there is an equivalent permanent reduction in commitments thereunder)), except
to the extent financed with the proceeds of other third-party Indebtedness of
Parent or its Subsidiaries,

 

(iv)             an amount equal to the aggregate net noncash gain on the sale,
lease, transfer or other disposition of assets by Parent and its Subsidiaries
during such period (other than sales in the ordinary course of business) to the
extent included in arriving at such Consolidated Net Income,

 

(v)               increases in Consolidated Working Capital and long-term
account receivables for such period (other than any such increases arising from
acquisitions of a person or business unit by Parent and its Subsidiaries during
such period),

 

(vi)             cash payments by Parent and the Subsidiaries during such period
in respect of long-term liabilities of Parent and the Subsidiaries other than
Indebtedness,

 

(vii)          without duplication of amounts deducted pursuant to subclause
(b)(xi) below in prior periods, the aggregate amount of all cash payments made
in respect of all Permitted Acquisitions and other Investments made during such
period to the extent permitted under Section 6.04 (excluding Investments in (x)
Permitted Investments and (y) Parent or any of its Subsidiaries), except to the
extent that such Investments and Permitted Acquisitions were financed with the
proceeds of third-party Indebtedness of Parent or its Subsidiaries,

 

(viii)        without duplication of amounts deducted pursuant to subclause
(b)(xi) below in prior periods, the amount of Restricted Payments made in cash
during such period to the extent permitted under clauses (b), (d), (f), (g),
(i), (j) and (k) of Section 6.06, except to the extent that such Restricted
Payments were financed with the proceeds of third-party Indebtedness of Parent
or its Subsidiaries,

 



25

 

 

(ix)             the aggregate amount of expenditures actually made by Parent
and the Subsidiaries in cash during such period (including expenditures for the
payment of financing fees) to the extent that such expenditures are not expensed
during such period,

 

(x)               without duplication of amounts deducted in arriving at such
Consolidated Net Income or deducted from Excess Cash Flow in prior periods, at
the option of the Borrower, the aggregate consideration required to be paid in
cash by Parent or any of its Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to acquisitions, Capital Expenditures or Investments, or declarations during
such period to make Restricted Payments of the types described in subclause
(b)(viii) above, in each case to be consummated or made during the period of
four consecutive fiscal quarters of Parent following the end of such period;
provided that to the extent the aggregate amount of internally generated cash
flow of Parent and its Subsidiaries actually utilized to finance such
acquisitions or Capital Expenditures during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters,

 

(xi)             the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by Parent and the Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,

 

(xii)          the amount of cash taxes paid in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period,

 

(xiii)        an amount equal to the aggregate net cash losses on the sale,
lease, transfer or other disposition of assets by Parent and its Subsidiaries
during such period (other than sales in the ordinary course of business) to the
extent deducted in determining Consolidated Net Income,

 

(xiv)         without duplication of amounts deducted in arriving at such
Consolidated Net Income, cash expenditures in respect of Hedging Agreements
during such period, and

 

(xv)           cash payments by Parent and the Subsidiaries during such period
to fund indemnity payments required in respect of any Disposition permitted
under this Agreement to the extent such payments are not expensed during such
period or are not deducted in calculating Consolidated Net Income.

 

“Excess Cash Flow Payment Date” shall mean any date occurring within five (5)
Business Days after the date on which Parent’s annual audited financial
statements are required to be delivered pursuant to Section 5.04(a) (commencing
with respect to the fiscal year ending December 31, 2021).

 

“Excess Cash Flow Period” shall mean, with respect to any Excess Cash Flow
Payment Date, the immediately preceding fiscal year of Parent.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 



26

 

 

“Excluded Accounts” means: (a) (i) deposit and/or securities accounts of the
Loan Parties used for payroll, (ii) accounts maintained in trust for the benefit
of third parties and fiduciary purposes, (iii) escrow, defeasance, discharge and
redemption accounts (including any relating to a satisfaction and discharge of
Indebtedness), (iv) disbursement accounts as part of a zero balance system, (v)
employee benefit accounts (including 401(k) accounts and pension fund accounts),
and (vi) new market tax credit accounts, in each case of the foregoing clauses
(a)(i) through (a)(v), so long as such account is used solely for such
designated purpose; and (b) any deposit and/or securities account maintained in
a jurisdiction outside of the United States.

 

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

 

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10.

 

“Excluded Securities” shall mean any of the following:

 

(a)               any Equity Interests or Indebtedness with respect to which the
Collateral Agent and Parent reasonably agree that the cost or other consequences
(including Tax consequences) of pledging such Equity Interests or Indebtedness
in favor of the Secured Parties under the Security Documents are likely to be
excessive in relation to the value to be afforded thereby;

 

(b)               any Equity Interests or Indebtedness to the extent, and for so
long as, the pledge thereof is prohibited by any Requirement of Law (in each
case, except to the extent such prohibition is unenforceable after giving effect
to applicable provisions of the Uniform Commercial Code and other applicable
law);

 

(c)               any Equity Interests of any person that is not a Wholly Owned
Subsidiary of Parent, other than any Subsidiary that (A) is a Wholly Owned
Subsidiary as of the time that such Subsidiary’s Equity Interests become subject
to a security interest in favor of the Collateral Agent, and (B) subsequently
becomes a non-Wholly Owned Subsidiary;

 

(d)               any Equity Interests of any (A) Unrestricted Subsidiary or (B)
any Receivables Entity (to the extent they are restricted from being pledged by
the applicable Qualified Receivables Facility);

 

(e)               any Equity Interests of any Immaterial Subsidiary;

 

(f)                any Margin Stock;

 

(g)               the voting Equity Interests of any Foreign Subsidiary or FSHCO
that is directly owned by a Loan Party in excess of sixty-five percent (65.0%)
of the issued and outstanding voting Equity Interests of each such Foreign
Subsidiary or FSHCO;

 

(h)               the Equity Interests of any Subsidiary solely to the extent
that the pledge of such Equity Interests pursuant to the Security Documents
would require Parent to file separate consolidated financial statements for such
Subsidiary with the SEC (or other applicable federal Governmental Authority)
pursuant to the S-X Filing Regulation (or other applicable federal Law); and

 



27

 

 

(i)                 the Equity Interests of any Subsidiary, solely if, and to
the extent that, such Subsidiary: (i) is a Restricted Subsidiary (as defined in
the indenture governing the Senior Notes as in effect on the Closing Date); (ii)
is an Immaterial Foreign Subsidiary; (iii) is an Insurance Subsidiary; (iv) is a
special purpose entity; or (v) is a Not-for-Profit Subsidiary.

 

“Excluded Subsidiary” shall mean any of the following:

 

(a)               each Immaterial Subsidiary,

 

(b)               each Subsidiary that is not a Wholly Owned Subsidiary (for so
long as such Subsidiary remains a non-Wholly Owned Subsidiary),

 

(c)               each Subsidiary that is prohibited from Guaranteeing or
granting Liens to secure the Obligations by any Requirement of Law or that would
require consent, approval, license or authorization of a Governmental Authority
to Guarantee or grant Liens to secure the Obligations (unless such consent,
approval, license or authorization has been received),

 

(d)               each Subsidiary that is prohibited by any applicable
contractual requirement (not created in contemplation of the consummation of the
Transactions) from Guaranteeing or granting Liens to secure the Obligations on
the Closing Date or at the time such Subsidiary becomes a Subsidiary not in
violation of Section 6.09 (and for so long as such restriction or any
replacement or renewal thereof is in effect),

 

(e)               any Receivables Entity,

 

(f)                any Foreign Subsidiary,

 

(g)               any U.S. Subsidiary (i) that is a FSHCO or (ii) that is a
Subsidiary of a Foreign Subsidiary of Parent that is a CFC,

 

(h)               any other Subsidiary with respect to which the Administrative
Agent and Parent reasonably agree that the cost or other consequences
(including, without limitation, Tax consequences) of providing a Guarantee of or
granting Liens to secure the Obligations are likely to be excessive in relation
to the value to be afforded thereby,

 

(i)                 each Unrestricted Subsidiary,

 

(j)                 each Insurance Subsidiary,

 

(k)               each Not-for-Profit Subsidiary, and

 

(l)                 each Securitization Entity or other special purpose entity.

 



28

 

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of (a) such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), in each case at the time the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation, unless otherwise agreed between the Administrative
Agent and Parent. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document (a
“Recipient”), (i) Taxes imposed on or measured by its overall net income
(however denominated, and including, for the avoidance of doubt, franchise and
similar Taxes imposed on it in lieu of net income Taxes) and branch profits
Taxes, in each case, imposed by a jurisdiction (including any political
subdivision thereof) as a result of such Recipient being organized in, having
its principal office in, or in the case of any Lender, having its applicable
Lending Office in, such jurisdiction, or as a result of any other present or
former connection with such jurisdiction (other than any such connection arising
from such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received, perfected or enforced a
security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Term Loan or
Loan Document), (ii) U.S. federal withholding Tax imposed on any payment by or
on account of any obligation of any Loan Party hereunder or under any other Loan
Document to a Lender (other than a Lender that is an assignee pursuant to a
request by the Borrower under Section 2.19(b) or 2.19(c)) pursuant to laws in
force at the time such Lender becomes a party hereto (or designates a new
Lending Office), except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the designation of a new Lending Office (or
assignment), to receive additional amounts or indemnification payments from any
Loan Party with respect to such withholding Tax pursuant to Section 2.17, (iii)
any withholding Tax imposed on any payment by or on account of any obligation of
any Loan Party hereunder that is attributable to such Recipient’s failure to
comply with Section 2.17(e) or (iv) any Tax imposed under FATCA.

 

“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

 

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Extending Lender” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Extension” shall have the meaning assigned to such term in Section 2.22(a).

 

“Extension Amendment” shall have the meaning assigned to that term in
Section 2.22(b).

 



29

 

 

“Facility” shall mean the respective facility and commitments utilized in making
Term Loans and credit extensions hereunder, it being understood that, as of the
Closing Date there is one Facility (i.e., the Initial Term Facility) and
thereafter, the term “Facility” may include any other Class of Commitments and
the extensions of credit thereunder.

 

“Fair Market Value” shall mean, with respect to any asset or property, the price
that could be negotiated in an arm’s-length transaction between a willing seller
and a willing buyer, neither of whom is under undue pressure or compulsion to
complete the transaction (as determined in good faith by the management of the
Borrower), including reliance on the most recent real property tax bill or
assessment in the case of Real Property.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future United States Treasury Regulations promulgated thereunder or official
administrative interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, such Code section as of the date of this
Agreement (or any amended or successor version described above), or any
intergovernmental agreements (or related laws, regulations or official
administrative guidance) implementing the foregoing.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum calculated by
the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depository institutions (as determined in such manner as of the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate; provided that if
the Federal Funds Rate as so determined would be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer, Controller or
other executive responsible for the financial affairs of such person.

 

“First Lien Notes” shall mean $500,000,000 in aggregate principal amount of
senior first lien secured notes due 2025 issued by the Borrower on the Closing
Date.

 

“First Lien Notes Agent” shall mean The Bank of New York Mellon Trust Company,
N.A., as the trustee under the indenture governing the First Lien Notes or any
successor thereto acting in such capacity.

 

“First Lien Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) the remainder of (x) Consolidated Secured Net
Debt as of such date minus (y) amounts included in clause (i) of the definition
of “Consolidated Secured Net Debt” which are secured only by Junior Liens, to
(b) Adjusted Consolidated EBITDA for the most recently ended Test Period for
which financial statements of Parent have been delivered as required by this
Agreement, all determined on a consolidated basis in accordance with GAAP;
provided that each of Consolidated Secured Net Debt and Adjusted Consolidated
EBITDA shall be determined for the relevant Test Period on a Pro Forma Basis.

 



30

 

 

“First Lien Secured Gross Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) the remainder of (x) Consolidated Secured Debt
as of such date minus (y) amounts included in clause (i) of the definition of
“Consolidated Secured Debt” which are secured only by Junior Liens, to (b)
Adjusted Consolidated EBITDA for the most recently ended Test Period for which
financial statements of Parent have been delivered as required by this
Agreement, all determined on a consolidated basis in accordance with GAAP;
provided that each of Consolidated Secured Debt and Adjusted Consolidated EBITDA
shall be determined for the relevant Test Period on a Pro Forma Basis.

 

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary, all, or any
portion, of the Equity Interests of which are owned or held directly by a Loan
Party.

 

“Fixed Charge Coverage Ratio” shall mean, the ratio of (1) Adjusted Consolidated
EBITDA of Parent and its Subsidiaries for the most recent period of four
consecutive fiscal quarters for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b) immediately
preceding the date on which such calculation of the Fixed Charge Coverage Ratio
is made, calculated on a Pro Forma Basis for such period to (2) the Fixed
Charges of Parent and its Subsidiaries for such period calculated on a Pro Forma
Basis.

 

“Fixed Charges” shall mean the sum of, without duplication,

 

(a)               the consolidated interest expense of Parent and its
Subsidiaries for such period, whether paid or accrued, to the extent such
expense was deducted in computing Consolidated Net Income, including, without
limitation, amortization of original issue discount, the interest component of
all payments associated with Capitalized Lease Obligations, and the net of the
effect of all payments made or received pursuant to Hedging Agreements in
respect of interest rates (but excluding any non-cash interest expense
attributable to the mark-to-market valuation of Hedging Agreements or other
derivatives pursuant to GAAP) and excluding (i) penalties and interest relating
to taxes, (ii) amortization or write-off of deferred financing fees and
expensing of any other financing fees, including any expensing of bridge or
commitment fees, (iii) any additional cash interest owing pursuant to any
registration rights agreement, (iv) the non-cash portion of interest expense
resulting from the reduction in the carrying value under purchase accounting of
such person’s outstanding Indebtedness, (v) commissions, discounts, yield and
other fees and charges (including any interest expense) related to any
Securitization Transaction or Qualified Receivables Facility, (vi) annual agency
fees paid to the administrative agents and collateral agents under this
Agreement, (vii) costs associated with obtaining Hedging Agreements, (viii) any
expense resulting from the discounting of any Indebtedness in connection with
the application of recapitalization accounting or, if applicable, purchase
accounting in connection with the any acquisition, (ix) any accretion of accrued
interest on discounted liabilities and any prepayment premium or penalty and (x)
interest expense resulting from push-down accounting; provided that, for
purposes of calculating consolidated interest expense, no effect will be given
to the discount and/or premium resulting from the bifurcation of derivatives
under ASC 815, Derivatives and Hedging, as a result of the terms of the
Indebtedness to which such consolidated interest expense applies; plus

 

(b)               the consolidated interest expense of Parent and its
Subsidiaries that was capitalized during such period; plus

 



31

 

 

(c)               all cash dividends, whether paid or accrued, on any series of
Disqualified Stock of Parent or any of its Subsidiaries or preferred stock of
any non-Guarantor Subsidiary, excluding items eliminated in consolidation, in
each case, determined on a consolidated basis in accordance with GAAP; minus

 

(d)               the consolidated interest income of Parent and its
Subsidiaries for such period, whether received or accrued, to the extent such
income was included in determining Consolidated Net Income.

 

“Flood Documentation” shall mean with respect to each Mortgaged Property located
in the United States of America or any territory thereof, (i) a completed
“life-of-loan” Federal Emergency Management Agency standard flood hazard
determination (and to the extent a Mortgaged Property is located in a Special
Flood Hazard Area, a notice about Special Flood Hazard Area status and flood
disaster assistance duly executed by the Borrower) and (ii) with respect to any
Mortgaged Property located in a Special Flood Hazard Area, a copy of, or a
certificate as to coverage under, and a declaration page relating to, the
insurance policies, along with a copy of the underlying policies (if requested
by the Administrative Agent) required by Section 5.02(b) hereof and the
applicable provisions of the Security Documents, each of which shall (A) be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable), (B) name the Collateral
Agent, on behalf of the Secured Parties, as additional insured and lender’s loss
payee/mortgagee, (C) identify the address of each property located in a Special
Flood Hazard Area, the applicable flood zone designation and the flood insurance
coverage and deductible relating thereto and (D) be otherwise in form and
substance reasonably satisfactory to the Collateral Agent and each of the
Lenders, subject to the provisions of Sections 5.02(a) and 5.02(b).

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.

 

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.

 

“FSHCO” shall mean any U.S. Subsidiary that owns no material assets (directly or
through subsidiaries) other than the Equity Interests of one or more Foreign
Subsidiaries of the Parent that are CFCs.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02.

 



32

 

 

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body (including any applicable supranational bodies, such as the European Union
or the European Central Bank).

 

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the holder of Indebtedness or other obligation to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor (other than Liens on Equity
Interests of Unrestricted Subsidiaries securing Indebtedness of such
Unrestricted Subsidiaries); provided, however, that the term “Guarantee” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or
Disposition of assets permitted by this Agreement (other than such obligations
with respect to Indebtedness). The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the Indebtedness or
other obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such person in good faith. The amount of the Indebtedness or other
obligation subject to any Guarantee provided by any person for purposes of
clause (b) above shall (unless the applicable Indebtedness has been assumed by
such person or is otherwise recourse to such person) be deemed to be equal to
the lesser of (A) the aggregate unpaid amount of such Indebtedness or other
obligation and (B) the Fair Market Value of the property encumbered thereby.

 

“Guarantee Agreement” shall mean the Guarantee Agreement substantially in the
form of Exhibit J dated as of the Closing Date, as may be amended, restated,
supplemented or otherwise modified from time to time, between each Guarantor and
the Collateral Agent.

 

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

 

“Guarantors” shall mean each of:

 

(i)                 each Subsidiary of Parent (other than the Borrower) that is
or becomes a Loan Party on the Closing Date or pursuant to Section 5.10(d),
whether existing on the Closing Date or established, created or acquired after
the Closing Date, unless and until such time as such Subsidiary is released from
its obligations under the Guarantee Agreement in accordance with the terms and
provisions hereof or thereof,

 



33

 

 

(ii)              Parent, and

 

(iii)            solely with regard to the Additional Obligations of each
Subsidiary of Parent, the Borrower.

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.

 

“Hedge Bank” shall mean (i) any person that is an Agent, an Arranger, a Lender
or an Affiliate of any such person (a) at the time that it enters into a Hedging
Agreement, or (b) with respect to Hedging Agreements existing on the Closing
Date, on the Closing Date, in each case, in its capacity as a party to such
Hedging Agreement and (ii) any other person that enters into a Hedging Agreement
with Parent or any Subsidiary and that is a commercial or investment bank
designated by the Borrower as a “Hedge Bank” by written notice to the
Administrative Agent.

 

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of Parent or any of the Subsidiaries shall be a Hedging
Agreement.

 

“Historical Financial Statements” has the meaning given in Section 3.05.

 

“Immaterial Foreign Subsidiary” shall mean any Foreign Subsidiary that (a) did
not, as of the last day of the fiscal quarter of Parent most recently ended for
which financial statements have been (or were required to be) delivered pursuant
to Section 5.04(a) or 5.04(b), have assets with a value in excess of 5.0% of the
Consolidated Total Assets as of such date or revenues representing in excess of
5.0% of total revenues of Parent and the Subsidiaries on a consolidated basis
for the most recent period of four consecutive fiscal quarters for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or 5.04(b), and (b) taken together with all such Subsidiaries
that are First-Tier Foreign Subsidiaries as of such date, did not have assets
with a value in excess of 5.0% of Consolidated Total Assets as of such date or
revenues representing in excess of 5.0% of total revenues of Parent and the
Subsidiaries on a consolidated basis for the most recent period of four
consecutive fiscal quarters for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b).

 



34

 

 

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of Parent most recently ended for which financial
statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or 5.04(b), have assets with a value in excess of 5.0% of the
Consolidated Total Assets as of such date or revenues representing in excess of
5.0% of total revenues of Parent and the Subsidiaries on a consolidated basis
for the most recent period of four consecutive fiscal quarters for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or 5.04(b), and (b) taken together with all such Subsidiaries
(other than any such Subsidiary that is a Loan Party or Excluded Subsidiary
described in clauses (b) through (l) of such definition) as of such date, did
not have assets with a value in excess of 5.0% of Consolidated Total Assets as
of such date or revenues representing in excess of 5.0% of total revenues of
Parent and the Subsidiaries on a consolidated basis for the most recent period
of four consecutive fiscal quarters for which financial statements have been (or
were required to be) delivered pursuant to Section 5.04(a) or 5.04(b).

 

“Impacted Loans” shall have the meaning specified in Section 2.14(a).

 

“Impending Acquisition” means the acquisition of the outstanding equity of Short
Brothers plc and Bombardier Aerospace North Africa SAS, and certain other
assets, pursuant to that certain Agreement, dated as of October 31, 2019, by and
among Bombardier, Inc., Bombardier Aerospace UK Limited, Bombardier Finance
Inc., Bombardier Services Corporation, Spirit AeroSystems Global Holdings
Limited, and the Borrower, as such agreement may be amended, modified or
replaced (with substantially the same counterparties) from time to time.

 

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional indebtedness or in the form of common stock
of Parent, the accretion of original issue discount or liquidation preference,
any fees, underwriting discounts, accrued and unpaid interest, premiums and
other costs and expenses incurred in connection therewith and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies or increases in the value of property securing
indebtedness.

 

“Incremental Amount” shall mean, at any time,

 

(I)        in the case of any Incremental Facility secured equally and ratably
with the existing Term Loans, the greater of:

 

(a)               the excess (if any) of (i) $950,000,000 over (ii) the sum of
(x) the aggregate amount of all Incremental Term Loan Commitments secured
equally and ratably with the existing Term Loans established after the Closing
Date and prior to such time and outstanding pursuant to this clause (I)(a) and
(y) the aggregate principal amount of Indebtedness secured equally and ratably
with the existing Term Loans outstanding pursuant to Section 6.01(v) at such
time; and

 



35

 

 

(b)               any amounts so long as immediately after giving effect to the
establishment of the commitments in respect thereof and the use of proceeds of
the loans thereunder, the First Lien Secured Net Leverage Ratio is not greater
than 3.25 to 1.00 tested on a Pro Forma Basis (which, for the avoidance of
doubt, will give effect to any Permitted Acquisition consummated concurrently
therewith) only on the date of the initial incurrence of the applicable
Incremental Facility (except as set forth in clause (C) of the third paragraph
under Section 6.01); provided that, in calculating the First Lien Secured Net
Leverage Ratio for purposes of this clause (b), the net cash proceeds of any
Indebtedness incurred in reliance on this clause (b) at such time shall not be
considered Unrestricted Cash; and

 

(II) in the case of any Incremental Facility secured on a junior basis to the
existing Term Loans, the greater of:

 

(a)               the excess (if any) of (i) $500,000,000 over (ii) the sum of
(x) the aggregate amount of all Incremental Term Loan Commitments secured on a
junior basis to the existing Term Loans established after the Closing Date and
prior to such time and outstanding pursuant to this clause (II)(a) and (y) the
aggregate principal amount of Indebtedness secured on a junior basis to the
existing Term Loans outstanding pursuant to Section 6.01(v) at such time; and

 

(b)               any amounts so long as immediately after giving effect to the
establishment of the commitments in respect thereof and the use of proceeds of
the loans thereunder, the Secured Net Leverage Ratio is not greater than 5.00 to
1.00 tested on a Pro Forma Basis (which, for the avoidance of doubt, will give
effect to any Permitted Acquisition consummated concurrently therewith) only on
the date of the initial incurrence of the applicable Incremental Facility
(except as set forth in clause (C) of the third paragraph under Section 6.01);
provided that, in calculating the Secured Net Leverage Ratio for purposes of
this clause (b), the net cash proceeds of any Indebtedness incurred in reliance
on this clause (b) at such time shall not be considered Unrestricted Cash.

 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders.

 

“Incremental Facility” shall mean the Incremental Term Loan Commitments and the
Incremental Term Loans made thereunder.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(b) consisting of additional Initial
Term Loans and (ii) to the extent permitted by Section 2.21 and provided for in
the relevant Incremental Assumption Agreement, Other Incremental Term Loans.

 

“Indebtedness” of any person shall mean, without duplication,

 



36

 



 

(a)               all obligations of such person for borrowed money,

 

(b)               all obligations of such person evidenced by bonds, debentures,
notes or similar instruments (except any such obligation issued in the ordinary
course of business with a maturity date of no more than six months in a
transaction intended to extend payment terms of trade payables or similar
obligations to trade creditors incurred in the ordinary course of business),

 

(c)               all obligations of such person under conditional sale or other
title retention agreements relating to property or assets purchased by such
person (except any such obligation that constitutes a trade payable or similar
obligation to a trade creditor incurred in the ordinary course of business),

 

(d)               all obligations of such person issued or assumed as the
deferred purchase price of property or services (except any such balance that
(i) constitutes a trade payable or similar obligation to a trade creditor
incurred in the ordinary course of business, (ii) any earn-out obligations until
such obligation becomes a liability on the balance sheet of such person in
accordance with GAAP and (iii) liabilities accrued in the ordinary course of
business; it being understood that, for the avoidance of doubt, obligations owed
to banks and other financial institutions in connection with any arrangement
whereby a bank or other institution purchases payables described in clause (i)
above owed by Parent or its Subsidiaries shall not constitute Indebtedness)
which purchase price is due more than six months after the date of placing the
property in service or taking delivery and title thereto,

 

(e)               all Guarantees by such person of Indebtedness of others,

 

(f)                all Capitalized Lease Obligations of such person,

 

(g)               net obligations under any Hedging Agreements,

 

(h)               the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit
that have been drawn,

 

(i)                 the principal component of all obligations of such person in
respect of bankers’ acceptances,

 

(j)                 the amount of all obligations of such person with respect to
the redemption, repayment or other repurchase of any Disqualified Stock
(excluding accrued dividends that have not increased the liquidation preference
of such Disqualified Stock),

 

(k)               all Indebtedness of others secured by any Lien on property
owned or acquired by such person (other than Liens on Equity Interests of
Unrestricted Subsidiaries securing Indebtedness of such Unrestricted
Subsidiaries), whether or not the Indebtedness secured thereby has been assumed,
and

 

(l)                 all Attributable Receivables Indebtedness with respect to
Qualified Receivables Facilities and obligations in respect of Qualified
Securitization Transactions,

 



37

 

 

if and to the extent any of the preceding items (other than letters of credit)
would appear as a liability upon a balance sheet of such person prepared in
accordance with GAAP; provided that (i) contingent obligations incurred in the
ordinary course of business or consistent with past practice, (ii) any balance
that constitutes a trade payable, accrued expense or similar obligation to a
trade creditor, in each case incurred in the ordinary course of business,
(iii) intercompany liabilities that would be eliminated on the consolidated
balance sheet of Parent and its Subsidiaries, (iv) prepaid or deferred revenue
arising in the ordinary course of business, (v) in connection with the purchase
by Parent or any Subsidiary of any business, assets, Equity Interests or person,
any postclosing payment adjustments to which the seller may become entitled to
the extent such payment is determined by a final closing balance sheet or such
payment depends on the performance of such business after the closing; provided,
however, that, at the time of closing, the amount of any such payment is not
determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid in a timely manner, (vi) obligations, to the
extent such obligations would otherwise constitute Indebtedness, under any
agreement that have been irrevocably defeased or irrevocably satisfied and
discharged pursuant to the terms of such agreement, (vii) for the avoidance of
doubt, any obligations in respect of workers’ compensation claims, early
retirement or termination obligations, deferred compensatory or employee or
director equity plans pension fund obligations or contributions or similar
claims, obligations or contributions or social security or wage taxes, (viii)
obligations or liabilities in respect of any Permitted Bond Hedge Transactions,
(ix) any obligations in respect of Advance Payments, except following a
Discontinuance Event with respect to the applicable contract, in which case,
“Indebtedness” shall include an amount equal to the lesser of (A) the aggregate
amount of Advance Payments made by the applicable customer under the applicable
contract, less the sum of (I) the aggregate amount of Advance Payments under the
applicable contract theretofore repaid to the applicable customer or otherwise
satisfied or forgiven, plus (II) any Advance Payments that are not required to
be repaid under the applicable contract as a result of such Discontinuance
Event, and (B) the amount agreed in writing between Parent or the applicable
Subsidiary, on one hand, and the applicable customer, on the other hand, in
settlement of any repayment obligations owing to the applicable customer in
respect of Advance Payments under the applicable contract as a result of such
Discontinuance Event, (x) obligations and/or liabilities under any Permitted
Incentive Program, to the extent that such obligations and/or liabilities
satisfy both of the following two (2) requirements, (A) such obligations and/or
liabilities do not constitute indebtedness on the balance sheet of such person
in accordance with GAAP, and (B) such obligations and/or liabilities are not
secured by a Lien on any property of Parent or any Subsidiary (regardless of
whether such obligations and/or liabilities constitute indebtedness on the
balance sheet of such person in accordance with GAAP) or (xi) obligations and/or
liabilities under any Qualifying IRB Financing, in each case, shall be deemed
not to constitute Indebtedness. The amount of Indebtedness of any person for
purposes of clause (g) above on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
person for purposes of clause (k) above shall (unless such Indebtedness has been
assumed by such person) be deemed to be equal to the lesser of (A) the aggregate
unpaid amount of such Indebtedness and (B) the Fair Market Value of the property
encumbered thereby. Notwithstanding anything in this Agreement to the contrary,
Indebtedness shall not include, and shall be calculated without giving effect
to, the effects of Financial Accounting Standards Board Accounting Standards
Codification 825 and related interpretations to the extent such effects would
otherwise increase or decrease an amount of Indebtedness for any purpose under
this Agreement as a result of accounting for any embedded derivatives created by
the terms of such Indebtedness and any such amounts that would have constituted
Indebtedness under this Agreement but for the application of this sentence shall
not be deemed an incurrence of Indebtedness under this Agreement.

 



38

 

 

“Indemnified Person” shall have the meaning assigned to such term in
Section 9.05(b).

 

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document other than (a) Excluded Taxes and (b) Other Taxes.

 

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

“Initial Term Borrowing” shall mean any Borrowing comprised of Initial Term
Loans.

 

“Initial Term Facility” shall mean the Initial Term Loan Commitments and the
Initial Term Loans made hereunder.

 

“Initial Term Facility Maturity Date” shall mean January 15, 2025.

 

“Initial Term Loan Commitment” shall mean, with respect to each Term Lender, the
commitment of such Term Lender to make Initial Term Loans hereunder. The amount
of each Term Lender’s Initial Term Loan Commitment as of the Closing Date is set
forth on Schedule 2.01. The aggregate amount of the Initial Term Loan
Commitments as of the Closing Date is $400,000,000.

 

“Initial Term Loan Installment Date” shall have the meaning assigned to such
term in Section 2.10(a)(i).

 

“Initial Term Loans” shall mean (a) the term loans made by the Term Lenders to
the Borrower pursuant to Section 2.01(a) and (b) any Incremental Term Loans in
the form of additional Initial Term Loans made by the Incremental Term Lenders
to the Borrower pursuant to Section 2.01(b).

 

“Insurance Subsidiary” shall have the meaning assigned to such term in
Section 6.04(y).

 

“Intellectual Property” shall mean the following intellectual property rights,
both statutory and common law rights, if applicable: (a) copyrights,
registrations and applications for registration thereof, (b) trademarks, service
marks, trade names, slogans, domain names, logos, trade dress, and registrations
and applications of registrations thereof, (c) patents, as well as any reissued
and reexamined patents and extensions corresponding to the patents and any
patent applications, as well as any related continuation, continuation in part
and divisional applications and patents issuing therefrom and (d) trade secrets
and confidential information, including ideas, designs, concepts, compilations
of information, methods, techniques, procedures, processes and other know-how,
whether or not patentable.

 

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.10.

 



39

 

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.

 

“Interest Payment Date” shall mean, (a) with respect to any Eurodollar Rate
Loan, (i) the last day of the Interest Period applicable to the Borrowing of
which such Term Loan is a part and the Term Facility Maturity Date, (ii) in the
case of a Eurodollar Rate Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing and (iii) in addition, the date of any refinancing or conversion of
such Borrowing with or to a Borrowing of a different Type and (b) with respect
to any Base Rate Loan, the last Business Day of each calendar quarter and the
Term Facility Maturity Date.

 

“Interest Period” shall mean, as to any Borrowing of Eurodollar Rate Loans, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last Business Day) in the calendar month
that is 1, 2, 3 or 6 months thereafter (or, to the extent agreed to by all
Lenders with commitments or Term Loans under the applicable Facility, 12 months
or periods shorter than 1 month as are satisfactory to the Administrative
Agent), as the Borrower may elect; provided, however, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) any Interest Period
pertaining to a Eurodollar Rate Loan that begins on the last Business Day of a
calendar month (or a day for which there is no numerically corresponding day in
the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period and (iii)
no Interest Period shall extend beyond the Term Facility Maturity Date. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period. Notwithstanding anything to the
contrary herein, the initial Interest Period shall commence on the Closing Date
and end on October 30, 2020.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“IRS” shall mean the U.S. Internal Revenue Service.

 

“Joint Bookrunners” shall mean, collectively, Bank of America, N.A., Goldman
Sachs Bank USA, Morgan Stanley Senior Funding, Inc. and Citigroup Global Markets
Inc.

 

“Joint Lead Arrangers” shall mean, collectively, Bank of America, N.A., Goldman
Sachs Bank USA, Morgan Stanley Senior Funding, Inc. and Citigroup Global Markets
Inc.

 

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.21.

 



40

 

 

“Junior Debt Restricted Payment” shall mean, any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
Parent or any if its Subsidiaries, of or in respect of principal on (x) any
Senior Notes (other than the 2021 Notes) (or any Indebtedness incurred as
Permitted Refinancing Indebtedness in respect thereof), (y) Indebtedness (other
than intercompany Indebtedness) that is by its terms subordinated in right of
payment to the Loan Obligations or (z) any Indebtedness secured on a junior lien
basis to the Loan Obligations (each of the foregoing, a “Junior Financing”);
provided, that the following shall not constitute a Junior Debt Restricted
Payment:

 

(a)               Refinancings with any Permitted Refinancing Indebtedness
permitted to be incurred under Section 6.01;

 

(b)               payments of regularly-scheduled interest and fees due
thereunder, other non-principal payments thereunder, any mandatory prepayments
of principal, interest and fees thereunder, scheduled payments thereon necessary
to avoid the Junior Financing from constituting “applicable high yield discount
obligations” within the meaning of Section 163(i)(l) of the Code, and, to the
extent this Agreement is then in effect, principal on the scheduled maturity
date of any Junior Financing;

 

(c)               payments or distributions in respect of all or any portion of
the Junior Financing with the proceeds from the issuance, sale or exchange by
Parent of Qualified Equity Interests within eighteen months prior thereto;
provided, that such proceeds are not included in any determination of the
Available Amount; or

 

(d)               the conversion of any Junior Financing to Qualified Equity
Interests of Parent.

 

“Junior Financing” shall have the meaning assigned to such term in the
definition of the term “Junior Debt Restricted Payment.”

 

“Junior Liens” shall mean Liens on the Collateral that are junior to the Liens
thereon securing the Loan Obligations pursuant to a Permitted Junior
Intercreditor Agreement (it being understood that Junior Liens are not required
to rank equally and ratably with other Junior Liens, and that Indebtedness
secured by Junior Liens may be secured by Liens that are senior in priority to,
or rank equally and ratably with, or junior in priority to, other Liens
constituting Junior Liens), which Permitted Junior Intercreditor Agreement
(together with such amendments to the Security Documents and any other
Intercreditor Agreements, if any, as are reasonably necessary or advisable (and
reasonably acceptable to the Collateral Agent) to give effect to such Liens)
shall be entered into in connection with a permitted incurrence of any such
Liens, or the applicable agent or representative for the Indebtedness secured by
such Liens shall accede to or join a Permitted Junior Intercreditor Agreement
(unless a Permitted Junior Intercreditor Agreement and/or Security Documents (as
applicable) covering such Liens are already in effect).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest Term
Facility Maturity Date, in each case then in effect on such date of
determination.

 

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04, Section 2.21,
Section 2.22 or Section 2.23.

 



41

 

 

“Lending Office” shall mean, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent, which office may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.

 

“Letter of Credit Issuer” shall mean (i) any person that is an Agent, an
Arranger, a Lender or an Affiliate of any such person at the time that it issues
a letter of credit for the account of Parent or any of its Subsidiaries and (ii)
any other person that issues a letter of credit for the account of Parent or any
of its Subsidiaries and that is a commercial or investment bank designated by
the Borrower as a “Letter of Credit Issuer” by written notice to the
Administrative Agent.

 

“LIBOR” shall have the meaning specified in clause (a) of the definition of
“Eurodollar Rate”.

 

“LIBOR Screen Rate” shall mean the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” shall have the meaning specified in Section 2.14(c)(i).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided, that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

 

“Limited Condition Transaction” shall mean any acquisition, including by means
of a merger, amalgamation or consolidation, or other investment by Parent or one
or more of its subsidiaries, the consummation of which is not conditioned upon
the availability of, or on obtaining, third-party financing or in connection
with which any fee or expense would be payable by Parent or its subsidiaries to
the seller or target in the event financing to consummate the acquisition or
other investment is not obtained as contemplated by the definitive acquisition
or investment agreement.

 



42

 

 

“Loan Documents” shall mean (i) this Agreement, (ii) the Guarantee Agreement,
(iii) the Security Documents, (iv) each Incremental Assumption Agreement, (v)
each Extension Amendment, (vi) each Refinancing Amendment, (vii) any
Intercreditor Agreement and (viii) any Note issued under Section 2.09(e).

 

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest, fees and expenses (including
interest, fees and expenses accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Term Loans made to the Borrower
under this Agreement, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise and (ii) all other
monetary obligations of the Borrower owed under or pursuant to this Agreement
and each other Loan Document, including obligations to pay fees, expense
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Term Loans representing more than 50% of the sum of all Term
Loans outstanding under such Facility at such time.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of Parent and its Subsidiaries,
taken as a whole, the validity or enforceability of any of the Loan Documents or
the rights and remedies of the Administrative Agent and the Lenders thereunder.

 

“Material Indebtedness” shall mean Indebtedness (other than Term Loans) of any
one or more of Parent or any Subsidiary in an aggregate principal amount
exceeding $100,000,000; provided that in no event shall any Qualified
Receivables Facility be considered Material Indebtedness.

 

“Material Real Property” shall mean any parcel of Real Property located in the
United States and having a Fair Market Value (on a per-property basis) greater
than or equal to $10,000,000 as of (x) the Closing Date, for Real Property then
owned or (y) the date of acquisition, for Real Property acquired after the
Closing Date, in each case as determined by Parent in good faith; provided, that
“Material Real Property” shall exclude all leasehold interests in Real Property.

 



43

 

 

“Material Subsidiary” shall mean any Subsidiary, other than an Immaterial
Subsidiary.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“MFN Protection” shall have the meaning specified in Section 2.21(b)(iii).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Properties” shall mean the Material Real Properties that are
identified on Schedule 1.01(B) on the Closing Date (the “Closing Date Mortgaged
Properties”) and each additional Material Real Property encumbered by a Mortgage
after the Closing Date pursuant to Section 5.10.

 

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, debentures, and
other security documents (including amendments to any of the foregoing) executed
and delivered with respect to Mortgaged Properties (either as stand-alone
documents or forming part of other Security Documents), each in form and
substance reasonably satisfactory to the Collateral Agent and the Borrower, in
each case, as amended, supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Parent or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

 

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“Net Proceeds” shall mean:

 

(a)               100% of the cash proceeds actually received by Parent or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) from any
Asset Sale under Section 6.05(g), net of:

 

(i)                 attorneys’ fees, accountants’ fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer Taxes, deed or mortgage recording Taxes, other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith,

 

(ii)              required payments of Indebtedness (other than Indebtedness
incurred under the Loan Documents or Other First Lien Debt) and required
payments of other obligations relating to the applicable asset to the extent
such Indebtedness or other obligations are secured by a Lien permitted hereunder
(other than pursuant to the Loan Documents, Other First Lien Debt and other than
obligations secured by a Junior Lien),

 



44

 

 

(iii)            repayments of Other First Lien Debt (limited to its
proportionate share of such prepayment, based on the amount of such then
outstanding debt as a percentage of all then outstanding Indebtedness incurred
under the Loan Documents (other than Other Incremental Term Loans and
Refinancing Term Loans that rank junior in right of security with the Initial
Term Loans) and Other First Lien Debt),

 

(iv)             Taxes paid or payable (in the good faith determination of
Parent) as a result thereof, and

 

(v)               the amount of any reasonable reserve established in accordance
with GAAP against any adjustment to the sale price or any liabilities (other
than any Taxes deducted pursuant to clause (i) or (iv) above) (x) related to any
of the applicable assets and (y) retained by Parent or any of the Subsidiaries
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (provided that (1) the amount of any reduction of
such reserve (other than in connection with a payment in respect of any such
liability), prior to the date occurring 18 months after the date of the
respective Asset Sale, shall be deemed to be cash proceeds of such Asset Sale
occurring on the date of such reduction and (2) the amount of any such reserve
that is maintained as of the date occurring 18 months after the date of the
applicable Asset Sale shall be deemed to be Net Proceeds from such Asset Sale as
of such date);

 

provided, that, to the extent such proceeds are intended to be used within 365
days of such receipt, to acquire, maintain, develop, construct, improve, upgrade
or repair assets useful in the business of Parent and the Subsidiaries or to
make Permitted Acquisitions and other Investments permitted hereunder (excluding
Permitted Investments or intercompany Investments in Subsidiaries) or to
reimburse the cost of any of the foregoing incurred on or after the date on
which the Asset Sale giving rise to such proceeds was contractually committed
(other than inventory), such portion of such proceeds shall not constitute Net
Proceeds except to the extent not, within 365 days of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 365 day period but within such 365
day period are contractually committed to be used, then such remaining portion
if not so used within 180 days following the end of such 365 day period shall
constitute Net Proceeds as of such date without giving effect to this proviso);
provided, further, that no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless such net cash proceeds shall exceed (i)
$25,000,000 individually and (ii) $50,000,000 in the aggregate (and thereafter
only net cash proceeds in excess of such amount shall constitute Net Proceeds);

 

(b)               100% of the cash proceeds actually received by Parent or any
Subsidiary (including casualty insurance settlements and condemnation awards,
but only as and when received) from any Recovery Event, net of:

 



45

 

 

(i)                 attorneys’ fees, accountants’ fees, transfer Taxes, deed or
mortgage recording Taxes on such asset, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,

 

(ii)              required payments of Indebtedness (other than Indebtedness
incurred under the Loan Documents or Other First Lien Debt) and required
payments of other obligations relating to the applicable asset to the extent
such Indebtedness or other obligations are secured by a Lien permitted hereunder
(other than pursuant to the Loan Documents, and Other First Lien Debt and other
than obligations secured by a Junior Lien),

 

(iii)            repayments of Other First Lien Debt (limited to its
proportionate share of such prepayment, based on the amount of such then
outstanding debt as a percentage of all then outstanding Indebtedness incurred
under the Loan Documents (other than Other Incremental Term Loans and
Refinancing Term Loans that rank junior in right of security with the Initial
Term Loans)) and Other First Lien Debt,

 

(iv)             Taxes paid or payable (in the good faith determination of
Parent) as a result thereof,

 

(v)               the amount of any reasonable reserve established in accordance
with GAAP against any liabilities (other than any Taxes deducted pursuant to
clause (i) or (iv) above) (x) related to any of the applicable assets and (y)
retained by Parent or any of the Subsidiaries including, without limitation,
pension and other post-employment benefit liabilities and liabilities related to
environmental matters (provided that (1) the amount of any reduction of such
reserve (other than in connection with a payment in respect of any such
liability), prior to the date occurring 18 months after the date of the
respective Recovery Event, shall be deemed to be cash proceeds of such Recovery
Event occurring on the date of such reduction and (2) the amount of any such
reserve that is maintained as of the date occurring 18 months after the date of
the applicable Recovery Event shall be deemed to be Net Proceeds from such
Recovery Event as of such date);

 

provided, that, to the extent such proceeds are intended to be used within 365
days of such receipt, to acquire, maintain, develop, construct, improve, upgrade
or repair assets useful in the business of Parent and the Subsidiaries or to
make Permitted Acquisitions and other Investments permitted hereunder (excluding
Permitted Investments or intercompany Investments in Subsidiaries) or to
reimburse the cost of any of the foregoing incurred on or after the date on
which the Recovery Event giving rise to such proceeds was contractually
committed (other than inventory, except to the extent the proceeds of such
Recovery Event are received in respect of inventory), such portion of such
proceeds shall not constitute Net Proceeds except to the extent not, within 365
days of such receipt, so used or contractually committed to be so used (it being
understood that if any portion of such proceeds are not so used within such 365
day period but within such 365 day period are contractually committed to be
used, then such remaining portion if not so used within 180 days following the
end of such 365 day period shall constitute Net Proceeds as of such date without
giving effect to this proviso); provided, further, that no net cash proceeds
calculated in accordance with the foregoing realized in a single transaction or
series of related transactions shall constitute Net Proceeds unless such net
cash proceeds shall exceed (i) $25,000,000 individually and (ii) $50,000,000 in
the aggregate (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Proceeds); and

 



46

 

 

(c)               100% of the cash proceeds from the incurrence, issuance or
sale by Parent or any Subsidiary of any Indebtedness (other than Excluded
Indebtedness, except for Refinancing Notes and Refinancing Term Loans), net of
all fees (including investment banking fees), commissions, costs, Taxes and
other expenses, in each case incurred in connection with such issuance or sale.

 

“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Non-Loan Party Investment Cap” shall have the meaning assigned to such term in
the definition of “Permitted Acquisition.”

 

“North Hangar Lease” means, collectively, the Building Lease, dated as of
October 14, 2016, by and between Air Capital Flight Line, LLC, as landlord, and
the Borrower, as tenant, as amended and supplemented from time to time
(including any supplemental or similar leases with respect to related buildings
or property).

 

“Note” shall have the meaning assigned to such term in Section 2.09(e).

 

“Not-for-Profit Subsidiary” shall mean an entity, including entities qualifying
under Section 501(c)(3) of the Code, that uses surplus revenue to achieve its
goals rather than distributing them as profit or dividends.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit O or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Obligations” shall mean, collectively, (a) the Loan Obligations, (b)
obligations of Parent and its Subsidiaries including non-Wholly Owned
Subsidiaries, if applicable, in respect of any Secured Cash Management
Agreement, (c) obligations of Parent and its Subsidiaries including non-Wholly
Owned Subsidiaries, if applicable, in respect of any Secured Hedge Agreement,
(d) obligations of Parent and its Subsidiaries in respect of any Secured Letter
of Credit in an aggregate face amount outstanding of up to $50,000,000 and (e)
obligations of Parent and its Subsidiaries in respect of any Secured Progress
Payment Agreement in an aggregate amount outstanding of up to $75,000,000
(including, in each case, monetary obligations incurred during the pendency of
any bankruptcy, insolvency, receivership, administration or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).

 

“Other First Lien Debt” shall mean the First Lien Notes, the 2026 Notes and
other obligations secured by Other First Liens.

 



47

 

 

“Other First Liens” shall mean Liens on all or substantially all of the
Collateral that are equal and ratable with the Liens thereon securing the Loan
Obligations pursuant to a Permitted First Lien Intercreditor Agreement, which
Permitted First Lien Intercreditor Agreement (together with such amendments to
the Security Documents and any other Intercreditor Agreements, if any, as are
reasonably necessary or advisable (and reasonably acceptable to the Collateral
Agent) to give effect to such Liens) shall be entered into in connection with a
permitted incurrence of any such Liens (unless a Permitted First Lien
Intercreditor Agreement and/or Security Documents (as applicable) covering such
Liens are already in effect).

 

“Other Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise, transfer, sales, property, intangible, mortgage recording or
similar Taxes arising from any payment made hereunder or under any other Loan
Document or from the execution, registration, delivery or enforcement of,
consummation or administration of, from the receipt or perfection of security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19) as a result of any present or former connection
between the Recipient and the jurisdiction imposing such Tax (other than any
such connection arising from such Recipient having executed, delivered, become
party to, performed its obligations under, received payments under, received,
perfected or enforced a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Term Facilities” shall mean the Other Term Loan Commitments and the Other
Term Loans made thereunder.

 

“Other Term Loan Commitments” shall mean, collectively, (a) Incremental Term
Loan Commitments and (b) commitments to make Refinancing Term Loans.

 

“Other Term Loan Installment Date” shall have, with respect to any Class of
Other Term Loans established pursuant to an Incremental Assumption Agreement, an
Extension Amendment or a Refinancing Amendment, the meaning assigned to such
term in Section 2.10(a)(ii).

 

“Other Term Loans” shall mean, collectively, (a) Other Incremental Term Loans,
(b) Extended Term Loans and (c) Refinancing Term Loans.

 

“Parent” shall mean Spirit AeroSystems Holdings, Inc., a Delaware corporation,
and any permitted successor thereof.

 

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(ii).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 



48

 

 

“Permitted Acquisition” shall mean (i) the Impending Acquisition and (ii) any
other acquisition by Parent or a Subsidiary of all or substantially all the
assets or business of, or all or substantially all the Equity Interests (other
than directors’ qualifying shares) not previously held by Parent and its
Subsidiaries in, or merger, consolidation or amalgamation with, a person or
business unit or division or line of business of a person (or any subsequent
investment made in a person or business unit or division or line of business
previously acquired in a Permitted Acquisition), if, in each case of this clause
(ii):

 

i.       no Event of Default shall have occurred and be continuing immediately
after giving effect thereto or would result therefrom, provided, however, that
with respect to a proposed Limited Condition Transaction pursuant to an executed
acquisition agreement, at the option of Parent, the determination of whether
such an Event of Default shall exist shall be made solely at the time of the
execution of the acquisition agreement related to such Permitted Acquisition;

 

ii.       any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness except for Indebtedness permitted by Section 6.01;

 

iii.       to the extent required by Section 5.10, any person acquired in such
acquisition shall be merged into a Loan Party or become upon consummation of
such acquisition a Guarantor; and

 

iv.       the aggregate cash consideration in respect of all such acquisitions
and investments in assets that are not owned by the Loan Parties or in Equity
Interests in persons that are not Guarantors or do not become Guarantors, in
each case upon consummation of such acquisition (together with Investments by
Loan Parties in Subsidiaries that are not Loan Parties pursuant to
Section 6.04(b)(iv)(A)), shall not exceed the sum of (X) the greater of
$350,000,000 and 5.0% of Consolidated Total Assets when made (the “Non-Loan
Party Investment Cap”), plus (Y) (A) an amount equal to any returns (in the form
of dividends or other distributions or net sale proceeds) received by any Loan
Party in respect of any assets not owned directly by Loan Parties or Equity
Interests in persons that are not Guarantors or do not become Guarantors that
were acquired in such Permitted Acquisitions in reliance on the basket in clause
(X) above (excluding any such returns in excess of the amount originally
invested) and (B) any amounts in excess thereof that can be, and are, permitted
as Investments (and treated as Investments) made under a clause of Section 6.04
(other than clause (k) thereof).

 

“Permitted Bond Hedge Transaction” means any bond hedge, capped call or similar
option transaction entered into in connection with the issuance of Permitted
Convertible Indebtedness.

 

“Permitted Business” shall mean any business, service or activity that is the
same as, or reasonably related, incidental, ancillary, complementary or similar
to, or that is a reasonable extension or development of, any of the businesses,
services or activities in which Parent and its Subsidiaries are engaged on the
Closing Date.

 

“Permitted Convertible Indebtedness” means any notes, bonds, debentures or
similar instruments issued by Parent, the Borrower or one of their Subsidiaries
that are convertible into or exchangeable for (x) cash, (y) shares of Parent’s
common stock or preferred stock or other Equity Interests other than
Disqualified Stock or (z) a combination thereof.

 



49

 

 

Notwithstanding any other provision contained herein, in the case of any
Permitted Convertible Indebtedness for which the embedded conversion obligation
must be settled by paying solely cash, so long as substantially concurrently
with the offering of such Permitted Convertible Indebtedness, Parent, the
Borrower or a Subsidiary enters into a cash-settled Permitted Bond Hedge
Transaction relating to such Permitted Convertible Indebtedness, notwithstanding
any other provision contained herein, for so long as such Permitted Bond Hedge
Transaction (or a portion thereof corresponding to the amount of outstanding
Permitted Convertible Indebtedness) remains in effect, all computations of
amounts and ratios referred to herein shall be made as if the amount of
Indebtedness represented by such Permitted Convertible Indebtedness were equal
to the face principal amount thereof without regard to any mark-to-market
derivative accounting for such Indebtedness.

 

“Permitted Debt” shall mean Indebtedness for borrowed money incurred by any Loan
Party, provided that (i) any such Permitted Debt, if guaranteed, shall not be
guaranteed by any Subsidiary other than a Guarantor and, if secured (as
permitted by Sections 6.01 and 6.02), shall be secured solely by all or some
portion of the Collateral pursuant to security documents no more favorable to
the secured party or party, taken as a whole (as determined by Parent in good
faith), than the Security Documents, (ii) any such Permitted Debt, if secured,
shall be subject to an Intercreditor Agreement reasonably satisfactory to the
Administrative Agent, (iii) such Permitted Debt shall not mature prior to the
date that is the latest final maturity date of the Term Loans existing at the
time of such incurrence (or in the case of Junior Financing, until the date that
is 91 days thereafter), and the Weighted Average Life to Maturity of any such
Permitted Debt shall be no shorter than the remaining Weighted Average Life to
Maturity of the Term Loans with the latest final maturity at the time of such
incurrence and (iv) the MFN Protection shall apply to any Permitted Debt in the
form of a term loan secured by Other First Liens that is incurred prior to the
date that is 12 months after the Closing Date.

 

“Permitted First Lien Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be equal and ratable with the Liens
securing the Loan Obligations, the Equal Priority Intercreditor Agreement or one
or more customary intercreditor agreements, each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Permitted Incentive Programs” means any incentive, employment, development or
other similar programs or agreements with any governmental, quasi-governmental,
economic development authority, non-profit or similar entity or an affiliated
organization, including, without limitation: (a) any Permitted State Bond
Financing; (b) industrial revenue bonds; (c) new market tax credits; (d)
research and development arrangements; and (e) other similar arrangements.

 

“Permitted Investments” shall mean:

 

(a)               Dollars (including such Dollars as are held as overnight bank
deposits and demand deposits with banks);

 



50

 

 

(b)               marketable direct obligations issued by, or unconditionally
guaranteed by, the United States government or issued by any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America, in each case, maturing within one (1) year from the date of
acquisition thereof;

 

(c)               marketable direct obligations issued by any state of the
United States of America, or any political subdivision of any such state, or any
public instrumentality thereof, maturing within one (1) year from the date of
acquisition thereof, and, at the time of acquisition, having a rating of at
least “A–2” from S&P or at least “P–2” of Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two (2) named
rating agencies cease publishing;

 

(d)               commercial paper maturing no more than one (1) year from the
date of creation thereof, and, at the time of acquisition, having a rating of at
least “A–2” from S&P or at least “P–2” from Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two (2) named
rating agencies cease publishing;

 

(e)               time deposits, demand deposits, certificates of deposit,
Eurodollar time deposits, time deposit accounts, term deposit accounts, or
bankers’ acceptances maturing within one (1) year from the date of acquisition
thereof or overnight bank deposits, in each case, issued by any bank organized
under the Laws of the United States, or any state thereof, or the District of
Columbia, or any U.S. branch of a foreign bank having, at the date of
acquisition thereof, combined capital and surplus of not less than Five-Hundred
Million Dollars ($500,000,000);

 

(f)                repurchase obligations with a term of not more than ninety
(90) days for underlying securities of the types described in clause (a) above,
entered into with any bank meeting the qualifications specified in clause (e)
above;

 

(g)               investments in money market funds which invest all, or
substantially all, of their assets in assets of the types described in
clauses (a) through (f) above; and

 

(h)               in the case of Foreign Subsidiaries, Investments of a type
comparable to those described in clauses (a) through (g) above, which may
include investments in the relevant foreign currency.

 

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Loan
Obligations, (i) that certain Intercreditor Agreement, dated as of April 17,
2020, by and between Bank of America, as credit agreement agent, and The Bank of
New York Mellon Trust Company, N.A., as 2025 notes trustee and second lien
collateral agent or (ii) one or more customary intercreditor agreements, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 



51

 

 

 

 

 

“Permitted Receivables Facility Assets” shall mean (i) Receivables Assets
(whether now existing or arising in the future) of Parent and any Subsidiary
which are transferred, sold and/or pledged to a Receivables Entity or a bank,
other financial institution or a commercial paper conduit or other conduit
facility established and maintained by a bank or other financial institution,
pursuant to a Qualified Receivables Facility and any related Permitted
Receivables Related Assets which are also so transferred, sold and/or pledged to
such Receivables Entity, bank, other financial institution or commercial paper
conduit or other conduit facility, and all proceeds thereof and (ii) loans to
Parent or any of its Subsidiaries secured by Receivables Assets (whether now
existing or arising in the future) and any Permitted Receivables Related Assets
of Parent and any Subsidiary which are made pursuant to a Qualified Receivables
Facility.

 

“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with any Qualified Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as the
relevant Qualified Receivables Facility would still meet the requirements of the
definition thereof after giving effect to such amendment, modification,
supplement, refinancing or replacement.

 

“Permitted Receivables Related Assets” shall mean any other assets that are
customarily transferred, sold and/or pledged or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to Receivables Assets and any
collections or proceeds of any of the foregoing (including, without limitation,
lock-boxes, deposit accounts, records in respect of Receivables Assets and
collections in respect of Receivables Assets).

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, redeem, repurchase, retire, defease or refund (collectively, to
“Refinance”), the Indebtedness being Refinanced (or previous refinancings
thereof constituting Permitted Refinancing Indebtedness); provided, that:

 

(a)            the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness incurred pursuant to this definition does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses),

 

(b)           except with respect to Section 6.01(i), (i) the final maturity
date of such Permitted Refinancing Indebtedness is on or after the earlier of
(x) the final maturity date of the Indebtedness being Refinanced and (y) the
91st day following the Latest Maturity Date in effect at the time of incurrence
thereof and (ii) the Weighted Average Life to Maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the lesser of (x) the
Weighted Average Life to Maturity of the Indebtedness being Refinanced and (y)
91 days after the Weighted Average Life to Maturity of the Class of Term Loans
then outstanding with the greatest remaining Weighted Average Life to Maturity,

 



52

 

 

(c)            if the Indebtedness being Refinanced is by its terms subordinated
in right of payment to any Loan Obligations, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Loan Obligations
on terms in the aggregate not materially less favorable to the Lenders than
those contained in the documentation governing the Indebtedness being Refinanced
(as determined by Parent in good faith),

 

(d)            no Permitted Refinancing Indebtedness shall have obligors that
are not (or would not have been required to become) obligors with respect to the
Indebtedness being so Refinanced (except that (i) one or more Loan Parties (or
entities that become Loan Parties) may be added as additional guarantors and
(ii) to the extent the Indebtedness being so Refinanced was Indebtedness of a
Subsidiary which was not the Borrower or a Guarantor, Permitted Refinancing
Indebtedness incurred in respect thereof may be incurred or guaranteed by any
Subsidiary which is not the Borrower or a Guarantor),

 

(e)            such Permitted Refinancing Indebtedness may be secured (i) in the
case of any Indebtedness being so Refinanced that is secured, by Liens having
the same (or junior) priority on the same (or any subset of the) assets (plus
improvements and accessions to, such property or proceeds or distributions
thereof), as secured (or would have been required to secure) the Indebtedness
being Refinanced, or (ii) in the case of any Indebtedness being so Refinanced
that is unsecured, by Junior Liens, and

 

(f)             if the Indebtedness being Refinanced was subject to a Permitted
First Lien Intercreditor Agreement or a Permitted Junior Intercreditor
Agreement, and if the respective Permitted Refinancing Indebtedness is to be
secured by the Collateral, the Permitted Refinancing Indebtedness shall likewise
be subject to a Permitted First Lien Intercreditor Agreement and/or a Permitted
Junior Intercreditor Agreement, as applicable.

 

“Permitted State Bond Financing” means bond financings entered into for the
purpose of obtaining a credit against state or local payroll taxes paid with
respect to wages of employees of Parent or its Subsidiaries (including any such
financings entered into with the State of Kansas).

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by Parent,
the Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in respect of
which Parent, the Borrower, any Subsidiary or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Plan of Reorganization” shall have the meaning assigned to such term in
Section 9.04(i)(iii).

 

“Platform” shall have the meaning assigned to such term in Section 9.17.

 

“Pledged Equity” shall have the meaning assigned to such term in the Collateral
Agreement.

 



53

 

 

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

 

“Principal Property” shall have the meaning specified in the indenture governing
the Senior Notes (as in effect on the Closing Date).

 

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the most recent Test Period ended on or before the occurrence of such event (the
“Reference Period”):

 

(i)            the Transactions, any Asset Sale, any asset acquisition or
Investment (or series of related Investments), in each case, in excess of
$5,000,000, merger, amalgamation, consolidation (or any similar transaction or
transactions), any dividend, distribution or other similar payment,

 

(ii)           “run-rate” cost savings and other cost-saving initiatives that
are reasonably identifiable and factually supportable and that are projected by
the Borrower in good faith to result from specified actions taken, committed to
be taken, or expected in good faith to be taken, no later than eighteen (18)
months after the end of such period, as described in clause (a)(xvii) of the
definition of “Adjusted Consolidated EBITDA” above and subject to the limit in
such clause;

 

(iii)           the designation of any Subsidiary as an Unrestricted Subsidiary
or of any Unrestricted Subsidiary as a Subsidiary, and

 

(iv)          any incurrence, repayment, repurchase or redemption of
Indebtedness (or any issuance, repurchase or redemption of Disqualified Stock or
preferred stock), other than fluctuations in revolving borrowings in the
ordinary course of business (and not resulting from a transaction as described
in clause (i) above).

 

Pro forma calculations made pursuant to this definition shall be determined in
good faith by a Responsible Officer of the Borrower.

 

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date on which the relevant calculation is being made had
been the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness if such hedging obligation has a
remaining term in excess of 12 months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a Financial Officer of Parent to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period, except
to the extent the outstandings thereunder are reasonably expected to increase as
a result of any transactions described in clause (i) of the first paragraph of
this definition of “Pro Forma Basis” which occurred during the respective period
or thereafter and on or prior to the date of determination. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such applicable optional rate as Parent may
designate.

 



54

 

 

In the event that any financial ratio is being calculated for purposes of
determining whether Indebtedness or any lien relating thereto may be incurred,
Parent may elect, pursuant to a certificate of a Responsible Officer delivered
to the Administrative Agent, to treat all or any portion of the commitment
relating thereto as being incurred at the time of such commitment (consistently
applied for all purposes under this Agreement), in which case Indebtedness in an
amount equal to such commitment shall be deemed to be outstanding for all
financial calculations until such commitment is terminated, but any subsequent
incurrence of Indebtedness under such commitment shall not be deemed, for
purposes of this calculation, to be an incurrence at such subsequent time.

 

“Progress Payment Agreement” shall mean any agreement that is entered into by
and between Parent or any Subsidiary and any commercial or investment bank,
commercial lending company or finance company providing for progress payments or
similar payments with respect to equipment to be leased by Parent or such
Subsidiary.

 

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(f).

 

“Proceeding” shall have the meaning assigned to such term in Section 9.05(b).

 

“Projections” shall mean any projections and any forward-looking statements
(including statements with respect to booked business) of such entities
furnished to the Lenders or the Administrative Agent by or on behalf of Parent
or any of the Subsidiaries prior to the Closing Date.

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

 

“Purchase Money Note” shall mean a promissory note of a Securitization Entity
evidencing a line of credit, which may be irrevocable, from the Parent or any of
its Subsidiaries to a Securitization Entity in connection with a Qualified
Securitization Transaction, which note is intended to finance that portion of
the purchase price that is not paid by cash or a contribution of equity.

 

“QFC” shall have the meaning assigned to such term in Section 9.13(b).

 

“QFC Credit Support” shall have the meaning assigned to such term in Section
9.13.

 



55

 

 

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

 

“Qualified Receivables Facility” shall mean any receivables or factoring
facility or facilities created under the Permitted Receivables Facility
Documents and which is designated as a “Qualified Receivables Facility” (as
provided below), providing for the transfer, sale and/or pledge Parent, any
Subsidiary and/or one or more other Receivables Sellers of Permitted Receivables
Facility Assets (thereby providing financing to Parent, such Subsidiary and/or
the Receivables Sellers) to (i) a Receivables Entity (either directly or through
another Receivables Seller), which in turn shall transfer, sell and/or pledge
interests in the respective Permitted Receivables Facility Assets to third-party
lenders or investors pursuant to the Permitted Receivables Facility Documents in
return for the cash used by such Receivables Entity to acquire the Permitted
Receivables Facility Assets from Parent, such Subsidiary and/or the respective
Receivables Sellers or (ii) a bank or other financial institution, which in turn
shall finance the acquisition of the Permitted Receivables Facility Assets
through a commercial paper conduit or other conduit facility, or directly to a
commercial paper conduit or other conduit facility established and maintained by
a bank or other financial institution that will finance the acquisition of the
Permitted Receivables Facility Assets through the commercial paper conduit or
other conduit facility, in each case, either directly or through another
Receivables Seller, so long as, in the case of each of clause (i) and clause
(ii), no portion of the Indebtedness or any other obligations (contingent or
otherwise) under such receivables facility or facilities (x) is guaranteed by
Parent or any Subsidiary (excluding guarantees of obligations pursuant to
Standard Securitization Undertakings), (y) is recourse to or obligates Parent or
any Subsidiary in any way (other than pursuant to Standard Securitization
Undertakings) or (z) subjects any property or asset (other than Permitted
Receivables Facility Assets, Permitted Receivables Related Assets or the Equity
Interests of any Receivables Entity) of Parent or any Subsidiary (other than a
Receivables Entity), directly or indirectly, contingently or otherwise, to the
satisfaction thereof (other than pursuant to Standard Securitization
Undertakings). Any such designation shall be evidenced to the Administrative
Agent by filing with the Administrative Agent a certificate signed by a
Financial Officer of Parent certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.

 

“Qualified Securitization Transaction” shall mean any Securitization Transaction
of a Securitization Entity that meets the following conditions:

 

(1)               the Board of Directors of the Borrower shall have determined
in good faith that such Qualified Securitization Transaction (including
financing terms, covenants, termination events or other provisions) is in the
aggregate economically fair and reasonable to the Borrower and the
Securitization Entity;

 

(2)               all sales of accounts receivable and related assets to the
Securitization Entity are made at Fair Market Value (as determined in good faith
by the Borrower, and which may include any discounts customary for a
Securitization Transaction) and may include Standard Securitization
Undertakings; and

 



56

 

 

(3)              the financing terms, covenants, termination events and other
provisions thereof shall be market terms (as determined in good faith by the
Borrower) and may include Standard Securitization Undertakings.

 

“Qualifying IRB Financing” means: (a) those certain bond financings entered into
with the City of Wichita, Kansas in effect on the Closing Date, and
refinancings, replacements or extensions thereof satisfying the conditions of
clauses (b)(i) through (b)(iv) immediately below; and (b) other bond financings
entered into from time to time, provided, that, in each case of this clause (b),
(i) such bonds are entered into for the sole purpose of abating personal, sales
or real property taxes of Parent and its Subsidiaries, (ii) such bonds are
issued pursuant to state Law, (iii) such bonds are purchased by Parent or its
Subsidiaries pursuant to a bond purchase agreement, (iv) Parent or its
Subsidiaries maintain ownership of such bonds, (v) there are no Liens on the
property of any Parent or any Subsidiary in respect of obligations under, or in
connection with, such bonds, or any related guaranty or lease obligations
(except to the extent that the terms of the bond financing, including the lease
arrangements, are deemed to result in a Lien in favor of the bond trustee (for
itself, or on behalf of Parent or any Subsidiary as holder of the bonds) or any
Governmental Authority on the property that is the subject of the transaction),
(vi) such bonds do not require cash payments by Parent or any Subsidiary (after
giving effect to the rights of setoff and netting provided for in such bonds),
and (vii) Parent is entitled under GAAP to offset any indebtedness relating to
the obligations with related property in the same amount, and the effect of such
netting is that the obligations are not reflected as “debt” on the face of
Parent’s consolidated balance sheet.

 

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee simple or leased by any Loan Party, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

 

“Receivables Assets” shall mean any right to payment created by or arising from
sales of goods, lease of goods or the rendition of services rendered no matter
how evidenced whether or not earned by performance (whether constituting
accounts, general intangibles, chattel paper or otherwise).

 

“Receivables Entity” shall mean any direct or indirect wholly owned Subsidiary
of Parent which engages in no activities other than in connection with the
financing of accounts receivable of the Receivables Sellers and which is
designated (as provided below) as a “Receivables Entity” (a) with which neither
Parent nor any of its Subsidiaries has any contract, agreement, arrangement or
understanding (other than pursuant to the Permitted Receivables Facility
Documents (including with respect to fees payable in the ordinary course of
business in connection with the servicing of accounts receivable and related
assets)) on terms less favorable to Parent or such Subsidiary than those that
might be obtained at the time from persons that are not Affiliates of Parent (as
determined by Parent in good faith) and (b) to which neither Parent nor any
Subsidiary has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results
(other than pursuant to Standard Securitization Undertakings). Any such
designation shall be evidenced to the Administrative Agent by filing with the
Administrative Agent an officer’s certificate of Parent certifying that, to the
best of such officer’s knowledge and belief after consultation with counsel,
such designation complied with the foregoing conditions.

 



57

 

 

“Receivables Seller” shall mean any Loan Party or any Subsidiary of Parent that
is a party to the Permitted Receivables Facility Documents (other than any
Receivables Entity).

 

“Recipient” shall have the meaning assigned to such term in the definition of
“Excluded Taxes”.

 

“Recovery Event” shall mean any event that gives rise to the receipt by Parent
or any of its Subsidiaries of any proceeds under any casualty insurance policy
in respect of a covered loss thereunder (excluding amounts payable with respect
to a business interruption policy or claim) or condemnation awards, in each
case, in respect of any equipment, fixed assets or Real Property (including any
improvements thereon).

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancing” shall have meanings correlative thereto.

 

“Refinancing Amendment” shall have the meaning assigned to such term in
Section 2.23(c).

 

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
any Loan Party (whether under an indenture, a credit agreement or otherwise) and
the Indebtedness represented thereby; provided, that

 

(a)           100% of the Net Proceeds of such Refinancing Notes are used to
permanently reduce Term Loans substantially simultaneously with the issuance
thereof;

 

(b)            the principal amount (or accreted value, if applicable) of such
Refinancing Notes incurred pursuant to this definition does not exceed the
principal amount (or accreted value, if applicable) of the aggregate portion of
the Term Loans so reduced (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses);

 

(c)            the final maturity date of such Refinancing Notes is on or after
the Term Facility Maturity Date of the Term Loans so reduced;

 

(d)           the Weighted Average Life to Maturity of such Refinancing Notes is
greater than or equal to the Weighted Average Life to Maturity of the Term Loans
so repaid;

 



58

 

 

(e)            the terms of such Refinancing Notes do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the Term Facility Maturity Date of the Term Loans so reduced (other than (x) in
the case of notes, customary offers to repurchase or mandatory prepayment
provisions upon a change of control, asset sale, event of loss or change in
applicable Tax law and customary acceleration rights after an event of default
and (y) in the case of loans, customary amortization and mandatory and voluntary
prepayment provisions which are, when taken as a whole, consistent in all
material respects with, or not materially less favorable to Parent and the
Subsidiaries than, those applicable to the Initial Term Loans with such
Indebtedness to provide that any such mandatory prepayments as a result of asset
sales or events of loss, shall be allocated on a pro rata basis or a less than
pro rata basis (but not a greater than pro rata basis) with the Initial Term
Loans);

 

(f)             there shall be no obligor with respect thereto that is not a
Loan Party (or entity that becomes a Loan Party);

 

(g)            if such Refinancing Notes are secured, such Refinancing Notes
shall be secured by all or a portion of the Collateral, but shall not be secured
by any assets of Parent or its subsidiaries other than the Collateral;

 

(h)            Refinancing Notes that are secured by Collateral shall be subject
to the provisions of a Permitted First Lien Intercreditor Agreement and/or a
Permitted Junior Intercreditor Agreement, as applicable (and in any event shall
be subject to a Permitted Junior Intercreditor Agreement if the Indebtedness
being Refinanced is secured on a junior lien basis to any of the Obligations)
and

 

(i)             the covenants and events of default applicable to such
Refinancing Notes taken as a whole shall (as determined by Parent in good faith)
be not materially more restrictive to Parent and its Subsidiaries than, the
terms, taken as a whole, applicable to the Term Loans so reduced (except to the
extent such covenants and other terms apply solely to any period after the
Latest Maturity Date or are applied for the benefit of the Term Loans then
outstanding).

 

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Refund” shall have the meaning assigned such term in Section 2.17(g).

 

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 



59

 

 

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

 

“Related Parties” shall mean, with respect to any person, such person’s
controlled and controlling Affiliates and the respective directors, trustees,
officers, employees, agents, advisors and members of such person and of such
person’s controlled and controlling Affiliates.

 

“Related Person” shall have the meaning assigned to such term in
Section 9.05(b).

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

 

“Repricing Event” means, in connection with a transaction the primary purpose of
which is to prepay, refinance, substitute or replace the Initial Term Loans or
to amend this Agreement to reduce the Effective Yield applicable to such Term
Loans (other than a transaction constituting a Change of Control or
Transformative Acquisition), (i) any prepayment or repayment of any Initial Term
Loan with the proceeds of, or any conversion of any Initial Term Loan into, any
new or replacement tranche of term loans with an Effective Yield less than the
Effective Yield applicable to such Term Loans and (ii) any amendment to this
Agreement that, directly or indirectly, reduces the Effective Yield applicable
to any Initial Term Loan. Any such determination by the Administrative Agent as
contemplated by preceding clauses (i) and (ii) shall be conclusive and binding
on all Lenders.

 

“Required Lenders” shall mean, at any time, Lenders having Term Loans that,
taken together, represent more than 50% of the sum of all Term Loans at such
time.

 

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.

 



60

 

 

“Resignation Effective Date” shall have the meaning assigned to such term in
Section 8.06(a).

 

“Responsible Officer” of any person shall mean any manager, executive officer,
director or Financial Officer of such person and any other officer or similar
official thereof responsible for the administration of the obligations of such
person in respect of this Agreement and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the Fair Market Value thereof.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of S&P
Global Inc., and any successor thereto.

 

“S-X Filing Regulation” means 17 C.F.R. §–210.3-16, as from time to time in
effect, or any successor or replacement provision, and all official rulings or
interpretations thereunder or thereof.

 

“Sanctions” shall mean any international economic sanctions administered or
enforced by (a) the U.S. government, including those administered by the U.S.
Department of the Treasury’s Office of Foreign Assets Control or the U.S.
Department of State (b) the United Nations Security Council, (c) the European
Union, (d) the governmental institutions and agencies of the United Kingdom,
including without limitation, Her Majesty’s Treasury (UK) or (e) any other
relevant sanctions authority with jurisdiction over any Loan Party.

 

“Scheduled Unavailability Date” shall have the meaning specified in
Section 2.14(c)(i).

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between Parent or any Subsidiary and any Cash
Management Bank, including any such Cash Management Agreement that is in effect
on the Closing Date; provided that (a) any Cash Management Agreement may at any
time be designated in writing by the Borrower and the applicable Cash Management
Bank to the Administrative Agent not to be included as a Secured Cash Management
Agreement and (b) any Cash Management Agreement relating to a non-Wholly Owned
Subsidiary may at any time be designated in writing by the Borrower and the
applicable Cash Management Bank to the Administrative Agent to be included as a
Secured Cash Management Agreement, but with a limit on the portion of the
obligations thereof which will be “Obligations” for purposes of the Loan
Documents.

 



61

 

 

“Secured Hedge Agreement” shall mean any Hedging Agreement that is entered into
by and between Parent or any Subsidiary and any Hedge Bank, including any Hedge
Agreement that is in effect on the Closing Date; provided that (a) any Hedging
Agreement may at any time be designated in writing by the Borrower and the
applicable Hedge Bank to the Administrative Agent not to be included as a
Secured Hedge Agreement and (b) any Hedging Agreement relating to a non-Wholly
Owned Subsidiary may at any time be designated in writing by the Borrower and
the applicable Hedge Bank to the Administrative Agent to be included as a
Secured Hedge Agreement, but with a specified limit on the portion of the
obligations thereof which will be “Obligations” for purposes of the Loan
Documents. Notwithstanding the foregoing, for all purposes of the Loan
Documents, any Guarantee of, or grant of any Lien to secure, any obligations in
respect of a Secured Hedge Agreement by a Guarantor shall not include any
Excluded Swap Obligations with respect to such Guarantors.

 

“Secured Letter of Credit” shall mean any letter of credit that is entered into
by and between Parent or any Subsidiary and any Letter of Credit Issuer and the
applicable Letter of Credit Issuer; provided that any letter of credit may at
any time be designated in writing by the Borrower to the Administrative Agent
not to be included as a Secured Letter of Credit.

 

“Secured Net Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Secured Net Debt as of such date to (b) Adjusted
Consolidated EBITDA for the most recently ended Test Period for which financial
statements of Parent have been delivered as required by this Agreement, all
determined on a consolidated basis in accordance with GAAP; provided that each
of Consolidated Secured Net Debt and Adjusted Consolidated EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Hedge Bank that is party to any Secured
Hedge Agreement, each Cash Management Bank that is party to any Secured Cash
Management Agreement, each Letter of Credit Issuer that is the issuer of a
Secured Letter of Credit, each Equipment Financing Provider that is party to any
Secured Progress Payment Agreement, each Subagent appointed pursuant to
Section 8.05 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document and each 2026 Noteholder.

 

“Secured Progress Payment Agreement” shall mean any Progress Payment Agreement
that is entered into by and between Parent or any Subsidiary and any Equipment
Financing Provider; provided that any such Progress Payment Agreement may at any
time be designated in writing by the Borrower and the applicable Equipment
Financing Provider to the Administrative Agent not to be included as a Secured
Progress Payment Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securitization Assets” shall mean (a) any accounts receivable, real estate
asset, mortgage receivables or related assets and the proceeds thereof subject
to a Qualified Securitization Transaction and the proceeds thereof and (b) all
collateral securing such receivable or asset, all contracts and contract rights,
guarantees or other obligations in respect of such receivable or asset, lockbox
accounts and records with respect to such accounts and all records with respect
to such account or asset and any other assets customarily transferred (or in
respect of which security interests are customarily granted), together with
accounts or assets in each case subject to a Qualified Securitization
Transaction.

 



62

 

 

“Securitization Entity” shall mean a Wholly Owned Subsidiary of Parent (or
another person formed for the purposes of engaging in a Qualified Securitization
Transaction with Parent in which Parent or any of its Subsidiaries makes an
Investment and to which Parent or any Restricted Subsidiary of Parent transfers
accounts receivable and related assets) which is designated by the Board of
Directors of the Borrower (as provided below) as a Securitization Entity and
engages in no activities other than in connection with the financing of accounts
receivable and other Securitization Assets of Parent and its Subsidiaries, all
proceeds thereof and all rights (contractual or other), collateral and other
assets relating thereto, and any business or activities incidental or related to
such business and:

 

(1)               no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (a) is guaranteed by the Borrower or any of
its Subsidiaries (other than the Securitization Entity) (excluding guarantees of
obligations pursuant to Standard Securitization Undertakings), (b) is recourse
to or obligates the Borrower or any of its Subsidiaries (other than the
Securitization Entity) in any way other than pursuant to Standard Securitization
Undertakings or (c) subjects any asset of the Borrower or any of its
Subsidiaries (other than the Securitization Entity), directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings; and

 

(2)               to which neither the Borrower nor any of its Subsidiaries has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.

 

Any designation by the Board of Directors of the Borrower shall be evidenced to
the Administrative Agent by delivering a certified copy of the resolutions of
the Board of Directors of the Borrower giving effect to such designation and an
officer’s certificate executed by a Responsible Officer of the Borrower
certifying that such designation complied with the foregoing conditions.

 

“Securitization Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a person that is not a Subsidiary of the
Borrower or any of its Subsidiaries in connection with, a Qualified
Securitization Transaction.

 

“Securitization Repurchase Obligation” shall mean any obligation of a seller of
receivables in a Qualified Securitization Transaction to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

 



63

 

 

“Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by Parent, the Borrower, any of their
Subsidiaries or a Securitization Entity pursuant to which Parent, the Borrower,
such Subsidiary or such Securitization Entity may sell, convey or otherwise
transfer to, or grant a security interest in for the benefit of, (1) a
Securitization Entity, Parent, the Borrower, any of their Subsidiaries which
subsequently transfers to a Securitization Entity (in the case of a transfer by
Parent, the Borrower or such Subsidiary) and (2) any other person (in the case
of transfer by a Securitization Entity), any accounts receivable (whether now
existing or arising or acquired in the future) of Parent, the Borrower, any of
their Subsidiaries which arose in the ordinary course of business of Parent, the
Borrower or such Subsidiary, and any assets related thereto, including, without
limitation, all collateral securing such accounts receivable, all contracts and
contract rights and all guarantees or other obligations in respect of such
accounts receivable, proceeds of such accounts receivable and other assets
(including contract rights) which are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving accounts receivable.

 

“Security Documents” shall mean the Equal Priority Intercreditor Agreement, each
Mortgage, the Collateral Agreement, each Notice of Grant of Security Interest in
Copyrights (as defined in the Collateral Agreement), each Notice of Grant of
Security Interest in Patents (as defined in the Collateral Agreement), each
Notice of Grant of Security Interest in Trademarks (as defined in the Collateral
Agreement) and each other security agreement, pledge agreement or other
instruments or documents executed and delivered pursuant to the foregoing or
entered into or delivered after the Closing Date to the extent required by this
Agreement or any other Loan Document, including pursuant to Section 5.10.

 

“Senior Notes” means, collectively, (a) those certain Senior Floating Rate Notes
due 2021 in an aggregate original principal amount of $300,000,000, (b) those
certain 3.950% Senior Notes due 2023 in an aggregate original principal amount
of $300,000,000, and (c) those certain 4.600% Senior Notes due 2028 in an
aggregate original principal amount of $700,000,000, in each case of the
foregoing, issued by the Borrower pursuant to that certain Indenture, dated as
of May 30, 2018, by and among the Borrower, as issuer, Parent, as guarantor, and
The Bank of New York Mellon Trust Company, N.A. (or any successor thereto), in
its capacity as trustee (as amended, restated, amended and restated,
supplemented and/or otherwise modified in writing from time to time).

 

“Similar Business” shall mean (i) any business the majority of whose revenues
are derived from business or activities conducted by Parent and its Subsidiaries
on the Closing Date, (ii) any business that is a natural outgrowth or reasonable
extension, development or expansion of any such business or any business
similar, reasonably related, incidental, complementary or ancillary to any of
the foregoing or (iii) any business that in Parent’s good faith business
judgment constitutes a reasonable diversification of businesses conducted by
Parent and its Subsidiaries.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

64

 

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.02(b).

 

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by Parent or any Subsidiary thereof in
connection with a Securitization Transaction or Qualified Receivables Facility
which are reasonably customary (as determined in good faith by the Borrower) in
an accounts receivable financing transaction in the commercial paper, term
securitization or structured lending market.

 

“Subagent” shall mean each co-agent or sub-agent appointed by the Administrative
Agent or the Collateral Agent, as applicable, from time to time pursuant to
Section 8.05.

 

“subsidiary” shall mean, with respect to any person (referred to in this
definition as the “parent”), any corporation, limited liability company,
partnership, association or other business entity (a) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or more than 50% of the general partnership
interests are, at the time any determination is being made, directly or
indirectly, owned, Controlled or held, or (b) that is, at the time any
determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent. In addition, any joint venture owned by any person which is consolidated
with such person pursuant to GAAP shall be a “subsidiary” of such person.
Notwithstanding the foregoing, so long as (i) it is managed as a
tenancy-in-common, (ii) it is engaged solely in the purchase of natural gas on
behalf of the Borrower and the other partners and activities incidental thereto,
and (iii) it does not amend its organizational documents in a manner materially
adverse to the Administrative Agent, the Collateral Agent or the Lenders (as
determined in good faith by the Borrower), Kansas Industrial Energy Supply
Company shall be deemed not to be a subsidiary of Parent for purposes of Article
III, Article V and Article VI.

 

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
Parent. Notwithstanding the foregoing (and except for purposes of the definition
of “Unrestricted Subsidiary” contained herein) an Unrestricted Subsidiary shall
be deemed not to be a Subsidiary of Parent or any of its Subsidiaries for
purposes of this Agreement.

 

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

 

“Successor Borrower” shall have the meaning assigned to such term in
Section 6.05(n).

 

“Supported QFC” shall have the meaning assigned to such term in Section 9.13.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 



65

 

 

“Swap Termination Value” means, in respect of any one (1) or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements: (a) for any date on or
after the date on which such Hedging Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s); and (b) for any date prior to the date referenced in clause (a) above,
the amount(s) determined as the mark-to-market value(s) for such Hedging
Agreements, as determined based upon one (1) or more mid-market or other readily
available quotations provided by any recognized dealer in such Hedging
Agreements (which may include a Lender or an Affiliate of a Lender).

 

“Taxes” shall mean all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholdings), value
added taxes, or any other goods and services, use or sales taxes, or other
similar fees or charges, imposed by any Governmental Authority, whether computed
on a separate, consolidated, unitary, combined or other basis and any interest,
fines, penalties or additions to tax with respect to the foregoing.

 

“Term Borrowing” shall mean the Initial Term Borrowing or any Borrowing of Other
Term Loans.

 

“Term Facility” shall mean the Initial Term Facility and/or any or all of the
Other Term Facilities.

 

“Term Facility Commitment” shall mean the commitment of a Term Lender to make
Term Loans, including Initial Term Loans and/or Other Term Loans.

 

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Initial Term Facility, the Initial Term Facility Maturity Date
and (b) with respect to any other Class of Term Loans, the maturity dates
specified therefor in the applicable Incremental Assumption Agreement, Extension
Amendment or Refinancing Amendment.

 

“Term Lender” shall mean a Lender (including an Incremental Term Loan Lender, an
Extended Term Loan Lender and a Refinancing Term Loan Lender) with a Term
Facility Commitment or with outstanding Term Loans.

 

“Term Loan Installment Date” shall mean any Initial Term Loan Installment Date
or any Other Term Loan Installment Date.

 

“Term Loans” shall mean the Initial Term Loans and/or the Other Term Loans.

 

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated and (b) the principal of and interest on each Term Loan, all
fees and all other expenses or amounts payable under any Loan Document shall
have been paid in full in cash (other than in respect of contingent
indemnification and expense reimbursement claims not then due).

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 



66

 

 

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of Parent then most recently ended (taken as one
accounting period) for which financial statements have been (or were required to
be) delivered pursuant to Section 5.04(a) or 5.04(b); provided that prior to the
first date financial statements have been delivered pursuant to Section 5.04(a)
or 5.04(b), the Test Period in effect shall be the most recently ended full four
fiscal quarter period prior to the Closing Date for which financial statements
would have been required to be delivered hereunder had the Closing Date occurred
prior to the end of such period.

 

“Third-Party Funds” shall mean any accounts or funds, or any portion thereof,
received by Parent or any Subsidiary as agent on behalf of third parties in
accordance with a written agreement that imposes a duty upon Parent or one or
more of Subsidiaries to collect and remit those funds to such third parties.

 

“Title Insurer” shall have the meaning assigned to such term in the definition
of the term “Collateral and Guarantee Requirement.”

 

“Total Net Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Total Net Debt as of such date to (b) Adjusted
Consolidated EBITDA for the most recently ended Test Period for which financial
statements of Parent have been delivered (or were required to be delivered) as
required by this Agreement, all determined on a consolidated basis in accordance
with GAAP; provided that each of Consolidated Total Net Debt and Adjusted
Consolidated EBITDA shall be determined for the relevant Test Period on a Pro
Forma Basis.

 

“Trade Date” has the meaning given in Section 9.04.

 

“Transaction Expenses” shall have the meaning assigned to such term in the
definition of “Transactions.”

 

“Transactions” shall mean, collectively, (i) the entering into of the Loan
Documents and the funding of the Initial Term Loans on the Closing Date, (ii)
the consummation of the Closing Date Refinancing on the Closing Date, (iii) the
issuance of the First Lien Notes and the entering into of the documentation
governing the First Lien Notes on the Closing Date and (iv) the payment of fees
and expenses and other costs incurred in connection with the foregoing (the
“Transaction Expenses”).

 

“Transformative Acquisition” shall mean any acquisition by Parent or any
Subsidiary, whether by purchase, merger or otherwise, that (i) is not permitted
by the terms of this Agreement immediately prior to the consummation of such
acquisition or (ii) if permitted by the terms of this Agreement immediately
prior to the consummation of such acquisition, the terms of the Loan Documents
would not provide Parent and its Subsidiaries with adequate flexibility for the
continuation or expansion of their combined operations following such
consummation, as reasonably determined by Parent acting in good faith.

 



67

 

 

“Type” shall mean, when used in respect of any Term Loan or Borrowing, the Rate
by reference to which interest on such Term Loan or on the Term Loans comprising
such Borrowing is determined. For purposes hereof, the term “Rate” shall include
the Eurodollar Rate and the Base Rate.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” shall mean the United States of America.

 

“Unrestricted Cash” shall mean cash or Permitted Investments of Parent or any of
its Subsidiaries that would not appear as “restricted” on a consolidated balance
sheet of Parent or any of its Subsidiaries; provided that cash or Permitted
Investments that would appear as “restricted” on a consolidated balance sheet of
Parent or any of its Subsidiaries solely as a result of Liens thereon under this
Agreement, any other Loan Document or Liens to secure obligations under the
First Lien Notes shall be considered Unrestricted Cash.

 

“Unrestricted Cash Amount” shall mean, on any date, the lesser of $1,400,000,000
and the aggregate amount of Unrestricted Cash of Parent and its Subsidiaries on
such date.

 

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of Parent (other than
the Borrower), whether now owned or acquired or created after the Closing Date,
that is designated on or after the Closing Date by the Borrower as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Borrower shall only be permitted to so designate a new
Unrestricted Subsidiary after the Closing Date so long as (a) no Default or
Event of Default has occurred and is continuing or would result therefrom, (b)
all Investments in such Unrestricted Subsidiary at the time of designation (as
contemplated by the immediately following sentence) are permitted in accordance
with the relevant requirements of Section 6.04 and (c) such Subsidiary being
designated as an “Unrestricted Subsidiary” shall also, concurrently with such
designation and thereafter, constitute an “unrestricted subsidiary” under any
Material Indebtedness issued or incurred on or after the Closing Date; and (2)
any subsidiary of an Unrestricted Subsidiary (unless transferred to such
Unrestricted Subsidiary or any of its subsidiaries by Parent or one or more of
its Subsidiaries after the date of the designation of the parent entity as a
“Unrestricted Subsidiary” hereunder, in which case the subsidiary so transferred
would be required to be independently designated in accordance with the
preceding clause (1)). The designation of any Subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by Parent (or its Subsidiaries)
therein at the date of designation in an amount equal to the Fair Market Value
of Parent’s (or its Subsidiaries’) Investments therein, which shall be required
to be permitted on such date in accordance with Section 6.04 (and not as an
Investment permitted thereby in a Subsidiary). The Borrower may designate any
Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement (each,
a “Subsidiary Redesignation”); provided, that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom (after giving effect to
the provisions of the immediately succeeding sentence) and (ii) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate
executed by a Responsible Officer of the Borrower, certifying to the best of
such officer’s knowledge, compliance with the requirements of the preceding
clause (i). The designation of any Unrestricted Subsidiary as a Subsidiary after
the Closing Date shall constitute (i) the incurrence at the time of designation
of any Investment, Indebtedness or Liens of such Subsidiary existing at such
time and (ii) a return on any Investment by the applicable Loan Party (or its
relevant Subsidiaries) in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the Fair Market Value at the date of such
designation of such Loan Party’s (or its relevant Subsidiaries’) Investment in
such Subsidiary.

 



68

 

 

“U.S. Person” shall mean any person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regimes” shall have the meaning assigned to such term
in Section 9.13.

 

“U.S. Subsidiary” shall mean any Subsidiary that is not a Foreign Subsidiary.

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.17(e)(ii)(3).

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

 

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
Parent that is a Wholly Owned Subsidiary of Parent.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 



69

 

 

Section 1.02           Terms Generally; GAAP. The definitions set forth or
referred to in Section 1.01 shall apply equally to both the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
Except as otherwise expressly provided herein (including, for the avoidance of
doubt, as provided in the definition of “Capitalized Lease Obligations”), all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided, that if at any time, any change
in GAAP would affect the computation of any financial ratio or requirement in
the Loan Documents and the Borrower notifies the Administrative Agent that the
Borrower requests an amendment (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment), the Administrative
Agent, the Lenders and the Borrower shall, at no cost to the Borrower, negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, and such financial ratio or
requirement shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such provision
is amended in accordance herewith. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Parent or any Subsidiary at “fair value,”
as defined therein, (ii) without giving effect to any treatment of Indebtedness
in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof and (iii) for the avoidance of doubt, except as provided in the
definition of “Consolidated Net Income,” without giving effect to the financial
condition, results and performance of the Unrestricted Subsidiaries.

 

Section 1.03           Effectuation of Transactions. Each of the representations
and warranties of the Borrower contained in this Agreement (and all
corresponding definitions) and applicable on the Closing Date and thereafter,
are made after giving effect to the Transactions, unless the context otherwise
requires.

 

Section 1.04           Timing of Payment or Performance. Except as otherwise
expressly provided herein, when the payment of any obligation or the performance
of any covenant, duty or obligation is stated to be due or performance required
on a day which is not a Business Day, the date of such payment or performance
shall extend to the immediately succeeding Business Day.

 

Section 1.05           Times of Day. Unless otherwise specified herein, all
references herein to times of day shall be references to New York City time.

 



70

 

 

Section 1.06           Classification of Loans and Borrowings. For purposes of
this Agreement, Term Loans may be classified and referred to by Class (e.g., an
“Initial Term Loan”) or by Type (e.g., a “Eurodollar Rate Loan”). Borrowings
also may be classified and referred to by Class (e.g., an “Initial Term
Borrowing”) or by Type (e.g., a “Eurodollar Rate Borrowing”).

 

Section 1.07           [Reserved].

 

Section 1.08           Exchange Rates; Currency Equivalents; Basket
Calculations.

 

(a)            The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
Eurodollar Rate or with respect to any rate that is an alternative or
replacement for or successor to any of such rate (including, without limitation,
any LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.

 

(b)           Notwithstanding the foregoing, for purposes of determining
compliance with any covenant in Article VI, (i) with respect to any amount of
cash on deposit, Indebtedness, Investment, Restricted Payment, Lien, Disposition
or Attributable Receivables Indebtedness (each, a “Covenant Transaction”) in a
currency other than Dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of exchange occurring after
the time such Covenant Transaction is incurred or made, and (ii) with respect to
any Covenant Transaction incurred or made in reliance on a provision that makes
reference to a percentage of Consolidated Total Assets, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in the
amount of Consolidated Total Assets occurring after the time such Covenant
Transaction is incurred or made in reliance on such provision.

 

(c)            For purposes of determining compliance with any covenant in
Article VI, with respect to the amount of any Covenant Transaction in a currency
other than Dollars, such amount (i) if incurred or made in reliance on a fixed
Dollar basket, will be converted into Dollars based on the relevant currency
exchange rate in effect on the Closing Date, and (ii) if incurred in reliance on
a percentage or ratio basket, will be converted into Dollars based on the
relevant currency exchange rate in effect on the date such Covenant Transaction
is incurred or made and such percentage or ratio basket will be measured at the
time such Covenant Transaction is incurred or made.

 

Article II

 

The Credits

 

Section 2.01           Commitments. Subject to the terms and conditions set
forth herein:

 

(a)            each Lender agrees, severally and not jointly, to make Initial
Term Loans in Dollars to the Borrower on the Closing Date in an aggregate
principal amount not to exceed such Lender’s Initial Term Loan Commitment,

 

(b)            each Lender having an Incremental Term Loan Commitment agrees,
severally and not jointly, subject to the terms and conditions set forth in the
applicable Incremental Assumption Agreement, to make Incremental Term Loans to
the Borrower, in an aggregate principal amount not to exceed its Incremental
Term Loan Commitment, and

 

71

 



 

 

 

(c)               amounts of Term Loans borrowed under Section 2.01(a) or
Section 2.01(b) that are repaid or prepaid may not be reborrowed.

 

Section 2.02        Term Loans and Borrowings.

 

(a)               Each Term Loan shall be made as part of a Borrowing consisting
of Term Loans under the same Facility and of the same Type made by the Lenders
ratably in accordance with their respective Commitments under the applicable
Facility. The failure of any Lender to make any Term Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided,
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Term Loans as required.

 

(b)               Subject to Section 2.14, each Borrowing shall be comprised
entirely of Base Rate Loans or Eurodollar Rate Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Base Rate Loan or
Eurodollar Rate Loan by causing any U.S. or non-U.S. branch or Affiliate of such
Lender to make such Term Loan (and in the case of an Affiliate, the provisions
of Sections 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent
as to such Lender); provided, that any exercise of such option shall not affect
the obligation of the Borrower to repay such Term Loan in accordance with the
terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 2.15 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.

 

(c)               Borrowings of more than one Type and Class may be outstanding
at the same time; provided, however, that the Borrower shall not be entitled to
request any Borrowing that, if made, would result in more than 10 Eurodollar
Rate Borrowings outstanding under all Term Facilities at any time. Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

 

Section 2.03        Requests for Borrowings.

 

(a)               To request a Term Borrowing, the Borrower shall notify the
Administrative Agent of such request (a) in the case of a Eurodollar Rate
Borrowing, not later than 12:00 noon, New York City time, three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of a Base Rate
Borrowing, not later than 11:00 a.m., New York City time, on the Business Day of
the proposed Borrowing. Each such Borrowing Request shall be irrevocable and (in
the case of telephonic requests) shall be confirmed promptly by hand delivery or
electronic means to the Administrative Agent of a written Borrowing Request
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:

 

(i)               whether such Borrowing is to be a Borrowing of Initial Term
Loans or Other Term Loans of a particular Class;

 

(ii)              the aggregate amount of the requested Borrowing;

 



72

 

 

(iii)             the date of such Borrowing, which shall be a Business Day;

 

(iv)             whether such Borrowing is to be a Base Rate Borrowing or a
Eurodollar Rate Borrowing;

 

(v)               in the case of a Eurodollar Rate Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

 

(vi)             the location and number of the Borrower’s account to which
funds are to be disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Rate Borrowing then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Term Loan to be made as part of the requested
Borrowing.

 

Section 2.04        [Reserved].

 

Section 2.05        [Reserved].

 

Section 2.06        Funding of Borrowings.

 

(a)               Each Lender shall make each Term Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Term Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower as specified in the applicable Borrowing Request.

 

(b)               Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing of Eurodollar Rate
Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 p.m.
noon, New York City time on the date of such Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with clause (a) of this Section 2.06
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of (A) the Federal Funds Rate
and (B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of a payment to be
made by the Borrower, the interest rate then applicable to Base Rate Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Term Loan included in such Borrowing. The foregoing
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 



73

 

 

Section 2.07        Interest Elections.

 

(a)               Each Borrowing initially shall be of the Type, and under the
applicable Class, specified in the applicable Borrowing Request and, in the case
of a Eurodollar Rate Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Rate Borrowing, may elect Interest Periods therefor,
all as provided in this Section 2.07. The Borrower may elect different options
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Term Loans
comprising such Borrowing, and the Term Loans comprising each such portion shall
be considered a separate Borrowing. Notwithstanding any other provision of this
Section 2.07, the Borrower shall not be permitted to change the Class or
currency of any Borrowing.

 

(b)               To make an election pursuant to this Section 2.07, the
Borrower shall notify the Administrative Agent of such election (by telephone or
irrevocable written notice), by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type and Class resulting from such election to be made on the effective date of
such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic means
to the Administrative Agent of a written Interest Election Request signed by the
Borrower. Notwithstanding any contrary provision herein, this Section 2.07 shall
not be construed to permit the Borrower to (i) elect an Interest Period for
Eurodollar Rate Loans that does not comply with Section 2.02(c) or (ii) convert
any Borrowing to a Borrowing of a Type not available under the Class of
Commitments or Term Loans pursuant to which such Borrowing was made.

 

(c)               Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)              the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)             the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)            whether the resulting Borrowing is to be a Base Rate Borrowing
or a Eurodollar Rate Borrowing; and

 



74

 

 

(iv)           if the resulting Borrowing is a Eurodollar Rate Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which Interest Period shall be a period contemplated by the definition of the
term “Interest Period.”

 

If any such Interest Election Request requests a Eurodollar Rate Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Section 2.02(c) regarding the maximum number of Borrowings of the
relevant Type.

 

(d)               Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender to which such Interest
Election Request relates of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(e)               If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Rate Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Base Rate Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the written request (including a request through
electronic means) of the Required Lenders, so notifies the Borrower, then, so
long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Rate Borrowing and (ii) unless repaid,
each Eurodollar Rate Borrowing shall be converted to a Base Rate Borrowing.

 

Section 2.08        Termination and Reduction of Commitments.

 

(a)               The Initial Term Loan Commitment of each Term Lender shall be
automatically and permanently reduced to $0 upon the making of such Term
Lender’s Initial Term Loans pursuant to Section 2.01.

 

(b)              The Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class; provided, that each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$5,000,000 and not less than $10,000,000 (or, if less, the remaining amount of
the Commitments of such Class).

 

(c)               The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments of any Class under paragraph (b)
of this Section 2.08 at least three (3) Business Days prior to the effective
date of such termination or reduction (or such shorter period acceptable to the
Administrative Agent), specifying such election and the effective date thereof.
Promptly following receipt of any notice, the Administrative Agent shall advise
the applicable Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.08 shall be irrevocable; provided, that a
notice of termination or reduction of the Commitments of any Class delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar agreements or other transactions,
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 



75

 

 

Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

 

Section 2.09        Repayment of Term Loans; Evidence of Debt.

 

(a)               The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan to the Borrower of such Lender as provided in
Section 2.10.

 

(b)               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Term Loan made by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

(c)               The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Term Loan made hereunder, the Facility,
Class and Type thereof and the Interest Period (if any) applicable thereto, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iii) any amount received
by the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)               The entries made in the accounts maintained pursuant to clause
(b) or (c) of this Section 2.09 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided, that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Term Loans in accordance with the terms of this Agreement.

 

(e)               Any Lender may request that Term Loans made by it be evidenced
by a promissory note (a “Note”). In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and
substantially in the form attached hereto as Exhibit F, or in another form
approved by such Lender, the Administrative Agent and the Borrower in their sole
discretion. Thereafter, unless otherwise agreed to by the applicable Lender, the
Term Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form.

 

Section 2.10        Repayment of Term Loans.

 

(a)               Subject to the other clauses of this Section 2.10 and to
Section 9.08(e),

 

(i)                 the Borrower shall repay principal of outstanding Term Loans
on the last Business Day of each calendar quarter (commencing on the last
Business Day of the first calendar quarter of 2021) (each such date being
referred to as an “Initial Term Loan Installment Date”) in an aggregate
principal amount equal to 0.25% of the aggregate principal amount of Initial
Term Loans funded on the Closing Date;

 



76

 

 

(ii)              in the event that any Other Term Loans are made, the Borrower
shall repay such Other Term Loans on the dates and in the amounts set forth in
the related Incremental Assumption Agreement, Extension Amendment or Refinancing
Amendment (each such date being referred to as an “Other Term Loan Installment
Date”); and

 

(iii)            to the extent not previously paid, all outstanding Term Loans
shall be due and payable on the applicable Term Facility Maturity Date.

 

(b)               [Reserved].

 

(c)               Any mandatory prepayment of Term Loans pursuant to
Section 2.11(b) shall be applied so that the aggregate amount of such prepayment
is allocated among the Initial Term Loans and the Other Term Loans, if any, pro
rata based on the aggregate principal amount of outstanding Initial Term Loans
and Other Term Loans, if any, to reduce amounts due on the succeeding Term Loan
Installment Dates for such Classes in direct order of maturity thereof;
provided, that, subject to the pro rata application to Term Loans outstanding
within any respective Class of Term Loans, (x) with respect to mandatory
prepayments of Term Loans pursuant to Section 2.11(b)(i)(1), any Class of Other
Incremental Term Loans may receive less than such pro rata share thereof (so
long as the amount by which such pro rata share exceeds the amount actually
applied to such Class is applied to repay (on a pro rata basis) the outstanding
Initial Term Loans and any other Classes of then outstanding Other Incremental
Term Loans), in each case to the extent the respective Class receiving less than
its pro rata share has consented thereto and (y) the Borrower shall allocate any
repayments pursuant to Section 2.11(b)(i)(2) to repay the respective Class or
Classes being refinanced, as provided in said Section 2.11(b)(i)(2). Any
optional prepayments of the Term Loans pursuant to Section 2.11(a) shall be
applied to the remaining installments of the Term Loans under the applicable
Class or Classes as the Borrower may in each case direct.

 

Prior to any prepayment of any Term Loan under any Facility hereunder, except as
set forth in Section 2.10(d), the Borrower shall select the Borrowing or
Borrowings under the applicable Facility to be prepaid and shall notify the
Administrative Agent by electronic means or by telephone (confirmed by delivery
of a Notice of Loan Prepayment) of such selection not later than (i) in the case
of a Base Rate Borrowing, 11:00 a.m., New York City time, on the scheduled date
of such prepayment and (ii) in the case of a Eurodollar Rate Borrowing, 12:00
p.m. noon, New York City time, three (3) Business Days before the scheduled date
of such prepayment (or, in each case, such shorter period acceptable to the
Administrative Agent). Each such notice shall be irrevocable; provided, that a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Each repayment of a Borrowing shall be
applied ratably to the Term Loans included in the repaid Borrowing. All
repayments of Term Loans shall be accompanied by (1) accrued interest on the
amount repaid to the extent required by Section 2.13(d) and (2) break funding
payments pursuant to Section 2.16.

 



77

 

 

(d)               The Borrower shall notify the Administrative Agent in writing
of any mandatory prepayment of Term Loans required to be made pursuant to
Section 2.11(b) at least two (2) Business Days prior to the date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Term Lender of the contents of
any such prepayment notice and of such Term Lender’s ratable portion of such
prepayment (based on such Lender’s pro rata share of each relevant Class of the
Term Loans). Any Term Lender (a “Declining Term Lender”) may elect, by
delivering notice to the Administrative Agent and the Borrower no later than
5:00 p.m. one (1) Business Day after the date of delivery by the Administrative
Agent of such notification to such Term Lender of notice from the Administrative
Agent regarding such prepayment, that the full amount of any mandatory
prepayment otherwise required to be made with respect to the Term Loans held by
such Term Lender pursuant to Section 2.11(b) not be made (the aggregate amount
of such prepayments declined by the Declining Term Lenders, the “Declined
Prepayment Amount”). If a Term Lender fails to deliver notice setting forth such
rejection of a prepayment to the Administrative Agent within the time frame
specified above or such notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans. Any Declined Prepayment
Amount shall be retained by the Borrower. For the avoidance of doubt, the
Borrower may, at its option, apply any amounts retained in accordance with the
immediately preceding sentence to prepay loans in accordance with
Section 2.11(a) below.

 

Section 2.11        Prepayment of Term Loans.

 

(a)               The Borrower shall have the right at any time and from time to
time to prepay any Term Loan in whole or in part, without premium or penalty
(but subject to (x) Section 2.16, (y) the last sentence of this Section 2.11(a)
and (z) prior notice pursuant to delivery to the Administrative Agent of a
Notice of Loan Prepayment and in accordance with the provisions of
Section 2.10(c)), in an aggregate principal amount that is an integral multiple
of the Borrowing Multiple and not less than the Borrowing Minimum or, if less,
the amount outstanding, subject to prior notice in accordance with
Section 2.10(d). If any Repricing Event occurs prior to the date that is 12
months after the Closing Date, the Borrower agrees to pay to the Administrative
Agent, for the ratable account of each Lender with Term Loans that are subject
to such Repricing Event, a fee in an amount equal to 1.00% of the aggregate
principal amount of the Term Loans subject to such Repricing Event. Such fees
shall be earned, due and payable upon the date of the occurrence of such
Repricing Event.

 

(b)                

 

(i)                 The Borrower shall apply (1) all Net Proceeds (other than
Net Proceeds of the kind described in the following clause (2)) within five (5)
Business Days after receipt thereof to prepay Term Loans in accordance with
clauses (c) and (d) of Section 2.10 and (2) all Net Proceeds from any issuance
or incurrence of Refinancing Notes and Refinancing Term Loans (other than solely
by means of extending or renewing then existing Refinancing Notes and
Refinancing Term Loans without resulting in any Net Proceeds), no later than
three (3) Business Days after the date on which such Refinancing Notes and
Refinancing Term Loans are issued or incurred, to prepay Term Loans in
accordance with Section 2.10(c), Section 2.23 and the definition of “Refinancing
Notes” (as applicable).



 



78

 

 

(ii)              On or before each Excess Cash Flow Payment Date, the Borrower
shall apply an amount equal to the excess of (i) the ECF Percentage of Excess
Cash Flow for the related Excess Cash Flow Period over (ii) to the extent not
financed using the proceeds of long-term Indebtedness, the aggregate principal
amount of Term Loans prepaid pursuant to Section 2.11(a) during such Excess Cash
Flow Period.

 

(c)               Prepayments of any Term Loans hereunder will be (x) net of any
additional Taxes paid, or estimated by the Borrower in good faith to be payable,
as a result of the repatriation of such Net Proceeds and (y) limited, in the
case of prepayments attributable to Excess Cash Flow or Net Proceeds of Foreign
Subsidiaries, to the extent that the Borrower determines in good faith that
repatriation of such Net Proceeds would result in material adverse Tax
consequences or that such prepayments would be prohibited or restricted by
applicable Requirement of Law; provided that, (i) Parent and its Subsidiaries
shall use commercially reasonable efforts to eliminate such Tax consequences of
repatriation and (ii) once the repatriation of any such funds is permitted under
the applicable Requirement of Law and no longer results in material adverse Tax
consequences, an amount equal to such funds will be promptly applied (net of
additional taxes that would be payable or reserved against as a result of
repatriating such amounts) to the prepayment of the Term Loans in accordance
with this Section 2.11.

 

Section 2.12        Fees. The Borrower agrees to pay to the Administrative
Agent, for the account of the Administrative Agent, the “Administrative Agency
Fee” as set forth in the Administrative Agent Fee Letter, in the amounts and at
the times specified therein.

 

Section 2.13        Interest.

 

(a)               The Term Loans comprising each Base Rate Borrowing shall bear
interest at the Base Rate plus the Applicable Margin.

 

(b)               The Term Loans comprising each Eurodollar Rate Borrowing shall
bear interest at the Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

 

(c)               Notwithstanding the foregoing, if any principal of or interest
on any Term Loan or any fees or other amount payable by the Borrower hereunder
is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Term Loan, 2% plus the rate otherwise applicable to such Term Loan as
provided in the preceding clauses of this Section 2.13 or (ii) in the case of
any other overdue amount, 2% plus the rate applicable to Base Rate Loans as
provided in clause (a) of this Section 2.13; provided, that this clause (c)
shall not apply to any Event of Default that has been waived by the Lenders
pursuant to Section 9.08.

 

(d)              Accrued interest on each Term Loan shall be payable in arrears
(i) on each Interest Payment Date for such Term Loan and (ii) on the applicable
Term Facility Maturity Date; provided, that (A) interest accrued pursuant to
clause (c) of this Section 2.13 shall be payable on demand, (B) in the event of
any repayment or prepayment of any Term Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (C) in the event of any conversion of any Eurodollar Rate Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Term Loan shall be payable on the effective date of such conversion.

 



79

 

 

(e)               All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Base Rate
(including all Base Rate Loans) shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Base Rate or Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

Section 2.14        Inability to Determine Rates.

 

(a)               If in connection with any request for a Eurodollar Rate Loan
or a conversion to or continuation thereof, (i) the Administrative Agent
determines that (A) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, or (B) (x) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan and (y) the circumstances described in
Section 2.14(c)(i) do not apply (in each case with respect to this clause (i),
“Impacted Loans”), or (ii) the Administrative Agent or the Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurodollar Rate Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (or, in the
case of a determination by the Required Lenders described in clause (ii) of this
Section 2.14(a), until the Administrative Agent upon instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 

(b)               Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in clause (i) of Section 2.14(a), the
Administrative Agent, in consultation with the Borrower, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (i) of the first sentence of Section 2.14(a),
(ii) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(iii) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Term Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

 



80

 

 

(c)               Notwithstanding anything to the contrary in this Agreement or
any other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined, that:

 

(i)                adequate and reasonable means do not exist for ascertaining
LIBOR for any requested Interest Period, including, without limitation, because
the LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary, or

 

(ii)              the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”), or

 

(iii)            syndicated loans currently being executed, or that include
language similar to that contained in this Section 2.14, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,

 

(iv)             then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice, as
applicable, the Administrative Agent and the Borrower may amend this Agreement
solely for the purpose of replacing LIBOR in accordance with this Section 2.14
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks, which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion and may be periodically
updated (the “Adjustment;” and any such proposed rate, a “LIBOR Successor
Rate”), and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR with a rate described in clause (x), object to the Adjustment; or
(B) in the case of an amendment to replace LIBOR with a rate described in clause
(y), object to such amendment; provided that for the avoidance of doubt, in the
case of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 



81

 

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

 

Notwithstanding anything else herein, any definition of “LIBOR Successor Rate”
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.

 

Section 2.15        Increased Costs.

 

(a)               If any Change in Law shall:

 

(i)                impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender;

 

(ii)              subject the Administrative Agent or any Lender to any Taxes
(other than (i) Indemnified Taxes and Other Taxes indemnifiable under
Section 2.17 or (ii) Excluded Taxes); or

 

(iii)              impose on any Lender the London or other relevant interbank
market any other condition affecting this Agreement or Term Loans made by such
Lender or participation therein; and the result of any of the foregoing shall be
to increase the cost to such Lender of making or maintaining any Term Loan or of
maintaining its obligation to make any such Term Loan or to reduce the amount of
any sum received or receivable by such Lender under any Loan Document, whether
of principal, interest or otherwise, then the Borrower will pay to the
Administrative Agent or such Lender, as applicable, such additional amount or
amounts as will compensate the Administrative Agent or such Lender, as
applicable, for such additional costs incurred or reduction suffered.

 



82

 

 

(b)               If any Lender determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Term Loans or
Commitments made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)            A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as applicable, as
specified in clause (a) or (b) of this Section 2.15 shall be delivered to the
Borrower and shall be conclusive absent manifest error; provided, that any such
certificate claiming amounts described in clause (x) or (y) of the definition of
“Change in Law” shall, in addition, state the basis upon which such amount has
been calculated and certify that it is the general policy of such Lender to
impose applicable increased costs or costs in connection with capital adequacy
requirements similar to those described in clauses (a) and (b) of this Section
2.15 generally on other similarly situated borrowers under similar circumstances
under agreements permitting such impositions. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)               Promptly after any Lender has determined that it will make a
request for increased compensation pursuant to this Section 2.15, such Lender
shall notify the Borrower thereof. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.15 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided, that the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.15 for
any increased costs or reductions incurred more than 120 days prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 90-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 



83

 

 

Section 2.16        Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.10 or 2.11), (b) the
conversion of any Eurodollar Rate Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Rate Loan on the date specified in any notice delivered
pursuant hereto (unless such notice may be revoked under Section 2.10(c) and is
revoked in accordance therewith) or (d) the assignment of any Eurodollar Rate
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.19, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender (it being understood that
the deemed amount shall not exceed the actual amount) to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Term Loan had such event not occurred, at the Eurodollar Rate that would
have been applicable to such Term Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Term Loan), over (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in Dollars of a comparable amount and period from other banks in
the Eurodollar Rate market. A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section 2.16
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

Section 2.17        Taxes.

 

(a)               All payments made by or on behalf of any Loan Party under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Taxes; provided, that
if a Loan Party, the Administrative Agent or any other applicable withholding
agent shall be required by any applicable Requirement of Law to deduct or
withhold any Taxes from such payments, then (i) the applicable withholding agent
shall make such deductions or withholdings as are reasonably determined by the
applicable withholding agent to be required by such applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirements of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) the Lender (or, in the case of payments made to the
Administrative Agent for its own account, the Administrative Agent) receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made. As soon as reasonably practicable after any payment of
Taxes by any Loan Party or the Administrative Agent to a Governmental Authority
as provided in this Section 2.17, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by applicable
Requirements of Law to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

 

(b)               The Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law or,
where applicable, timely reimburse the Administrative Agent for the payment of
any Other Taxes.

 



84

 

 

(c)               Without duplication of any additional amounts paid pursuant to
Section 2.17(a)(iii) or any amounts paid pursuant to Section 2.17(b), the
Borrower shall indemnify and hold harmless each Recipient within fifteen (15)
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes imposed on such Recipient (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.17), and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
the Borrower by a Lender or by the Administrative Agent (as applicable) on its
own behalf or on behalf of a Lender shall be conclusive absent manifest error.

 

(d)               The Borrower shall promptly upon becoming aware that a Loan
Party must make any deduction or withholding in respect of Taxes (or that there
is any change in the rate or the basis of any deduction or withholding in
respect of Taxes) notify the Administrative Agent accordingly.

 

(e)               Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments under this Agreement shall deliver
to the Borrower and the Administrative Agent, at the time(s) and in the
manner(s) reasonably requested by the Borrower or the Administrative Agent, such
information and/or properly completed and executed documentation reasonably
requested by the Borrower or Administrative Agent as may permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Requirements of Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in this Section 2.17(e), the
completion, execution and submission of such documentation shall only be
required to the extent the relevant Lender is legally eligible to do so.

 

Without limiting the foregoing:

 

(i)               Each Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time upon the
reasonable request of the Borrower or the Administrative Agent) two properly
completed and duly executed originals of IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from United States backup withholding Tax.

 

(ii)              Each Foreign Lender shall, to the extent it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent on or
prior to the date on which such Foreign Lender becomes a party to this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), two properly completed and duly executed originals of
whichever of the following is applicable:

 



85

 

 

(1)               in the case of a Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. federal income tax
purposes, the person treated as its owner for U.S. federal income tax purposes)
eligible for the benefits of an income tax treaty to which the United States is
a party, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to such
treaty;

 

(2)               IRS Form W-8ECI with respect to such Foreign Lender (or, if
such Foreign Lender is disregarded as an entity separate from its owner for U.S.
federal income tax purposes, with respect to the person treated as its owner for
U.S. federal income tax purposes);

 

(3)               in the case of a Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. federal income tax
purposes, the person treated as its owner for U.S. federal income tax purposes)
entitled to the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit H-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10-percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and that no payment made in connection with any Loan Document is effectively
connected with the conduct of a U.S. trade or business by such Foreign Lender (a
“U.S. Tax Compliance Certificate”) and (y) IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable; or

 

(4)               to the extent a Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. federal income tax
purposes, the person treated as its owner for U.S. federal income tax purposes)
is not the beneficial owner of such payments, IRS Form W-8IMY, accompanied by
IRS Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-3 or Exhibit H-4, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided, that if the Foreign Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 on behalf of such direct and indirect partner(s).

 

(iii)            Any Foreign Lender shall, to the extent it is legally eligible
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Requirements of Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Requirements of Law to permit the Borrower or the Administrative
Agent to determine the withholding or deduction required to be made;

 



86

 

 

(iv)             If a payment made to any Lender under this Agreement or any
other Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by Requirements of Law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable Requirements of Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount, if any,
to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(e)(iv), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

 

(v)               Each Lender (A) shall promptly notify the Borrower and the
Administrative Agent of any change in circumstance which would modify or render
invalid any claimed exemption or reduction, and (B) if any documentation it
previously delivered pursuant to this Section 2.17(e) expires or becomes
inaccurate in any respect, shall promptly (x) update such documentation or (y)
notify the Borrower and the Administrative Agent in writing of its legal
ineligibility to do so.

 

(vi)             Each Lender hereby authorizes the Administrative Agent to
deliver to the Loan Parties and to any successor Administrative Agent any
documentation provided by such Lender to the Administrative Agent pursuant to
this Section 2.17(e).

 

(f)                [Reserved].

 



87

 

 

(g)               If any Lender or the Administrative Agent, as applicable,
determines in good faith that it has received a refund or repayment (for the
avoidance of doubt, whether such refund or repayment is received in cash or
applied as a reduction or offset of other cash Taxes due to the taxing authority
granting such refund or repayment) of an Indemnified Tax or Other Tax (each, a
“Refund”) for which it has received a payment from a Loan Party pursuant to this
Section 2.17, then the Lender or the Administrative Agent, as the case may be,
shall reimburse the Loan Party for such amount (net of all reasonable
out-of-pocket expenses (including Taxes) of such Lender or the Administrative
Agent, as the case may be, and without interest other than any interest received
thereon from the relevant Governmental Authority with respect to such Refund) as
the Lender or Administrative Agent, as the case may be, determines in good faith
to be the portion of the Refund as will leave it, after such reimbursement, in
no better or worse position (taking into account expenses (including Taxes)
imposed on the Refund) than it would have been in if the Indemnified Tax or
Other Tax giving rise to such Refund had not been imposed in the first instance
and no amounts had been paid in respect thereof pursuant to this Section 2.17;
provided, that the Loan Party, upon the request of the Lender or the
Administrative Agent, agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest (solely with respect to the time period after such
funds were paid over to any Loan Party pursuant to this Section 2.17(g), except
to the extent that the refund was initially claimed at the written request of
such Loan Party) or other charges imposed by the relevant Governmental
Authority) to the Lender or the Administrative Agent in the event the Lender or
the Administrative Agent is required to repay such Refund to such Governmental
Authority. In such event, such Lender or the Administrative Agent, as the case
may be, shall, at the Borrower’s request, provide the Borrower with a copy of
any notice of assessment or other evidence of the requirement to repay such
Refund received from the relevant Governmental Authority (provided, that such
Lender or the Administrative Agent may delete any information therein that it
reasonably deems confidential). No Lender nor the Administrative Agent shall be
obliged to make available its Tax returns (or any other information relating to
its Taxes that it reasonably deems confidential) to any Loan Party in connection
with this clause (g) or any other provision of this Section 2.17.

 

(h)               The agreements in this Section 2.17 shall survive any
assignment by a Lender, the termination of this Agreement and the payment of the
Term Loans and all other amounts payable under any Loan Document.

 

Section 2.18        Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)               The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Sections 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m., New York City
time (unless otherwise specified herein), on the date when due, in immediately
available funds, without condition or deduction for any defense, recoupment,
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent to the
applicable account located in New York City designated to the Borrower by the
Administrative Agent, except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.05 shall be made directly to the persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. Except as otherwise expressly provided herein, if any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments made under the Loan Documents shall be made in
Dollars. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

 



88

 

 

(b)               Any proceeds of Collateral received by the Administrative
Agent on account of the Obligations (whether as a result of any realization on
the Collateral, any setoff rights, any distribution in connection with any
proceedings or other action of any Loan Party in respect of Debtor Relief Laws
or otherwise and whether received in cash or otherwise) (i) not constituting (A)
a specific payment of principal, interest, fees or other sum payable under the
Loan Documents (which shall be applied on a pro rata basis among the relevant
Lenders under the Class of Loans being prepaid as specified by the Borrower) or
(B) a mandatory prepayment (which shall be applied in accordance with
Section 2.11) or (ii) after an Event of Default has occurred and is continuing
and the Administrative Agent or Collateral Agent so elects or the Required
Lenders so direct, shall be applied, subject to the provisions of any applicable
Intercreditor Agreement, ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent, the
Collateral Agent (and any agent appointed by it under a Security Document),
including all costs and expenses incurred by the Collateral Agent in connection
with the collection or sale of the Collateral, second, to pay any fees or
expense reimbursements then due to the Lenders (in their capacities as such)
from the Borrower, third, to pay interest (including post-petition interest,
whether or not an allowed claim in any claim or proceeding under any Debtor
Relief Laws) then due and payable on the Loans ratably, fourth to repay
principal on the Term Loans and any other amounts owing with respect to Secured
Cash Management Agreements, Secured Hedge Agreements and Secured Progress
Payment Agreements and to cash collateralize the aggregate undrawn amount of
Secured Letters of Credit ratably, fifth, to the payment of any other Obligation
due to any Secured Party and sixth to the Loan Parties, their successors or
assigns, or as a court of competent jurisdiction may otherwise direct.

 

(c)               If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of, or
interest on, any of its Term Loans of a given Class resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Term
Loans of such Class and accrued interest thereon than the proportion received by
any other Lender entitled to receive the same proportion of such payment, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Term Loans of such Class of such other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
all such Lenders ratably in accordance with the principal amount of each such
Lender’s respective Term Loans of such Class and accrued interest thereon;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, (ii) the provisions of this clause (c) shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Term Loans to any assignee or participant and (iii) nothing in this
Section 2.18(c) shall be construed to limit the applicability of Section 2.18(b)
in the circumstances where Section 2.18(b) is applicable in accordance with its
terms. The Borrower consents to the foregoing and agree, to the extent each may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 



89

 

 

(d)               Unless the Administrative Agent shall have received notice
from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the relevant Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the relevant Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

(e)               Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing of Eurodollar Rate
Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon
on the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.06 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.06) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.06 or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

 

(f)                The obligations of the Lenders hereunder to make Term Loans
and to make payments pursuant to Section 9.05(f) are several and not joint. The
failure of any Lender to make any Term Loan, to fund any such participation or
to make any payment under Section 9.05(f) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Term Loan, to purchase its participation or to make its payment
under Section 9.05(f).

 



90

 

 

(g)               If any Lender makes available to the Administrative Agent
funds for any Term Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

Section 2.19        Mitigation Obligations; Replacement of Lenders.

 

(a)               If any Lender requests compensation under Section 2.15, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
mitigate the applicability of Section 2.20 or any event that gives rise to the
operation of Section 2.20, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Term Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.15 or Section 2.17, as applicable, in the future and (ii)
would not subject such Lender to any material unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender in any material respect.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

 

(b)               If (i) any Lender requests compensation under Section 2.15 (in
a material amount in excess of that being charged by other Lenders) or gives
notice under Section 2.20 or (ii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17 (in a material amount in excess of that being charged
by other Lenders), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require any such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have paid to the
Administrative Agent the processing and recordation fee (if any) specified in
Section 9.04(b)(ii)(C), (ii) the Borrower shall have received the prior written
consent of the Administrative Agent, to the extent consent would be required
under Section 9.04(b) for an assignment of Term Loans or Commitments, as
applicable, which consent, in each case, shall not unreasonably be withheld,
(iii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iv) in the case of any such assignment
resulting from a claim for compensation under Section 2.15, payments required to
be made pursuant to Section 2.17 or a notice given under Section 2.20, such
assignment will result in a reduction in such compensation or payments and (v)
such assignment does not conflict with any applicable Requirement of Law. A
Lender shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
No action by or consent of the removed Lender shall be necessary in connection
with such assignment, which shall be immediately and automatically effective
upon payment of such purchase price. In connection with any such assignment by
the Borrower, Administrative Agent, such removed Lender and the replacement
Lender shall otherwise comply with Section 9.04, provided, that if such removed
Lender does not comply with Section 9.04 within one Business Day after the
Borrower’s request, compliance with Section 9.04 (but only on the part of the
removed Lender) shall not be required to effect such assignment.

 

91

 



 

 

 

 

(c)               If any Lender (such Lender, a “Non-Consenting Lender”) has
failed to consent to a proposed amendment, waiver or consent which pursuant to
the terms of Section 9.08 requires the consent of all of the Lenders affected
and with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at their sole expense (including with respect to the processing
and recordation fee referred to in Section 9.04(b)(ii)(C) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to (and any such
Non-Consenting Lender agrees that it shall, upon the Borrower’s request) assign
its Term Loans and its Commitments (or, at the Borrower’s option, the Term Loans
and Commitments under the Facility that is the subject of the proposed
amendment, waiver or consent) hereunder to one or more assignees reasonably
acceptable to the Administrative Agent (unless such assignee is a Lender, an
Affiliate of a Lender or an Approved Fund); provided, that: (i) all Loan
Obligations of the Borrower owing to such Non-Consenting Lender being replaced
shall be paid in full in same day funds to such Non-Consenting Lender
concurrently with such assignment, (ii) the replacement Lender shall purchase
the foregoing by paying to such Non-Consenting Lender a price equal to the
principal amount thereof plus accrued and unpaid interest thereon, (iii) the
replacement Lender shall grant its consent with respect to the applicable
proposed amendment, waiver or consent and (iv) such assignment does not conflict
with any applicable Requirement of Law. No action by or consent of the
Non-Consenting Lender shall be necessary in connection with such assignment,
which shall be immediately and automatically effective upon payment of such
purchase price. In connection with any such assignment by the Borrower, the
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04; provided, that if such Non-Consenting
Lender does not comply with Section 9.04 within one Business Day after the
Borrower’s request, compliance with Section 9.04 (but only on the part of the
Non-Consenting Lender) shall not be required to effect such assignment.

 

Section 2.20        Illegality. If any Lender reasonably determines that any
Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable lending office to make, maintain or fund any Eurodollar Rate Loans,
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligations of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Borrowings to Eurodollar Rate
Borrowings shall be suspended and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall upon demand from such Lender (with a copy to
the Administrative Agent), prepay all Eurodollar Rate Borrowings of such Lender
or, if applicable, convert all Eurodollar Rate Borrowings of such Lender to Base
Rate Borrowings (the interest rate on such Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Borrowings to such day, or
immediately, if such Lender may not lawfully continue to maintain such Term
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurodollar Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurodollar Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurodollar Rate. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 



92

 

 

Section 2.21        Incremental Term Loan Commitments.

 

(a)               After the Closing Date has occurred, the Borrower may, by
written notice to the Administrative Agent from time to time, request
Incremental Term Loan Commitments in an amount not to exceed the Incremental
Amount available at the time such Incremental Term Loans are funded (except as
set forth in clause (C) of the third paragraph under Section 6.01) from one or
more Incremental Term Lenders (which may include any existing Lender, but shall
be required to be persons which would qualify as assignees of a Lender in
accordance with Section 9.04) willing to provide such Incremental Term Loans in
their sole discretion. Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments being requested (which shall be in minimum
increments of $5,000,000 and a minimum amount of $10,000,000, or equal to the
applicable remaining Incremental Amount or, in each case, such lesser amount
approved by the Administrative Agent), (ii) the date on which such Incremental
Term Loan Commitments are requested to become effective and (iii) whether such
Incremental Term Loan Commitments are to be (x) commitments to make term loans
with terms identical to (and which shall together with any then outstanding
Initial Term Loans, as applicable, form a single Class of) the Initial Term
Loans or (y) commitments to make term loans with pricing, maturity,
amortization, participation in mandatory prepayments and/or other terms
different from the Initial Term Loans (“Other Incremental Term Loans”).

 

(b)               The Borrower and each Incremental Term Lender shall execute
and deliver to the Administrative Agent an Incremental Assumption Agreement and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of such Incremental Term Lender.
Each Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans; provided, that:

 



93

 

 

(i)              any commitments to make additional Initial Term Loans shall
have the same terms as the Initial Term Loans, and shall form part of the same
Class of Initial Term Loans;

 

(ii)              the Other Incremental Term Loans incurred pursuant to
clause (a) of this Section 2.21 shall rank equally and ratably or junior in
right of security with the existing Term Loans;

 

(iii)             the final maturity date of any such Other Incremental Term
Loans shall be no earlier than the Latest Maturity Date applicable to the Term
Loans in effect at the date of incurrence of such Other Incremental Term Loans
and, except as to pricing, amortization, final maturity date and participation
in mandatory prepayments (which shall, subject to the other clauses of this
proviso, be determined by the Borrower and the applicable Incremental Term
Lenders in their sole discretion), shall have (x) the same terms as the Term
Loans or (y) such other terms as shall either be not materially more restrictive
to Parent and its subsidiaries taken as a whole as determined in good faith by
Parent than the terms applicable to the then outstanding Term Loans or such
terms and conditions shall not apply until all then outstanding Term Loans are
no longer outstanding (unless such more restrictive terms are also added for the
benefit of the then outstanding Term Loans); provided that if the Effective
Yield of any Incremental Term Loan secured on a pari passu basis with the
existing Term Loans exceeds the Effective Yield of the Initial Term Loans by
more than 50 basis points, the Applicable Margin for the Initial Term Loans
shall be increased to the extent necessary so that, after giving effect to such
increase, the Effective Yield of the Initial Term Loans is equal to the
Effective Yield of such Incremental Term Loans minus 50 basis points (this
proviso, the “MFN Protection”); provided, further, that the MFN Protection shall
not be applicable to any Incremental Term Loans that are incurred more than
twelve (12) months after the Closing Date;

 

(iv)             the Weighted Average Life to Maturity of any such Other
Incremental Term Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of the Term Loans with the longest remaining Weighted Average
Life to Maturity;

 

(v)              [reserved];

 

(vi)             such Other Incremental Term Loans may participate on a pro rata
basis or a less than pro rata basis (but not a greater than pro rata basis) than
the Initial Term Loans in any mandatory prepayment hereunder;

 

(vii)            there shall be no borrower (other than the Borrower) or
guarantor (other than the Loan Parties) in respect of any Incremental Term Loan
Commitments; and

 

(viii)           Incremental Term Loans shall not be secured by any asset of
Parent or its Subsidiaries other than the Collateral (other than Liens on
proceeds of the Incremental Term Loans).

 

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments evidenced thereby as provided for in Section 9.08(e). Any
amendment to this Agreement or any other Loan Document that is necessary to
effect the provisions of this Section 2.21 and any such collateral and other
documentation shall be deemed “Loan Documents” hereunder and may be memorialized
in writing by the Administrative Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto.

 



94

 

 

(c)               Notwithstanding the foregoing, no Incremental Term Loan
Commitment shall become effective under this Section 2.21 unless (i) no Default
or Event of Default shall exist; provided, that in the event that any tranche of
Incremental Term Loans is used to finance a Permitted Acquisition or investment,
to the extent the Incremental Term Lenders participating in such tranche of
Incremental Term Loans agree, the foregoing clause (i) shall be tested at the
time of the execution of the acquisition or investment agreement related to such
Permitted Acquisition (provided, that such Incremental Term Lenders (in their
capacities as such) shall not be permitted to waive any Default or Event of
Default then existing or existing as a result of the incurrence of such tranche
of Incremental Term Loans); (ii) the representations and warranties of the
Borrower set forth in this Agreement shall be true and correct in all material
respects (other than to the extent qualified by materiality or “Material Adverse
Effect,” in which case, such representations and warranties shall be true and
correct); provided, that in the event that the tranche of Incremental Term Loans
is used to finance a Permitted Acquisition or investment and to the extent the
Incremental Term Lenders participating in such tranche of Incremental Term Loans
agree, the foregoing clause (ii) shall be limited such that the availability of
such Incremental Term Loans shall only be subject to the accuracy of customary
“specified representations” and those representations of the seller or the
target company (as applicable) included in the acquisition or investment
agreement related to such Permitted Acquisition or investment that are material
to the interests of the Lenders and only to the extent that Parent or its
applicable Subsidiary has the right to terminate its obligations under such
acquisition or investment agreement as a result of a failure of such
representations to be accurate; and (iii) the Administrative Agent shall have
received documents and legal opinions as to such matters as are reasonably
requested by the Administrative Agent. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Assumption
Agreement.

 

(d)               Each of the parties hereto hereby agrees that the
Administrative Agent may take any and all action as may be reasonably necessary
to ensure that all Incremental Term Loans (other than Other Incremental Term
Loans), when originally made, are included in each Borrowing of the outstanding
applicable Class of Term Loans on a pro rata basis. The Borrower agrees that
Section 2.16 shall apply to any conversion of Eurodollar Rate Loans to Base Rate
Loans reasonably required by the Administrative Agent to effect the foregoing.

 

Section 2.22        Extensions of Term Loans and Commitments.

 

(a)               Notwithstanding anything to the contrary in this Agreement,
including Section 2.18(c) (which provisions shall not be applicable to this
Section 2.22), pursuant to one or more offers made from time to time by the
Borrower to all Lenders of any Class of Term Loans on a pro rata basis (based,
in the case of an offer to the Lenders under any Class of Term Loans, on the
aggregate outstanding Term Loans of such Class), and on the same terms to each
such Lender (“Pro Rata Extension Offers”), the Borrower is hereby permitted to
consummate transactions with individual Lenders that agree to such transactions
from time to time to extend the maturity date of such Lender’s Term Loans of
such Class and to otherwise modify the terms of such Lender’s Term Loans of such
Class pursuant to the terms of the relevant Pro Rata Extension Offer (including,
without limitation, increasing the interest rate or fees payable in respect of
such Lender’s Term Loans and/or modifying the amortization schedule in respect
of such Lender’s Term Loans). For the avoidance of doubt, the reference to “on
the same terms” in the preceding sentence shall mean, in the case of an offer to
the Lenders under any Class of Term Loans, that all of the Term Loans of such
Class are offered to be extended for the same amount of time and that the
interest rate changes and fees payable with respect to such extension are the
same. Any such extension (an “Extension”) agreed to between the Borrower and any
such Lender (an “Extending Lender”) will be established under this Agreement by
implementing an Other Term Loan for such Lender if such Lender is extending an
existing Term Loan (such extended Term Loan, an “Extended Term Loan”). Each Pro
Rata Extension Offer shall specify the date on which the Borrower proposes that
the Extended Term Loan shall be made, which shall be a date not earlier than
five (5) Business Days after the date on which notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion).

 



95

 

 

(b)               The Borrower and each Extending Lender shall execute and
deliver to the Administrative Agent an amendment to this Agreement (an
“Extension Amendment”) and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Extended Term Loans of such Extending
Lender. Each Extension Amendment shall specify the terms of the applicable
Extended Term Loans; provided, that (i) except as to interest rates, fees and
any other pricing terms, and amortization, final maturity date and participation
in prepayments and commitment reductions (which shall, subject to clauses (ii)
and (iii) of this proviso, be determined by the Borrower and set forth in the
Pro Rata Extension Offer), the Extended Term Loans shall have (x) the same terms
as the existing Class of Term Loans from which they are extended or (y) such
other terms as shall be reasonably satisfactory to the Administrative Agent,
(ii) the final maturity date of any Extended Term Loans shall be no earlier than
the latest Term Facility Maturity Date in effect on the date of incurrence,
(iii) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Class of
Term Loans to which such offer relates, (iv) [reserved], and (v) any Extended
Term Loans may participate on a pro rata basis or a less than pro rata basis
(but not a greater than pro rata basis) than the Initial Term Loans in any
mandatory prepayment hereunder. Upon the effectiveness of any Extension
Amendment, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Extended Term Loans
evidenced thereby as provided for in Section 9.08(e). Any such deemed amendment
may be memorialized in writing by the Administrative Agent with the Borrower’s
consent (not to be unreasonably withheld) and furnished to the other parties
hereto.

 

(c)               Upon the effectiveness of any such Extension, the applicable
Extending Lender’s Term Loan will be automatically designated an Extended Term
Loan. For purposes of this Agreement and the other Loan Documents, if such
Extending Lender is extending a Term Loan, such Extending Lender will be deemed
to have an Other Term Loan having the terms of such Extended Term Loan.

 



96

 

 

(d)               Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document (including without limitation this
Section 2.22), (i) the aggregate amount of Extended Term Loans will not be
included in the calculation of clause (I)(a) or (II)(a) of the definition of
“Incremental Amount”, (ii) no Extended Term Loan is required to be in any
minimum amount or any minimum increment, (iii) any Extending Lender may extend
all or any portion of its Term Loans pursuant to one or more Pro Rata Extension
Offers (subject to applicable proration in the case of over participation)
(including the extension of any Extended Term Loan), (iv) there shall be no
condition to any Extension of any Term Loan at any time or from time to time
other than notice to the Administrative Agent of such Extension and the terms of
the Extended Term Loan implemented thereby, (v) all Extended Term Loans and all
obligations in respect thereof shall be Loan Obligations of the relevant Loan
Parties under this Agreement and the other Loan Documents that rank equally and
ratably in right of security with all other Obligations of the Class being
extended (and all other Obligations secured by Other First Liens), (vi)
[reserved] and (vii) there shall be no borrower (other than the Borrower) and no
guarantors (other than the Guarantors) in respect of any such Extended Term
Loans.

 

(e)               Each Extension shall be consummated pursuant to procedures set
forth in the associated Pro Rata Extension Offer; provided, that the Borrower
shall cooperate with the Administrative Agent prior to making any Pro Rata
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Extension, including, without limitation, timing,
rounding and other adjustments.

 

Section 2.23        Refinancing Amendments.

 

(a)               Notwithstanding anything to the contrary in this Agreement,
including Section 2.18(c) (which provisions shall not be applicable to this
Section 2.23), the Borrower may by written notice to the Administrative Agent
establish one or more additional tranches of term loans under this Agreement
(such loans, “Refinancing Term Loans”), all Net Proceeds of which are used to
Refinance in whole or in part any Class of Term Loans pursuant to
Section 2.11(b)(i)(2). Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrower proposes that the
Refinancing Term Loans shall be made, which shall be a date not earlier than
five (5) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent); provided, that:

 

(i)               before and after giving effect to the borrowing of such
Refinancing Term Loans on the Refinancing Effective Date each of the conditions
set forth in Section 4.02 shall be satisfied;

 

(ii)              the final maturity date of the Refinancing Term Loans shall be
no earlier than the Term Facility Maturity Date of the refinanced Term Loans;

 

(iii)             the Weighted Average Life to Maturity of such Refinancing Term
Loans shall be no shorter than the then-remaining Weighted Average Life to
Maturity of the refinanced Term Loans;

 



97

 

 

(iv)            the aggregate principal amount of the Refinancing Term Loans
incurred pursuant to this Section 2.23 shall not exceed the outstanding
principal amount of the refinanced Term Loans plus amounts used to pay fees,
premiums, costs and expenses (including original issue discount) and accrued
interest associated therewith;

 

(v)              the covenants and events of default applicable to such
Refinancing Term Loans taken as a whole shall (as determined by Parent in good
faith) be not materially more restrictive to Parent and its Subsidiaries than,
the terms, taken as a whole, applicable to the Term Loans being refinanced
(except to the extent such covenants and other terms apply solely to any period
after the Latest Maturity Date or are applied for the benefit of the Term Loans
then outstanding);

 

(vi)             [reserved];

 

(vii)            there shall be no borrower (other than the Borrower) and no
guarantors (other than the Loan Parties or entities that become Loan Parties) in
respect of such Refinancing Term Loans;

 

(viii)           Refinancing Term Loans shall not be secured by any asset of
Parent or any of its subsidiaries other than the Collateral; and

 

(ix)              Refinancing Term Loans may participate on a pro rata basis or
on a less than pro rata basis (but not on a greater than pro rata basis) in any
mandatory prepayments (other than as provided otherwise in the case of such
prepayments pursuant to Section 2.11(b)(i)(2)) hereunder, as specified in the
applicable Refinancing Amendment.

 

(b)               The Borrower may approach any Lender or any other person that
would be a permitted Assignee pursuant to Section 9.04 to provide all or a
portion of the Refinancing Term Loans; provided, that any Lender offered or
approached to provide all or a portion of the Refinancing Term Loans may elect
or decline, in its sole discretion, to provide a Refinancing Term Loan. Any
Refinancing Term Loans made on any Refinancing Effective Date shall be
designated an additional Class of Term Loans for all purposes of this Agreement;
provided, further, that any Refinancing Term Loans may, to the extent provided
in the applicable Refinancing Amendment governing such Refinancing Term Loans,
be designated as an increase in any previously established Class of Term Loans
made to the Borrower.

 

(c)               The Borrower and each Lender providing the applicable
Refinancing Term Loans shall execute and deliver to the Administrative Agent an
amendment to this Agreement (a “Refinancing Amendment”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
such Refinancing Term Loans. For purposes of this Agreement and the other Loan
Documents, if a Lender is providing a Refinancing Term Loan, such Lender will be
deemed to have an Other Term Loan having the terms of such Refinancing Term
Loan. Notwithstanding anything to the contrary set forth in this Agreement or
any other Loan Document (including without limitation this Section 2.23), (i)
the aggregate amount of Refinancing Term Loans will not be included in the
calculation of clause (I)(a) or (II)(a) of the definition of “Incremental
Amount”, (ii) no Refinancing Term Loan is required to be in any minimum amount
or any minimum increment, (iii) there shall be no condition to any incurrence of
any Refinancing Term Loan at any time or from time to time other than those set
forth in clause (a) above and (iv) all Refinancing Term Loans and all
obligations in respect thereof shall be Loan Obligations under this Agreement
and the other Loan Documents that rank equally and ratably in right of security
with the Initial Term Loans and other Loan Obligations.

 



98

 

 

Article III

 

Representations and Warranties

 

On the Closing Date and the date of each Credit Event thereafter, as provided in
Section 4.02, the Borrower represents and warrants to the Lenders that:

 

Section 3.01        Organization; Powers. Parent and each of the Subsidiaries
which is a Loan Party or a Material Subsidiary (a) is a limited liability
company, corporation or other entity duly organized/incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
organization/incorporation (to the extent that each such concept exists in such
jurisdiction), (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except in
the case of clause (a) (other than with respect to Parent and the Borrower),
clause (b) (other than with respect to Parent and the Borrower), and clause (c),
where the failure so to be or have, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is or will be a party and, in the case of the Borrower, to borrow and
otherwise obtain credit hereunder.

 

Section 3.02        Authorization. The execution, delivery and performance by
the Borrower and each of the Guarantors of each of the Loan Documents to which
it is a party and the borrowings and other extensions of credit hereunder (a)
have been duly authorized by all corporate, limited liability company or other
organizational action required to be obtained by the Borrower and such
Guarantors and (b) will not (i) violate (A) any provision of law, statute, rule
or regulation applicable to the Borrower or any such Guarantor, (B) the
certificate or articles of incorporation or other constitutional documents
(including any limited liability company or operating agreements) or by-laws or
articles of association of the Borrower, or any such Guarantor, (C) any
applicable order of any court or any law, rule, regulation or order of any
Governmental Authority applicable to the Borrower or any such Guarantor or (D)
any provision of any indenture, certificate of designation for preferred stock,
agreement or other instrument to which the Borrower or any such Guarantor is a
party or by which any of them or any of their property is or may be bound, (ii)
result in a breach of or constitute (alone or with due notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) under any
such indenture, certificate of designation for preferred stock, agreement or
other instrument, where any such conflict, violation, breach or default referred
to in clause (i) or (ii) of this Section 3.02(b), would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, or (iii)
result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by the Borrower or any such
Guarantor, other than the Liens created by the Loan Documents and Permitted
Liens.

 



99

 

 

Section 3.03        Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by the Borrower and each Guarantor that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against the Borrower and each such Guarantor in accordance with its
terms, subject to (a) the effects of bankruptcy, insolvency, moratorium,
reorganization, administration, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), (c) implied covenants of good faith and fair dealing, and (d)
the need for filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Collateral Agent.

 

Section 3.04        Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery or performance of each Loan
Document to which the Borrower or any Guarantor is a party, except for (a) the
filing of Uniform Commercial Code financing statements, (b) filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (c) such as have been made or obtained and are in full force and effect,
(d) such actions, consents and approvals the failure of which to be obtained or
made would not reasonably be expected to have a Material Adverse Effect and (e)
filings or other actions listed on Schedule 3.04, recordation of the Mortgages
and any other filings or registrations required to perfect Liens created by the
Security Documents.

 

Section 3.05        Financial Statements. Parent has heretofore furnished to the
Lenders or filed with or furnished to the SEC (a) the audited consolidated
balance sheets as of December 31, 2019 and the related statements of income,
stockholders’ or shareholders’ equity, and cash flow for Parent and its
consolidated subsidiaries for the fiscal years ended on December 31, 2019 and
(b) the unaudited consolidated balance sheet as of July 2, 2020 and related
statements of income, stockholders’ or shareholders’ equity and cash flow for
Parent and its consolidated subsidiaries for the fiscal quarter ended on July 2,
2020, in each case, including the notes thereto (collectively, the “Historical
Financial Statements”). The Historical Financial Statements present fairly in
all material respects the consolidated financial position of Parent and its
consolidated subsidiaries as of the dates and for the periods referred to
therein and the results of operations and cash flows for the periods then ended,
and, except as set forth on Schedule 3.05, were prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered thereby, except, in
the case of interim period financial statements, for the absence of notes and
for normal year-end adjustments and except as otherwise noted therein.

 

Section 3.06        No Material Adverse Effect. Except as disclosed in filings
with the SEC, since December 31, 2019, there has been no event or circumstance
that, individually or in the aggregate with other events or circumstances, has
had or would reasonably be expected to have a Material Adverse Effect; provided,
that, (i) no events or circumstances relating to the Boeing 737 MAX Program
shall be deemed to constitute a Material Adverse Effect for purposes of this
Section 3.06, and (ii) the impacts of the COVID-19 pandemic on the business,
operations and/or financial condition of Parent and/or its Subsidiaries that
have been disclosed in writing to the Administrative Agent and the Lenders prior
to the Closing Date will be disregarded (including through documents filed with
or furnished to the SEC).

 



100

 

 

Section 3.07        Title to Properties; Possession Under Leases; Flood
Documentation.

 

(a)               Each of Parent and the Subsidiaries has valid title in fee
simple or equivalent to, or valid leasehold interests in, or easements or other
limited property interests in, or otherwise has the right to use, all its real
property and has valid title to its personal property and assets, in each case,
subject to Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failures to have such title or interest would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. All such properties and assets are free and clear of Liens,
other than Permitted Liens or Liens arising by operation of law, subject to the
provisions of the immediately preceding sentence.

 

(b)               As to all improved Material Real Property which is subject to
a Mortgage, (i) the Collateral Agent has received the Flood Documentation with
respect to such Material Real Property on or prior to the granting of such
Mortgage thereon, (ii) all flood hazard insurance policies required pursuant to
Section 5.02(b) with respect to any such Material Real Property have been
obtained and remain in full force and effect to the extent required by such
Section, and (iii) except to the extent that the Borrower has previously given
written notice thereof to the Collateral Agent, there has been, to the
Borrower’s knowledge, no redesignation of any Material Real Property subject to
a Mortgage into Special Flood Hazard Area.

 

(c)               Schedule 1.01(B) hereto sets forth a complete list of Material
Real Properties (other than any Material Real Property that constitutes Excluded
Property) as of the Closing Date.

 

Section 3.08        Subsidiaries.

 

(a)               Schedule 3.08(a) sets forth as of the Closing Date the name
and jurisdiction of incorporation, formation or organization of each subsidiary
of Parent and, as to each such subsidiary, the percentage of each class of
Equity Interests owned by Parent or by any such subsidiary.

 

(b)               As of the Closing Date, after giving effect to the
Transactions, there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors (or entities controlled by directors) and shares held by
directors (or entities controlled by directors)) relating to any Equity
Interests of Parent or any of the Subsidiaries, except as set forth on
Schedule 3.08(b).

 

Section 3.09        Litigation; Compliance with Law.

 

(a)               There are no actions, suits, proceedings or investigations at
law or in equity or by or on behalf of any Governmental Authority or in
arbitration now pending, or, to the knowledge of Parent or the Borrower,
threatened in writing against Parent, the Borrower or any of the Subsidiaries or
any business, property or rights of any such person (i) that involve any Loan
Document or (ii) that would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect except for any action, suit or
proceeding at law or in equity or by or on behalf of any Governmental Authority
or in arbitration which has been disclosed on Form 10-K or Form 10-Q.

 



101

 

 

(b)               None of Parent, the Borrower, the Subsidiaries and their
respective properties or assets is in violation of (nor will the continued
operation of their material properties and assets as currently conducted
violate) any law, rule or regulation (including any zoning, building, ordinance,
code or approval or any building permit, but excluding any Environmental Laws,
which are the subject of Section 3.16) or any restriction of record or
indenture, agreement or instrument affecting any Real Property, or is in default
with respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 3.10        Federal Reserve Regulations. No part of the proceeds of any
Term Loans will be used by Parent, the Borrower and their Subsidiaries in any
manner that would result in a violation of Regulation T, Regulation U or
Regulation X.

 

Section 3.11        Investment Company Act. None of the Borrower and the other
Loan Parties is required to be registered as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

Section 3.12        Use of Proceeds. The Borrower will use the proceeds of the
Initial Term Loans to finance, in part, the Closing Date Refinancing, to pay
Transaction Expenses, and for general corporate purposes.

 

Section 3.13        Tax. Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect,

 

(a)               Parent and each of the Subsidiaries has filed or caused to be
filed all U.S. federal, state, local and non-U.S. Tax returns required to have
been filed by it (including in its capacity as withholding agent) and each such
Tax return is true and correct;

 

(b)               Parent and each of the Subsidiaries has timely paid or caused
to be timely paid all Taxes shown to be due and payable by it on the returns
referred to in clause (a) and all other Taxes or assessments (or made adequate
provision (in accordance with GAAP) for the payment of all Taxes due), except
Taxes or assessments for which Parent or any of the Subsidiaries (as the case
may be) has set aside on its books adequate reserves in accordance with GAAP and
the amount thereof is being contested in good faith by appropriate proceedings;
and

 

(c)               as of the Closing Date, with respect to Parent and each of the
Subsidiaries, there are no claims being asserted in writing with respect to any
Taxes.

 

Section 3.14        No Material Misstatements.

 

(a)               All written information (other than the Projections, forward
looking information and information of a general economic or industry specific
nature) (the “Information”) concerning Parent, the Borrower, the Subsidiaries,
the Transactions and any other transactions contemplated hereby prepared by or
on behalf of the foregoing or their representatives and made available to any
Lenders or the Administrative Agent in connection with the Transactions or the
other transactions contemplated hereby, when taken as a whole, was true and
correct in all material respects, as of the date such Information was furnished
to the Lenders (and as of the Closing Date, with respect to Information provided
prior thereto) and did not, taken as a whole, contain any untrue statement of a
material fact as of any such date or omit to state a material fact necessary in
order to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made
(giving effect to all supplements and updates provided thereto).

 



102

 

 

(b)               The Projections and other forward looking information prepared
by or on behalf of Parent, the Borrower or any of their representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
have been prepared in good faith based upon assumptions believed by Parent and
the Borrower to be reasonable as of the date thereof (it being understood that
such Projections and other forward looking information are as to future events
and are not to be viewed as facts, such Projections and other forward looking
information are subject to significant uncertainties and contingencies and that
actual results during the period or periods covered by any such Projections or
other forward looking information may differ significantly from the projected
results, and that no assurance can be given that the projected results will be
realized) and as of the date such Projections and information were furnished to
the Lenders.

 

Section 3.15        Employee Benefit Plans. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(a) no Reportable Event has occurred during the past five years as to which
Parent, any of its Subsidiaries or any ERISA Affiliate was required to file a
report with the PBGC; (b) no ERISA Event has occurred or is reasonably expected
to occur; and (c) none of Parent, the Borrower, the Subsidiaries or any of their
ERISA Affiliates has received any written notification that any Multiemployer
Plan is in reorganization or has been terminated within the meaning of Title IV
of ERISA.

 

Section 3.16        Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) no written notice, request for information, order, complaint
or penalty has been received by Parent or any of its Subsidiaries, and there are
no judicial, administrative or other actions, suits or proceedings pending or,
to Parent or the Borrower’s knowledge, threatened which allege a violation of or
liability under any Environmental Laws, in each case relating to Parent or any
of its Subsidiaries, (b) each of Parent and its Subsidiaries has all
environmental permits, licenses, concessions, authorizations and other approvals
necessary for its operations to comply with all Environmental Laws
(“Environmental Permits”) and is, and in the prior eighteen (18) month period,
has been, in compliance with the terms of such Environmental Permits and with
all other Environmental Laws, (c) except as set forth on Schedule 3.16, no
Hazardous Material is located at, on or under any property currently or, to
Parent or the Borrower’s knowledge, formerly owned, operated or leased by Parent
or any of its Subsidiaries that would reasonably be expected to give rise to any
cost, liability or obligation of Parent or any of its Subsidiaries under any
Environmental Laws or Environmental Permits, and no Hazardous Material has been
generated, used, treated, stored, handled, disposed of or controlled,
transported or released at any location in a manner that would reasonably be
expected to give rise to any cost, liability or obligation of Parent or any of
its Subsidiaries under any Environmental Laws or Environmental Permits, (d)
there are no agreements in which Parent or any of its Subsidiaries has expressly
assumed or undertaken responsibility for any known or reasonably likely
liability or obligation of any other person arising under or relating to
Environmental Laws, and (e) there has been no written environmental assessment
or audit conducted (other than customary assessments not revealing anything that
would reasonably be expected to result in a Material Adverse Effect), by or on
behalf of Parent or any of the Subsidiaries of any property currently or, to
Parent or the Borrower’s knowledge, formerly owned, operated or leased by Parent
or any of the Subsidiaries that has not been made available to the
Administrative Agent prior to the Closing Date.

 



103

 

 

Section 3.17        Security Documents.

 

(a)               Each Security Document is effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. As of the Closing Date, in the case of the Pledged Equity described in
the Collateral Agreement, when certificates representing such Pledged Equity and
required to be delivered under the Collateral Agreement are delivered to the
Collateral Agent, and in the case of the other Collateral described in the
Collateral Agreement (other than the Intellectual Property), when financing
statements are filed in the proper filing offices, the Collateral Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien (subject to
all Permitted Liens) on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and, subject to Section 9-315 of the
New York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements or possession.

 

(b)               When the Collateral Agreement or an ancillary document
thereunder is properly filed and recorded in the United States Patent and
Trademark Office and the United States Copyright Office, and, with respect to
Collateral in which a security interest cannot be perfected by such filings,
upon the proper filing of the financing statements referred to in clause (a)
above, the Collateral Agent (for the benefit of the Secured Parties) shall have
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties thereunder in the material United States
Intellectual Property included in the Collateral listed in such ancillary
document (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on material registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties after the Closing Date).

 

(c)               The Mortgages, if any, on the Closing Date Mortgaged
Properties, and the Mortgages executed and delivered after the Closing Date
pursuant to Section 5.10, shall be effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) or, if so contemplated
by the respective Mortgage, the Collateral Agent and the other Secured Parties,
legal, valid and enforceable Liens on all of the Loan Parties’ rights, titles
and interests in and to the Mortgaged Property thereunder and the proceeds
thereof, and when such Mortgages are validly filed, registered or recorded in
the proper real estate filing, registration or recording offices and any other
required registrations have been validly completed by or on behalf of the
Collateral Agent, and all relevant mortgage Taxes and recording and registration
charges are duly paid, the Collateral Agent (for the benefit of the Secured
Parties) shall have valid Liens with record or registered notice to third
parties on, and security interests in, all rights, titles and interests of the
Loan Parties in such Mortgaged Property and, to the extent applicable, subject
to Section 9-315 of the Uniform Commercial Code, the proceeds thereof.

 



104

 

 

(d)               Notwithstanding anything herein (including this Section 3.17)
or in any other Loan Document to the contrary, no Borrower or any other Loan
Party makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
law.

 

Section 3.18        Solvency. Immediately after giving effect to the
Transactions on the Closing Date and the making of each Term Loan on the Closing
Date and the application of the proceeds of such Term Loans, (i) the fair value
of the assets of Parent and its Subsidiaries on a consolidated basis, exceeds,
on a consolidated basis, their debts and liabilities, subordinated, contingent
or otherwise; (ii) the present fair saleable value of the property of Parent and
its Subsidiaries, on a consolidated basis, is greater than the amount that will
be required to pay the probable liability, on a consolidated basis, of their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) Parent and its
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) Parent and its Subsidiaries,
on a consolidated basis, are not engaged in, and are not about to engage in,
business for which they have unreasonably small capital. For purposes of the
foregoing, the amount of any contingent liability at any time shall be computed
as the amount that would reasonably be expected to become an actual and matured
liability.

 

Section 3.19        Labor Matters. Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes pending or, to the knowledge of Parent
and its Subsidiaries, threatened against Parent or any of the Subsidiaries; (b)
the hours worked and payments made to employees of Parent and the Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable law dealing with such matters; and (c) all payments due from Parent
or any of the Subsidiaries or for which any claim may be made against Parent or
any of the Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Parent or such Subsidiary to the extent required by GAAP. Except as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, the consummation of the Transactions will not give rise
to a right of termination or right of renegotiation on the part of any union
under any material collective bargaining agreement to which Parent or any of the
Subsidiaries (or any predecessor) is a party or by which Parent or any of the
Subsidiaries (or any predecessor) is bound.

 

Section 3.20        Insurance. Schedule 3.20 sets forth a true, complete and
correct description, in all material respects, of all material insurance
(excluding any title insurance) maintained by or on behalf of Parent or the
Subsidiaries as of the Closing Date. As of such date, such insurance is in full
force and effect.

 



105

 

 

Section 3.21        Intellectual Property; Licenses, Etc.

 

Except as would not reasonably be expected to have a Material Adverse Effect or
as set forth in Schedule 3.21 (as may be updated pursuant to Section 9.08(b) of
this Agreement), (a) Parent and each of its Subsidiaries owns, or possesses the
right to use, all Intellectual Property that is used or held for use or is
otherwise reasonably necessary in the operation of their respective businesses
(provided that this representation and warranty shall not be construed as a
representation and warranty that the operation of Parent’s, and each of its
Subsidiaries’, businesses do not infringe, misappropriate or violate the
Intellectual Property of any person, the sole representation and warranty in
respect of which is set out in the following clause (b)), (b) to the knowledge
of the Borrower the operation of Parent’s, and each of its Subsidiaries’,
businesses is not interfering with, infringing upon, misappropriating or
otherwise violating Intellectual Property of any other person, and (c) (i) no
claim or litigation regarding any of the Intellectual Property owned by Parent
and its Subsidiaries is pending or, to the knowledge of the Borrower, threatened
and (ii) to the knowledge of the Borrower, no claim or litigation regarding any
other Intellectual Property described in the foregoing clauses (a) and (b) is
pending or threatened.

 

Section 3.22        USA PATRIOT Act. Except as would not reasonably be expected
to have a Material Adverse Effect, Parent and each of its Subsidiaries is in
compliance with the USA PATRIOT Act.

 

Section 3.23        Anti-Corruption Laws and Sanctions. Parent has implemented
and maintains in effect policies and procedures designed to ensure compliance by
Parent, its Subsidiaries and their respective directors, officers and employees
with Anti-Corruption Laws and applicable Sanctions. Neither Parent nor any
Subsidiary of Parent or, to the knowledge of Parent, any director, officer,
agent, employee or affiliate of Parent or any of its Subsidiaries that, in each
such case, is acting or benefitting in any capacity in connection with the Term
Loans, (i) is currently the subject of any Sanctions or (ii) is operating,
organized/incorporated or residing in any Designated Jurisdiction. Neither
Parent nor any Subsidiary of Parent will, directly or, to its knowledge,
indirectly, use or lend, contribute, provide or otherwise make available the
proceeds of any extension of credit made pursuant to the terms of this Agreement
to any Subsidiary, joint venture partner, or other person, (a) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any person in violation of any
Anti-Corruption Laws, (b) to fund any activity or business in, of or with, any
Designated Jurisdiction or to fund any activity or business of or with any
person operating, organized/incorporated or residing, to the knowledge of
Parent, in any Designated Jurisdiction or who, to the knowledge of Parent, is
50% or more owned by one or more persons who are, listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or Her Majesty’s
Treasury, or (c) in a manner that will result in any violation by Parent or any
Subsidiary of Parent or such Subsidiary of Sanctions.

 

Section 3.24        EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.

 

Section 3.25        Beneficial Ownership Certificate. As of the Closing Date,
the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

 



106

 

 

Article IV

 

Conditions of Lending

 

Section 4.01        Closing Date. The obligations of each Lender with an Initial
Term Loan Commitment to make Initial Term Loans to the Borrower are subject to
the satisfaction (or waiver in accordance with Section 9.08) of the following
conditions:

 

(a)               The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03;

 

(b)               The Administrative Agent shall have received the Equal
Priority Intercreditor Agreement, duly executed by the First Lien Notes Agent
and the Administrative Agent and acknowledged by the Loan Parties;

 

(c)               The Administrative Agent shall have received a Note duly
executed by a Responsible Officer of the Borrower in favor of each Lender
requesting a Note, to the extent requested at least three (3) Business Days
prior to the Closing Date;

 

(d)               The representations and warranties set forth in (i) Article
III of this Agreement or (ii) any other Loan Document in effect on the Closing
Date shall be true and correct in all material respects on and as of the Closing
Date (after giving effect to the Transactions); provided, that to the extent
such representations and warranties specifically relate to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided, further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates;

 

(e)               No Default or Event of Default shall have occurred or be
continuing, or would result from the consummation of the Transactions, on the
Closing Date;

 

(f)                The Administrative Agent shall have received a certificate
(or certificates) of the Secretary or Assistant Secretary or similar officer of
each Loan Party dated the Closing Date and certifying, to the extent applicable:

 

(i)               that attached thereto is a true and complete copy of the
certificate or articles of incorporation, certificate of formation or other
equivalent constituent or constitutional and governing documents, including all
amendments thereto, of such Loan Party certified as of a recent date by the
applicable Secretary of State (or other similar official or Governmental
Authority) of the jurisdiction of its organization or incorporation or by the
Secretary or Assistant Secretary or similar officer of such Loan Party or other
person duly authorized by the constituent or constitutional documents of such
Loan Party;

 

(ii)              that attached thereto is a true and complete copy of a
certificate as to the good standing (or similar certification) of the Borrower
or such Guarantor, as applicable (to the extent that such concept exists in such
jurisdiction), as of a recent date from the applicable Secretary of State (or
other similar official or Governmental Authority);

 



107

 

 

(iii)            that attached thereto is a true and complete copy of the
by-laws, limited liability company agreement or other equivalent constituent or
constitutional and governing documents, if any, of such Loan Party as in effect
on the Closing Date and at all times since a date prior to the date of the
resolutions described in the following clause (iv);

 

(iv)             that attached thereto is a true and complete copy of
resolutions or meeting minutes (or certificates thereof) duly adopted by the
Board of Directors (or equivalent governing body) of such Loan Party (or its
managing general partner or managing member) authorizing the execution, delivery
and performance of each of the Loan Documents to which such person is a party on
the Closing Date and that such resolutions or meeting minutes have not been
modified, rescinded or amended and are in full force and effect on the Closing
Date; and

 

(v)               as to the incumbency and specimen signature of each officer or
authorized signatory executing this Agreement or any other Loan Document
delivered in connection herewith on the Closing Date on behalf of such Loan
Party;

 

(g)               The Administrative Agent shall have received, on behalf of
itself and the Lenders, favorable written opinions of (i) Sullivan & Cromwell
LLP, as special New York counsel for Parent, the Borrower and the Guarantors and
(ii) McGuireWoods LLP, as special North Carolina counsel for Spirit AeroSystems
North Carolina, Inc., in each case (A) dated the Closing Date, (B) addressed to
the Administrative Agent and the Lenders on the Closing Date and (C) in form and
substance reasonably satisfactory to the Administrative Agent covering customary
matters relating to the Loan Documents executed as of the Closing Date;

 

(h)               The Lenders shall have received a solvency certificate
substantially in the form of Exhibit C and signed by a Financial Officer,
relating to Parent and its Subsidiaries on a consolidated basis after giving
effect to the Transactions on the Closing Date;

 

(i)                 To the extent required to be satisfied on the Closing Date,
the Collateral and Guarantee Requirement shall be satisfied (or waived in
accordance with Section 9.08) on and as of the Closing Date;

 

(j)                 the Administrative Agent and the Lenders (as requested
through the Administrative Agent) shall have received at least three (3)
Business Days prior to the Closing Date (i) all documentation and other
information required with respect to the Borrower by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the USA PATRIOT Act, and (ii) a
Beneficial Ownership Certification in relation to any Loan Party that qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, in each
case, to the extent requested in writing at least ten (10) Business Days prior
to the Closing Date;

 

(k)               The Administrative Agent shall have received a certificate of
a Responsible Officer of Parent certifying compliance with the conditions in
clauses (d) and (e) above;

 



108

 

 

(l)                The Administrative Agent shall have received, for the account
of the Lenders, an upfront fee (which may be reflected as original issue
discount) in the amount of 0.50% of the aggregate principal amount of the
Initial Term Loans made on the Closing Date;

 

(m)             The Administrative Agent shall have received, as to each Loan
Party, the results of customary lien searches including a search of the Uniform
Commercial Code and Tax and judgment searches;

 

(n)               The documentation governing the First Lien Notes required to
be executed on the Closing Date shall have been executed;

 

(o)               The Administrative Agent shall be reasonably satisfied that
prior to or substantially simultaneously with the Borrowing of the Initial Term
Loans on the Closing Date, the Closing Date Refinancing shall have been
consummated; and

 

(p)               The Agents shall have received all fees due and payable
thereto or to any Lender on or prior to the Closing Date and, to the extent
invoiced at least three (3) Business Days prior to the Closing Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel to the
Administrative Agent) required to be reimbursed or paid by the Loan Parties
hereunder under this Agreement on or prior to the Closing Date.

 

Section 4.02        Subsequent Credit Events. Each Credit Event after the
Closing Date and any credit extension pursuant to Sections 2.21, 2.22 or 2.23 is
subject to the satisfaction (or waiver in accordance with Section 9.08) of the
following conditions on the date of each Borrowing:

 

(a)               The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03.

 

(b)               The applicable representations and warranties of each Loan
Party which is a party to any Loan Document on the date of such Credit Event
which are contained in (i) Article III of this Agreement or (ii) any other Loan
Document in effect on the date of such Credit Event shall be true and correct in
all material respects on and as of the date of such Credit Event; provided,
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further, that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates; provided, further, that with
respect to Incremental Term Loans used to finance Permitted Acquisitions or
investments, the applicable representations and warranties shall be made in
accordance with the foregoing but only the accuracy of customary “specified
representations” shall be a condition to the availability of such Incremental
Term Loans in accordance with Section 2.21(c).

 

(c)               Except as set forth in Section 2.21(c) with respect to
Incremental Term Loans used to finance a Permitted Acquisition or investment, at
the time of and immediately after such Credit Event no Event of Default or
Default shall have occurred and be continuing.

 



109

 

 

Article V

 

Affirmative Covenants

 

The Borrower covenants and agrees with each Lender that from and after the
Closing Date until the Termination Date, unless the Required Lenders shall
otherwise consent in writing, Parent and the Borrower will, and will cause each
of the Subsidiaries to:

 

Section 5.01        Existence; Business and Properties.

 

(a)               Do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence, except (i) in the case of
a Subsidiary of Parent (other than the Borrower), where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, (ii) as
otherwise permitted under Section 6.05, and (iii) for the liquidation or
dissolution of Subsidiaries (other than the Borrower) if the assets of such
Subsidiaries to the extent they exceed estimated liabilities are acquired by
Parent or a Wholly Owned Subsidiary of Parent in such liquidation or
dissolution; provided, that (x) Guarantors may not be liquidated into
Subsidiaries that are not Loan Parties, and (y) U.S. Subsidiaries may not be
liquidated into Foreign Subsidiaries (except in each case as permitted under
Section 6.05).

 

(b)               Except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, do or cause to be done all things
necessary to (i) except with respect to Intellectual Property, which is
addressed in clause (c) below, lawfully obtain, preserve, renew, extend and keep
in full force and effect the permits, franchises, authorizations, licenses and
rights with respect thereto used in the conduct of its business, and (ii) at all
times maintain, protect and preserve all property necessary to the normal
conduct of its business and keep such property in good repair, working order and
condition (ordinary wear and tear excepted), from time to time make, or cause to
be made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as permitted by this Agreement).

 

(c)               Except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, take all steps necessary to
preserve, prosecute, maintain, renew, extend, protect, enforce and keep in full
force and effect the Intellectual Property which is owned by Parent or its
Subsidiaries, to the extent used or held for use in the conduct of its business.

 

Section 5.02        Insurance.

 

(a)               Maintain, with financially sound and reputable insurance
companies, insurance (subject to customary deductibles and retentions) in such
amounts and against such risks as are customarily maintained by similarly
situated companies engaged in the same or similar businesses operating in the
same or similar locations, and within ninety (90) days after the Closing Date
(or such later date as the Collateral Agent may agree in writing in its
reasonable discretion), use commercially reasonable efforts to cause the
Collateral Agent to be listed as a co-insured or co-loss payee, on property and
casualty policies with respect to material tangible personal property and assets
constituting Collateral and as an additional or co-insured on all material
general liability policies. Notwithstanding the foregoing, Parent and the
Subsidiaries may (i) maintain all such insurance with any combination of primary
and excess insurance, (ii) maintain any or all such insurance pursuant to master
or so-called “blanket policies” insuring any or all Collateral and/or other Real
Property which does not constitute Collateral (and in such event the co-payee
endorsement shall be limited or otherwise modified accordingly), and/or
(iii) self-insure with respect to such risks with respect to which companies of
established reputation engaged in the same general line of business in the same
general area usually self-insure.

 



110

 

 

(b)               Prior to the delivery of the applicable Mortgage, if any
portion of any Mortgaged Property is at any time located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as a
special flood hazard area (each, a “Special Flood Hazard Area”) with respect to
which flood insurance has been made available under the Flood Insurance Laws (as
now or hereafter in effect or successor act thereto), (i) maintain, or cause to
be maintained, with a financially sound and reputable insurer, flood insurance
in an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Collateral Agent evidence of such compliance in form and substance
reasonably acceptable to the Collateral Agent.

 

(c)               In connection with the covenants set forth in this
Section 5.02, it is understood and agreed that:

 

(i)                 the Administrative Agent, the Collateral Agent, the Lenders
and their respective agents or employees shall not be liable for any loss or
damage insured by the insurance policies required to be maintained under this
Section 5.02, it being understood that (A) the Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Administrative Agent, the Collateral
Agent, the Lenders or their agents or employees. If, however, the insurance
policies, as a matter of the internal policy of such insurer, do not provide
waiver of subrogation rights against such parties, as required above, then the
Borrower, on behalf of itself and each of Parent and the Subsidiaries, hereby
agrees, to the extent permitted by law, to waive, and further agrees to cause
each of Parent and their Subsidiaries to waive, its right of recovery, if any,
against the Administrative Agent, the Collateral Agent, the Lenders and their
agents and employees;

 

(ii)              the designation of any form, type or amount of insurance
coverage by the Collateral Agent (including acting in the capacity as the
Collateral Agent) under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Collateral Agent or the Lenders that
such insurance is adequate for the purposes of the business of Parent and the
Subsidiaries or the protection of their properties; and

 

(iii)             the amount and type of insurance that Parent and its
Subsidiaries have in effect as of the Closing Date and the certificates and
endorsements, if any, listing the Collateral Agent as a co-insured, co-loss
payee or additional insured, as the case may be, satisfy for all purposes the
requirements of this Section 5.02.

 



111

 

 

 

Section 5.03        Taxes. Pay its obligations in respect of all Tax
liabilities, assessments and governmental charges, before the same shall become
delinquent or in default, except where (i) Parent or a Subsidiary thereof has
set aside on its books adequate reserves therefor in accordance with GAAP and
the amount thereof is being contested in good faith by appropriate proceedings
or (ii) the failure to make payment would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

Section 5.04        Financial Statements, Reports, Etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

 

(a)               within 90 days after the end of each fiscal year, commencing
with the first fiscal year ending after the Closing Date, a consolidated balance
sheet and related statements of operations, cash flows and owners’ equity
showing the financial position of Parent and its Subsidiaries as of the close of
such fiscal year and the consolidated results of their operations during such
year and setting forth in comparative form the corresponding figures for the
prior fiscal year, which consolidated balance sheet and related statements of
operations, cash flows and owners’ equity shall be accompanied by customary
management’s discussion and analysis and audited by independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall not be qualified as to scope of audit or
as to the status of Parent or any Material Subsidiary as a going concern, other
than solely with respect to, or resulting solely from, (x) an upcoming maturity
date under any material Indebtedness occurring within one year from the time
such opinion is delivered or (y) any potential inability to satisfy any
financial maintenance covenant included in any Indebtedness of Parent or any
Subsidiary on a future date or in a future period) to the effect that such
consolidated financial statements fairly present, in all material respects, the
financial position and results of operations of Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that the
delivery by Parent of annual reports on Form 10-K of Parent and its consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(a) to the
extent such annual reports include the information specified herein and are
delivered within the time period specified above);

 

(b)               within 45 days after the end of each of the first three fiscal
quarters of each fiscal year (commencing with the fiscal quarter ending October
1, 2020), a consolidated balance sheet of Parent and its Subsidiaries as of the
end of such fiscal quarter, and consolidated statement of operations of the
Parent and its Subsidiaries for such fiscal quarter and the then-elapsed portion
of the fiscal year, and consolidated statements of owners’ equity and cash flows
for the then-elapsed portion of the fiscal year, in each case setting forth in
comparative form the corresponding figures for the corresponding periods of the
prior fiscal year, all of which shall be in reasonable detail, which
consolidated balance sheet and related statements of operations and cash flows
shall be accompanied by customary management’s discussion and analysis and which
consolidated balance sheet and related statements of operations and cash flows
shall be certified by a Financial Officer of Parent on behalf of Parent as
fairly presenting, in all material respects, the financial position and results
of operations of Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the delivery by Parent of
quarterly reports on Form 10-Q of Parent and its consolidated Subsidiaries shall
satisfy the requirements of this Section 5.04(b) to the extent such quarterly
reports include the information specified herein and are delivered within the
time period specified above);

 



112

 

 

(c)               concurrently with any delivery of financial statements under
clause (a) and (b) above, a certificate of a Financial Officer of Parent (i)
certifying that no Event of Default or Default has occurred since the date of
the last certificate delivered pursuant to this Section 5.04(c) (or since the
Closing Date in the case of the first such certificate) or, if such an Event of
Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto, (ii)
in the case of any certificate delivered simultaneously with the delivery of the
financial statements referred to in clause (a) above commencing with respect to
the fiscal year ending December 31, 2021, setting forth in reasonable detail the
calculations for Excess Cash Flow for such period and (iii) setting forth the
calculation and uses of the Available Amount for the fiscal period then ended if
the Available Amount has been used for any purpose during such fiscal period;

 

(d)               promptly after the same become publicly available, copies of
all periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by Parent or
any of the Subsidiaries with the SEC, or distributed to its stockholders or
shareholders generally, as applicable; provided, however, that such reports,
proxy statements, filings and other materials required to be delivered pursuant
to this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of Parent or the Borrower or the website of the SEC;

 

(e)               within 90 days after the beginning of each fiscal year that
commences after the Closing Date, a consolidated annual budget for such fiscal
year consisting of a projected consolidated balance sheet of Parent and its
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of projected cash flow and projected income (collectively, the
“Budget”), which Budget shall in each case be accompanied by the statement of a
Financial Officer of Parent to the effect that the Budget is based on
assumptions believed by Parent to be reasonable as of the date of delivery
thereof;

 

(f)                promptly following any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act and the Beneficial
Ownership Regulation; and

 

(g)               promptly, from time to time, such other information regarding
the operations, business affairs and financial condition of Parent or any of the
Subsidiaries, or compliance with the terms of any Loan Document as in each case
the Administrative Agent may reasonably request (for itself or on behalf of any
Lender).

 

The Borrower acknowledges and agrees that all financial statements furnished
pursuant to paragraphs (a), (b) and (d) above are hereby deemed to be Borrower
Materials suitable for distribution, and to be made available, to Public Lenders
as contemplated by Section 9.17 and may be treated by the Administrative Agent
and the Lenders as if the same had been marked “PUBLIC” in accordance with such
paragraph (unless the Borrower otherwise notifies the Administrative Agent in
writing on or prior to delivery thereof).

 



113

 

 

Section 5.05        Litigation and Other Notices. Furnish to the Administrative
Agent (which will promptly thereafter furnish to the Lenders) written notice of
the following promptly after any Responsible Officer of the Borrower obtains
actual knowledge thereof:

 

(a)               any Event of Default or Default, specifying the nature and
extent thereof and the corrective action (if any) proposed to be taken with
respect thereto;

 

(b)               the filing or commencement of, or any written threat or notice
of intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against Parent or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

 

(c)               any other development specific to Parent or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

 

(d)               the occurrence of any ERISA Event that, together with all
other ERISA Events that have occurred, would reasonably be expected to have a
Material Adverse Effect.

 

Each notice delivered under this Section 5.05 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

 

Section 5.06        Compliance with Laws. Comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;
provided, that this Section 5.06 shall not apply to Environmental Laws, which
are the subject of Section 5.09, or to laws related to Taxes, which are the
subject of Section 5.03. Parent will implement and maintain in effect and
enforce policies and procedures designed to ensure compliance by Parent, its
Subsidiaries and their respect directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions.

 

Section 5.07        Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Parent or any of the Subsidiaries at
reasonable times, upon reasonable prior notice to Parent, and to make extracts
from and copies of such financial records, and permit any persons designated by
the Administrative Agent or, upon the occurrence and during the continuance of
an Event of Default, any Lender upon reasonable prior notice to Parent to
discuss the affairs, finances and condition of Parent or any of the Subsidiaries
with the officers thereof and independent accountants therefor, in each case,
subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract; provided, however, (i) representatives of Parent
may be present during any such visits, discussions and inspections, and (ii) any
visit or inspection permitted by this Section 5.07 shall be limited to once per
twelve (12) month period in the absence of the occurrence and continuance of an
Event of Default.

 



114

 

 

Section 5.08        Use of Proceeds. Use the proceeds of the Term Loans made in
the manner contemplated by Section 3.12.

 

Section 5.09        Compliance with Environmental Laws. Comply, and make
reasonable efforts to cause all lessees and other persons occupying its
properties to comply, with all applicable Environmental Laws; and obtain and
renew all required Environmental Permits, except, in each case with respect to
this Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 5.10        Further Assurances; Additional Guarantors; Additional
Security.

 

(a)               Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required by the Security Documents or that the Collateral Agent may reasonably
request (including, without limitation, those required by applicable law), to
satisfy the Collateral and Guarantee Requirement and to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties and provide to the Collateral Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Collateral Agent as to the
perfection of the Liens created or intended to be created by the Security
Documents.

 

(b)               If any asset (other than Real Property) is acquired by any
Loan Party (including, without limitation, any acquisition pursuant to a
Division) after the Closing Date or owned by an entity at the time it becomes a
Guarantor (in each case other than (x) assets constituting Collateral under a
Security Document that automatically become subject to the Lien of such Security
Document upon acquisition thereof, (y) assets constituting Excluded Property and
(z) assets (other than Equity Interests) owned thereby and located outside of
the United States), such Loan Party will cause such asset to be subjected to a
Lien (subject to any Permitted Liens) securing the Obligations by, and take, and
cause the Guarantors to take, such actions as shall be reasonably requested by
the Collateral Agent to satisfy the Collateral and Guarantee Requirement to be
satisfied with respect to such asset, including actions described in clause (a)
of this Section 5.10, all at the expense of the Loan Parties, subject to the
penultimate paragraph of this Section 5.10.

 

(c)               Grant and cause each of the Guarantors to grant to the
Collateral Agent security interests in, and mortgages on, any Material Real
Property (other than Excluded Property) of such Loan Parties, as applicable,
that are not Mortgaged Property as of the Closing Date, to the extent acquired
after the Closing Date or to the extent a new Guarantor owns Material Real
Property after the Closing Date, within ninety (90) days after such acquisition
or such new Guarantor becoming a Guarantor, as applicable, or in each case, such
later date as the Collateral Agent may agree in its reasonable discretion,
pursuant to documentation in form and substance reasonably satisfactory to the
Collateral Agent and the Borrower (each, an “Additional Mortgage”), which
security interest and mortgage shall constitute valid and enforceable Liens
subject to no other Liens except Permitted Liens and record, register or file,
and cause each such Subsidiary to record, register or file, the Additional
Mortgage or instruments related thereto in such manner and in such places as is
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent (for the benefit of the Secured Parties) required to be
granted pursuant to the Additional Mortgages and pay, and cause each such
Subsidiary to pay, in full, all Taxes, fees and other charges required to be
paid in connection with such recording, registration or filing, in each case
subject to the penultimate paragraph of this Section 5.10. Unless otherwise
waived by the Collateral Agent, with respect to each such Additional Mortgage,
the Borrower shall cause the requirements set forth in clause (h) of the
definition of “Collateral and Guarantee Requirement” to be satisfied with
respect to such Material Real Property.

 



115

 

 

(d)               If any additional direct or indirect U.S. Subsidiary of Parent
(i) is formed (including, without limitation, the formation of any Subsidiary of
Parent that is a Division Successor), acquired or ceases to constitute an
Excluded Subsidiary following the Closing Date and such Subsidiary is (1) a
Wholly Owned Subsidiary which is a U.S. Subsidiary and not an Excluded
Subsidiary or (2) any other U.S. Subsidiary that may be designated by Parent in
its sole discretion or (ii) that is not the Borrower or a Guarantor guarantees
or incurs any other Indebtedness under the indenture governing the First Lien
Notes or guarantees or incurs any capital markets Indebtedness of Parent, the
Borrower or any Subsidiary of Parent with an aggregate principal amount in
excess of $400,000,000, in each case, within sixty (60) days after the date such
Subsidiary is formed or acquired or meets such criteria (or first becomes
subject to such requirement) or such longer period as the Collateral Agent may
agree, cause such Subsidiary to become a Guarantor and cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Subsidiary owned by or
on behalf of any Loan Party, subject to the penultimate paragraph of this
Section 5.10. Notwithstanding anything to the contrary herein, in no
circumstance shall an Excluded Subsidiary become a Guarantor unless designated
as a Guarantor by Parent in its sole discretion.

 

(e)               Furnish to the Collateral Agent prompt written notice of any
change (A) in any Loan Party’s corporate, registered or organization name, (B)
in any Loan Party’s identity or organizational structure, (C) in any Loan
Party’s organizational identification or registered number (to the extent
relevant in the applicable jurisdiction of organization or incorporation) and
(D) in any Loan Party’s jurisdiction of organization or incorporation; provided,
that the Loan Parties shall not effect or permit any such change unless all
filings have been made, or will have been made within 10 days following such
change (or such longer period as the Collateral Agent may agree), under the
Uniform Commercial Code that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral in which a security interest may be
perfected by such filing, for the benefit of the Secured Parties.

 

(f)                If any additional Subsidiary of Parent is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Subsidiary
of a Loan Party, within sixty (60) days after the date such Subsidiary is formed
or acquired or such longer period as the Collateral Agent may agree in its
reasonable discretion, cause the Collateral and Guarantee Requirement to be
satisfied with respect to any Equity Interest in such Subsidiary owned by or on
behalf of any Loan Party, subject to the penultimate paragraph of this
Section 5.10.

 



116

 

 

Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, the Collateral and Guarantee Requirement and the other provisions of
this Section 5.10 and the other Loan Documents with respect to Collateral need
not be satisfied with respect to any of the following (collectively, the
“Excluded Property”):

 

(a)               any leased Real Property;

 

(b)               any owned Real Property with a fair market value (as
reasonably determined by the Borrower) of less than Ten Million Dollars
($10,000,000) as of the Closing Date, or, with respect to any Real Property
acquired by any Loan Party after the Closing Date, at the time of such
acquisition, or with respect to any Real Property owned by a new Guarantor after
the Closing Date, at the time of such new Guarantor becoming a Guarantor;

 

(c)               any owned Real Property which is located in a jurisdiction
outside of the United States;

 

(d)               any Principal Properties (whether owned or leased);

 

(e)               any Real Property that is or becomes subject to: (i)
restrictions relating to a classified program; or (ii) contractual or
governmental limitations on the grant of security (or for which the recording of
a mortgage would trigger a purchase or other preferential right in favor of a
third-party);

 

(f)                any intellectual property for which a perfected Lien thereon
is not effected either by: (i) the filing of a UCC financing statement; or (ii)
notice of such Lien being filed in either the United States Copyright Office or
the United States Patent and Trademark Office;

 

(g)               any personal property (other than (i) personal property
described in clause (f) above, and (ii) personal property consisting of deposit
accounts, securities accounts and commodities accounts) for which the attachment
or perfection of a Lien thereon is not governed by the UCC;

 

(h)               any personal property which is located in a jurisdiction
outside of the United States, including, without limitation, any intellectual
property registered with, or pending before, any Governmental Authority or
registrar of any jurisdiction outside of the United States;

 

(i)                 Excluded Securities;

 

(j)                 any property which is subject to a Capitalized Lease
Obligation permitted hereunder, pursuant to documents which prohibit such Loan
Party from granting Liens on such property pursuant to the Security Documents;

 

(k)                Excluded Accounts;

 

(l)                 motor vehicles and other personal property subject to
certificates of title, solely if, and to the extent that, a Lien thereon cannot
be perfected by the filing of a UCC financing statement;

 



117

 

 

(m)             letter of credit rights with an individual value of less than
Ten Million Dollars ($10,000,000), solely if, and to the extent that, a Lien
thereon cannot be perfected by the filing of a UCC financing statement;

 

(n)              commercial tort claims with an individual value of less than
Ten Million Dollars ($10,000,000), solely if, and to the extent that, a Lien
thereon cannot be perfected by the filing of a UCC financing statement;

 

(o)              any personal property for which, solely if, and for so long as,
a pledge thereof, or the granting of a security interest therein, (i) is
prohibited by, or would violate, any applicable Laws, or would require the
consent or approval of any Governmental Authority, or (ii) would require the
consent or approval of a third party (other than a Governmental Authority), so
long as such consent or approval right arises under an agreement in effect (A)
on the Closing Date, or (B) on the date on which such personal property is
acquired, in each case, unless such prohibition or requirement would be rendered
ineffective with respect to the creation of a security interest pursuant to
Sections 9–406, 9–407 or 9–409 of the UCC; provided, that, such property (or any
portion thereof) shall cease to constitute “Excluded Property” at such time as
such prohibition or requirement shall no longer be applicable;

 

(p)              any lease, license or other agreements, or any property subject
to a purchase money security interest, capital lease or similar arrangements (in
each case, to the extent permitted under the Loan Documents), solely if, and for
so long as, a pledge thereof, or the granting of a security interest therein,
would violate or invalidate such lease, license or agreement, purchase money,
capital lease or similar arrangement, or create a right of termination in favor
of any other party thereto (other than Parent or any Subsidiary), in each case,
after giving effect to the applicable anti-assignment clauses of the UCC and
applicable Laws, other than the proceeds and receivables thereof, the assignment
of which is expressly deemed effective under applicable Laws notwithstanding
such prohibition; provided, that, such property (or any portion thereof) shall
cease to constitute “Excluded Property” at such time as such prohibition or
limitation shall no longer be applicable;

 

(q)              any intent-to-use trademark or service mark application in the
United States prior to the filing of a “Statement of Use” or “Amendment to
Allege Use” with respect thereto, solely to the extent, if any, that, and solely
at all times during the period, if any, during which, the grant, attachment, or
enforcement of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark or service mark application, or
any trademark or service mark issuing therefrom, in each case, under applicable
federal Laws;

 

(r)                any personal property for which a pledge thereof, or the
granting of a security interest therein, would result in material adverse tax
consequences to Parent and its Subsidiaries, in each case, as reasonably
determined in good faith by the Borrower;

 

(s)               any property for which the Collateral Agent and the Borrower
have determined, in their reasonable judgment, that the cost or burden
(including, without limitation, regulatory burdens) of creating or perfecting
such pledges or security interests therein are likely to be excessive in light
of the benefits to be obtained therefrom by the Secured Parties; and

 



118

 

 

(t)                 any property to the extent the grant of a security interest
therein would violate or be inconsistent with restrictions applicable under a
classified program, any national security Law, policy, guideline or program or
is otherwise not permitted by applicable Governmental Authorities or officials
on the basis of national security policy or concerns; provided, that,
notwithstanding anything to the contrary in the foregoing, “Excluded Property”
shall not include, and the Collateral shall include, and the security interest
granted in the Collateral shall attach to: (A) all proceeds, substitutions or
replacements of any such excluded items referred to in clauses (a) through (t)
above, unless such proceeds, substitutions or replacements would constitute any
of such excluded items; and (B) all rights to payment due, or to become due,
under any such excluded items referred to in clauses (a) through (t) above,
unless such rights to payment would constitute any of such excluded items
referred to in clauses (a) through (t) above. In addition, in no event shall (1)
control agreements or control, lockbox or similar agreements or arrangements be
required with respect to deposit accounts, securities accounts or commodities
accounts, (2) landlord, mortgagee and bailee waivers or subordination agreements
(other than any subordination agreement expressly contemplated by
Sections 6.01(a), (e) or (m) or the proviso to Section 6.04 of this Agreement)
be required, (3) notices be required to be sent to account debtors or other
contractual third parties unless an Event of Default has occurred and is
continuing and (4) foreign-law governed security documents or perfection under
foreign law be required.

 

Notwithstanding anything herein to the contrary, (A) the Collateral Agent may
grant extensions of time or waiver or modification of requirement for the
creation or perfection of security interests in or the obtaining of insurance
(including title insurance) or surveys with respect to particular assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Loan Parties on such date) where it reasonably
determines, in consultation with the Borrower, that perfection or obtaining of
such items cannot reasonably be accomplished without undue effort or expense or
is otherwise impracticable by the time or times at and/or in the form or manner
in which it would otherwise be required by this Agreement or the other Loan
Documents, (B) Liens required to be granted from time to time pursuant to, or
any other requirements of, the Collateral and Guarantee Requirement and the
Security Documents shall be subject to exceptions and limitations set forth in
the Security Documents and (C) to the extent any Mortgaged Property is located
in a jurisdiction with mortgage recording or similar Tax, the amount secured by
the Security Document with respect to such Mortgaged Property shall be limited
to the Fair Market Value of such Mortgaged Property as determined in good faith
by the Borrower (subject to such lesser amount agreed to by the Collateral
Agent).

 

Section 5.11        Restricted and Unrestricted Subsidiaries. Designate any
Subsidiary as an Unrestricted Subsidiary only in accordance with the definition
of “Unrestricted Subsidiary” contained herein.

 

Section 5.12        Post-Closing. Take all necessary actions to satisfy the
items described on Schedule 5.12 (as may be updated pursuant to Section 9.08(b)
of this Agreement) within the applicable period of time specified in such
Schedule (or such longer period as the Administrative Agent may agree).

 

Section 5.13        Maintenance of Ratings. Use commercially reasonable efforts
to cause the credit facilities provided for herein to be continuously rated by
S&P and Moody’s and to maintain an issuer credit rating and corporate family
rating of the Borrower from S&P and Moody’s, respectively; provided that, in
each case, there shall be no requirement to obtain or maintain any specific
rating.

 



119

 

 

Article VI

Negative Covenants

 

The Borrower covenants and agrees with each Lender that from the Closing Date
until the Termination Date, unless the Required Lenders shall otherwise consent
in writing, Parent and the Borrower will not, and will not permit any of the
Subsidiaries to:

 

Section 6.01        Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a)               Indebtedness outstanding on the Closing Date (provided, that
any Indebtedness incurred pursuant to this clause (a) in an aggregate principal
amount in excess of $50,000,000 shall be set forth on Schedule 6.01), and any
Permitted Refinancing Indebtedness incurred to Refinance Indebtedness incurred
pursuant to this clause (a); provided, that any Indebtedness outstanding
pursuant to this clause (a) which is owed by a Loan Party to any Subsidiary that
is not a Loan Party shall be subordinated in right of payment to the Loan
Obligations under this Agreement on customary terms;

 

(b)               Indebtedness created hereunder (including pursuant to
Section 2.21, Section 2.22 and Section 2.23) and under the other Loan Documents
and any Refinancing Notes incurred to Refinance such Indebtedness;

 

(c)               Indebtedness of Parent or any Subsidiary pursuant to Hedging
Agreements entered into for non-speculative purposes;

 

(d)               Indebtedness (including obligations in respect of letters of
credit, bank guarantees or similar instruments for the benefit of any person
providing such Indebtedness) in respect of workers’ compensation claims, health,
disability or other employee benefits or property, casualty, liability or
self-insurance obligations, supply chain financings transactions, trade
contracts, bankers’ acceptances, guarantees, performance, tender, bid, stay,
surety, statutory, judgment, appeal, advance payment, completion, export or
import, indemnities, customs, value added or similar tax or other guarantees and
warranties, revenue bonds or similar instruments, in each case in the ordinary
course of business or consistent with past practice or industry practices,
including those incurred to secure health, safety and environmental obligations;

 

(e)               Indebtedness of Parent to any Subsidiary and of any Subsidiary
to Parent or any other Subsidiary; provided, that Indebtedness owed by any Loan
Party to any Subsidiary that is not a Loan Party incurred pursuant to this
Section 6.01(e) shall be subordinated in right of payment to the Loan
Obligations under this Agreement on customary terms;

 

(f)                Indebtedness incurred in connection with a Permitted
Incentive Program or Qualifying IRB Financing;

 



120

 

 

(g)               Indebtedness arising in connection with endorsement of
instruments for collection or deposit, from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds or other cash management services in the ordinary course of
business;

 

(h)               (i) Indebtedness of a Subsidiary acquired after the Closing
Date or a person merged or consolidated with Parent, the Borrower or any
Subsidiary after the Closing Date and Indebtedness otherwise assumed by any Loan
Party in connection with a Permitted Acquisition (including the Impending
Acquisition); provided, that, Indebtedness assumed pursuant to this sub-clause
(h)(i) shall be in existence prior to such Permitted Acquisition and shall not
have been created in contemplation thereof or in connection therewith; (ii)
Indebtedness incurred to finance any Permitted Acquisition; provided that, with
respect to Indebtedness incurred pursuant to this sub-clause (h)(ii), (A) before
and after giving effect to such Permitted Acquisition on a Pro Forma Basis, no
Default or Event of Default exists, (B) after giving effect to such acquisition
on a Pro Forma Basis, either (x) the Fixed Charge Coverage Ratio shall be equal
to or greater than 2.00 to 1.00 or (y) the Fixed Charge Coverage Ratio shall not
be less than the Fixed Charge Coverage Ratio in effect immediately prior to such
Permitted Acquisition, (C) any such Indebtedness, if secured by the Collateral,
shall be subject to a Permitted First Lien Intercreditor Agreement or Permitted
Junior Lien Intercreditor Agreement (as applicable) or an Intercreditor
Agreement reasonably satisfactory to the Administrative Agent, (D) such
Indebtedness shall not mature prior to the date that is the latest final
maturity date of the Term Loans existing at the time of such incurrence (or in
the case of any Junior Financing, until the date that is 91 days thereafter),
and the Weighted Average Life to Maturity of any such Indebtedness shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
with the latest final maturity at the time of such incurrence, (E) the MFN
Protection shall apply to any such Indebtedness in the form of a term loan
secured by Other First Liens that is incurred prior to the date that is 12
months after the Closing Date and (F) the then outstanding aggregate principal
amount of Indebtedness incurred pursuant to this clause (h)(ii),
Section 6.01(p)(i) and Section 6.01(q)(x) by Subsidiaries that are not Loan
Parties shall not exceed the greater of (x) $350,000,000 and (y) 5.00% of
Consolidated Total Assets at the time of incurrence, and (iii) any Permitted
Refinancing Indebtedness incurred to Refinance any Indebtedness incurred
pursuant to this clause (h);

 

(i)       (x) Capitalized Lease Obligations, mortgage financings, purchase money
obligations (including Indebtedness as lessee or guarantor) and other
Indebtedness (including, for the avoidance of doubt, any Indebtedness in
connection with sale leaseback transactions) in each case, incurred for the
purpose of financing all or any part of the acquisition, lease or cost of
design, construction, repair, replacement, installation or improvement of the
respective property (real or personal, and whether through the direct purchase
of property or the Equity Interest of any person owning such property), in an
aggregate principal amount that immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(i), would not exceed the greater of $350,000,000 and 5.0% of
Consolidated Total Assets when incurred, created or assumed, and (y) any
Permitted Refinancing Indebtedness in respect thereof;

 



121

 

 

(j)                 the First Lien Notes and any Permitted Refinancing
Indebtedness in respect thereof;

 

(k)               (x) other Indebtedness of Parent or any Subsidiary, in an
aggregate principal amount that, immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(k), would not exceed the greater of $350,000,000 and 5.0% of
Consolidated Total Assets when incurred, created or assumed and (y) any
Permitted Refinancing Indebtedness in respect thereof;

 

(l)                 the Senior Notes, the 2025 Notes and the 2026 Notes and any
Permitted Refinancing Indebtedness in respect of the foregoing;

 

(m)             Guarantees:

 

(i)                 by any Loan Party of any Indebtedness of any Loan Party
permitted to be incurred under this Agreement,

 

(ii)                by any Loan Party of Indebtedness otherwise permitted
hereunder of any Subsidiary that is not a Loan Party to the extent such
Guarantees are permitted by Section 6.04,

 

(iii)               by any Subsidiary that is not a Loan Party of Indebtedness
of another Subsidiary; provided that such Indebtedness is otherwise permitted to
be incurred under this Section 6.01, and

 

(iv)              by any Loan Party of Indebtedness of Subsidiaries that are not
Loan Parties incurred for working capital purposes in the ordinary course of
business on ordinary business terms so long as such Indebtedness is permitted to
be incurred under Section 6.01; provided, that Guarantees by any Loan Party
under this Section 6.01(m) of any other Indebtedness of a person that is
subordinated in right of payment to other Indebtedness of such person shall be
expressly subordinated in right of payment to the Loan Obligations to at least
the same extent as such underlying Indebtedness is subordinated in right of
payment;

 

(n)               Indebtedness arising from agreements of Parent or any
Subsidiary providing for Guarantees, indemnification, adjustment of purchase or
acquisition price or similar obligations (including earn-outs), in each case,
incurred or assumed in connection with the Transactions, any Permitted
Acquisition, other Investments or the disposition of any business, assets,
Equity Interests or Subsidiary not prohibited by this Agreement;

 

(o)               Indebtedness in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued in the ordinary course of
business or consistent with past practice or industry practices and not
supporting obligations in respect of Indebtedness for borrowed money;

 

(p)               (i) other Indebtedness of Parent or any Subsidiary so long as
immediately after giving effect to the incurrence of such Indebtedness and the
use of proceeds thereof, (A) the Fixed Charge Coverage Ratio on a Pro Forma
Basis is equal to or greater than 2.00 to 1.00, (B) no Default or Event of
Default shall have occurred and be continuing or shall result therefrom, (C) any
such Indebtedness, if secured by the Collateral, shall be subject to a Permitted
First Lien Intercreditor Agreement or Permitted Junior Lien Intercreditor
Agreement (as applicable) or an Intercreditor Agreement reasonably satisfactory
to the Administrative Agent, (D) such Indebtedness shall not mature prior to the
date that is the latest final maturity date of the Term Loans existing at the
time of such incurrence (or in the case of any Junior Financing, until the date
that is 91 days thereafter), and the Weighted Average Life to Maturity of any
such Indebtedness shall be no shorter than the remaining Weighted Average Life
to Maturity of the Term Loans with the latest final maturity at the time of such
incurrence, (E) the MFN Protection shall apply to any such Indebtedness in the
form of a term loan secured by Other First Liens that is incurred prior to the
date that is 12 months after the Closing Date and (F) the then outstanding
aggregate principal amount of Indebtedness incurred pursuant to this clause
(p)(i), Section 6.01(h)(ii) and Section 6.01(q)(x) by Subsidiaries that are not
Loan Parties shall not exceed the greater of (x) $350,000,000 and (y) 5.00% of
Consolidated Total Assets at the time of incurrence, and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

 



122

 

 

(q)               (x) Indebtedness of Subsidiaries that are not Guarantors in an
aggregate principal amount outstanding that, immediately after giving effect to
the incurrence of such Indebtedness and the use of proceeds thereof, together
with the aggregate principal amount of any other Indebtedness outstanding
pursuant to this Section 6.01(q)(x), Section 6.01(h)(ii) and Section 6.01(p)(i),
would not exceed the greater of $175,000,000 and 2.5% of Consolidated Total
Assets and (y) any Permitted Refinancing Indebtedness in respect thereof;

 

(r)                Indebtedness incurred in the ordinary course of business in
respect of obligations of Parent or any Subsidiary to pay the deferred purchase
price of goods or services or progress payments in connection with such goods
and services; provided, that such obligations are incurred in connection with
open accounts extended by suppliers on customary trade terms in the ordinary
course of business and not in connection with the borrowing of money or any
Hedging Agreements;

 

(s)                Indebtedness representing deferred compensation to employees,
consultants or independent contractors of Parent or any Subsidiary incurred in
the ordinary course of business;

 

(t)                 (x) Indebtedness in connection with Qualified Securitization
Transactions and Qualified Receivables Facilities in an aggregate principal
amount outstanding that, immediately after giving effect to the incurrence of
such Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this
Section 6.01(t), would not exceed the greater of $350,000,000 and 5.0% of
Consolidated Total Assets when incurred, created or assumed and (y) any
Permitted Refinancing Indebtedness in respect thereof;

 

(u)               obligations in respect of Cash Management Agreements;

 

(v)               (i) Permitted Debt secured by Other First Liens or Junior
Liens on the Collateral in an aggregate principal amount outstanding not to
exceed at the time of incurrence the applicable Incremental Amount available at
such time; provided, that any such Permitted Debt shall count as a usage of the
Incremental Amount for purposes of Section 2.21, and (ii) Permitted Refinancing
Indebtedness in respect of any Indebtedness theretofore outstanding pursuant to
this clause (v);

 



123

 

 

(w)             Indebtedness of, incurred on behalf of, or representing
Guarantees of Indebtedness by Parent or any Subsidiary of, joint ventures or
Unrestricted Subsidiaries subject to compliance with Section 6.04, in an
aggregate principal amount that, immediately after giving effect to the
incurrence of such Indebtedness, together with the aggregate principal amount of
any other Indebtedness outstanding pursuant to this Section 6.01(w), would not
exceed the greater of $175,000,000 and 2.5% of Consolidated Total Assets when
incurred;

 

(x)               Indebtedness issued by Parent or any Subsidiary to current or
former officers, directors and employees, their respective permitted
transferees, assigns, estates, spouses or former spouses to finance the purchase
or redemption of Equity Interests of Parent permitted by Section 6.06;

 

(y)               Indebtedness consisting of obligations of Parent or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such person in connection with the Transactions and Permitted Acquisitions or
any other Investment permitted hereunder;

 

(z)               Indebtedness of Parent or any Subsidiary to or on behalf of
any joint venture (regardless of the form of legal entity) that is not a
Subsidiary arising in the ordinary course of business in connection with the
cash management operations (including with respect to intercompany
self-insurance arrangements) of Parent and the Subsidiaries;

 

(aa)            Indebtedness under tax-favored or government sponsored financing
transactions (including, for the avoidance of doubt, financing transactions
sponsored by the European Investment Bank); provided that the Net Proceeds of
such Indebtedness incurred after the Closing Date shall be used to (i) prepay
Term Loans in accordance with Section 2.11 or (ii) prepay, repay or refinance
other Indebtedness incurred under other tax-favored or government sponsored
financing transactions;

 

(bb)           Indebtedness consisting of (i) obligations to pay, or the
financing of, insurance premiums or (ii) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business;

 

(cc)            Indebtedness related to unfunded pension fund and other employee
benefit plan obligations and liabilities to the extent they are permitted to
remain unfunded under applicable law;

 

(dd)           Indebtedness under the North Hangar Lease;

 

(ee)            upon a Discontinuance Event, Indebtedness in an amount equal to
the lesser of: (A) the aggregate amount of Advance Payments made by the
applicable customer under the applicable contract, less the sum of (I) the
aggregate amount of Advance Payments under the applicable contract theretofore
repaid to the applicable customer or otherwise satisfied or forgiven, plus (II)
any Advance Payments that are not required to be repaid under the applicable
contract as a result of such Discontinuance Event, and (B) the amount agreed in
writing between Parent or the applicable Subsidiary, on one hand, and the
applicable customer, on the other hand, in settlement of any repayment
obligations owing to the applicable customer in respect of Advance Payments
under the applicable contract as a result of such Discontinuance Event;

 



124

 

 

(ff)             loans or cash advances from customers in an aggregate amount
not to exceed $500,000,000; and

 

(gg)           Indebtedness pursuant to a program or facility sponsored or
guaranteed by any Governmental Authority for the purposes (in the good faith
determination of the Borrower) of providing liquidity or other financial relief
in connection with the COVID-19 pandemic and any potential effects and
consequences related thereto.

 

For purposes of determining compliance with this Section 6.01 or Section 6.02,
if Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

 

Further, for purposes of determining compliance with this Section 6.01, (A)
Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Section 6.01(a)
through (gg) but may be permitted in part under any relevant combination thereof
(and subject to compliance, where relevant, with Section 6.02), (B) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of one
or more of the categories of permitted Indebtedness (or any portion thereof)
described in Section 6.01(a) through (gg), the Borrower may, in its sole
discretion, classify or divide such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 6.01 and will be entitled
to only include the amount and type of such item of Indebtedness (or any portion
thereof) in one of the above clauses (or any portion thereof) and such item of
Indebtedness (or any portion thereof) shall be treated as having been incurred
or existing pursuant to only such clause or clauses (or any portion thereof);
provided, that all Indebtedness outstanding under this Agreement shall at all
times be deemed to have been incurred pursuant to clause (b) of this
Section 6.01 and (C) at the option of the Borrower, any Indebtedness and/or Lien
incurred to finance a Limited Condition Transaction shall be deemed to have been
incurred on the date the definitive acquisition or investment agreement relating
to such Limited Condition Transaction was entered into (and not at the time such
Limited Condition Transaction is consummated) and the First Lien Secured Net
Leverage Ratio and/or the Total Net Leverage Ratio shall be tested (x) in
connection with such incurrence, as of the date the definitive acquisition or
investment agreement relating to such Limited Condition Transaction was entered
into, giving pro forma effect to such Limited Condition Transaction, to any such
Indebtedness or Lien, and to all transactions in connection therewith and (y) in
connection with any other incurrence after the date the definitive acquisition
or investment agreement relating to such Limited Condition Transaction was
entered into and prior to the earlier of the consummation of such Limited
Condition Transaction or the termination of such definitive agreement prior to
the incurrence, both (i) on the basis set forth in clause (x) above and (ii)
without giving effect to such Limited Condition Transaction or the incurrence of
any such Indebtedness or Liens or the other transactions in connection
therewith. In addition, with respect to any Indebtedness that was permitted to
be incurred hereunder on the date of such incurrence, any Increased Amount of
such Indebtedness shall also be permitted hereunder after the date of such
incurrence.

 



125

 

 

For the avoidance of doubt, this Agreement will not treat (1) unsecured
Indebtedness as subordinated or junior in right of payment to secured
Indebtedness merely because it is unsecured or (2) senior Indebtedness as
subordinated or junior in right of payment to any other senior Indebtedness
merely because it has a junior priority with respect to the same collateral.

 

Section 6.02        Liens. Create, incur, assume or permit to exist any Lien on
any property or assets (including stock or other securities of any person) of
Parent or any Subsidiary now owned or hereafter acquired by it, except the
following (collectively, “Permitted Liens”):

 

(a)               Liens on property or assets of Parent and the Subsidiaries
existing on the Closing Date and, to the extent securing Indebtedness in an
aggregate principal amount in excess of $50,000,000, set forth on
Schedule 6.02(a), and any modifications, replacements, renewals or extensions of
Liens permitted by this clause (a); provided, that such Liens shall secure only
those obligations that they secure on the Closing Date (and any Permitted
Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01) and shall not subsequently apply to any other property or assets
of Parent or any Subsidiary other than (A) after-acquired property that is
affixed or incorporated into the property covered by such Lien and (B) proceeds
and products thereof;

 

(b)               any Lien created under the Loan Documents (including Liens
created under the Security Documents securing obligations in respect of Secured
Hedge Agreements, Secured Cash Management Agreements, Secured Letters of Credit
and Secured Progress Payment Agreements);

 

(c)               any Lien on any property or asset of Parent or any Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h); provided, that (i) such Lien is not created in contemplation of
or in connection with such acquisition or such person becoming a Subsidiary, as
the case may be, and (ii) such Lien does not apply to any other property or
assets of Parent or any of the Subsidiaries not securing such Indebtedness at
the date of the acquisition of such property or asset and accessions and
additions thereto and proceeds and products thereof (other than accessions
thereto and proceeds thereof so acquired or any after-acquired property of such
person becoming a Subsidiary (but not of the Borrower or any other Loan Party,
including any Loan Party into which such acquired entity is merged) required to
be subjected to such Lien pursuant to the terms of such Indebtedness (and
refinancings thereof));

 

(d)               Liens for Taxes, assessments or other governmental charges,
levies or claims not yet delinquent by more than sixty (60) days or that are
being contested in good faith in compliance with Section 5.03;

 

(e)               Liens imposed by law, constituting landlord’s, carriers’,
warehousemen’s, mechanics’, materialmen’s, workmen’s, repairmen’s, supplier’s,
construction or other like Liens, securing obligations that are not overdue by
more than 60 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, Parent or any Subsidiary
shall have set aside on its books reserves in accordance with GAAP;

 



126

 

 

(f)                (i) pledges and deposits and other Liens made in the ordinary
course of business in compliance with the Federal Employers Liability Act or any
other workers’ compensation, unemployment insurance and other social security
laws or regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and (ii)
pledges and deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Parent or any Subsidiary;

 

(g)               pledges and deposits and other Liens to secure the performance
of bids, trade contracts (other than for Indebtedness), leases (other than
Capitalized Lease Obligations), statutory obligations, surety and appeal bonds,
performance and return of money bonds, bids, leases, government contracts, trade
contracts, agreements with utilities, and other obligations of a like nature
(including letters of credit in lieu of any such bonds or to support the
issuance thereof), in each case to the extent such deposits and other Liens are
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

 

(h)               zoning, land use and building restrictions, regulations and
ordinances, easements, survey exceptions, minor encroachments by and on the Real
Property, railroad trackage rights, sidings and spur tracks, leases (other than
Capitalized Lease Obligations), subleases, licenses, special assessments,
rights-of-way, covenants, conditions, restrictions and declarations on or with
respect to the use of Real Property, liens identified in an ALTA mortgagee title
insurance policy received by the Collateral Agent related to Real Property,
reservations, restrictions and leases of or with respect to oil, gas, mineral,
riparian and water rights and water usage, servicing agreements, development
agreements, site plan agreements and other similar encumbrances incurred in the
ordinary course of business and title defects or irregularities that, in the
aggregate, do not interfere in any material respect with the ordinary conduct of
the business of Parent and its Subsidiaries, taken as a whole;

 

(i)                 Liens securing Indebtedness permitted by Section 6.01(i);
provided, that such Liens do not apply to any property or assets of Parent or
any Subsidiary other than the property or assets acquired, leased (including in
connection with a sale leaseback transaction), constructed, replaced, repaired,
improved with or financed by such Indebtedness (or the Indebtedness Refinanced
thereby), and accessions and additions thereto, proceeds and products thereof,
customary security deposits and related property; provided, further, that
individual financings provided by one lender may be cross-collateralized to
other financings provided by such lender (and its Affiliates) (it being
understood that with respect to any Liens on the Collateral being incurred under
this clause (i) to secure Permitted Refinancing Indebtedness, if Liens on the
Collateral securing the Indebtedness being Refinanced (if any) were Junior
Liens, then any Liens on such Collateral being incurred under this clause (i) to
secure Permitted Refinancing Indebtedness shall also be Junior Liens);

 



127

 

 

(j)                 Liens in respect of: (i) obligations under Permitted
Incentive Programs (excluding Qualifying IRB Financings) in an aggregate
principal amount not to exceed $125,000,000 at any one time outstanding; and
(ii) Qualifying IRB Financings;

 

(k)               Liens arising out of (i) judgments, decrees, orders or awards
not constituting an Event of Default under Section 7.01(j) or (ii) notices of
lis pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings and for which adequate reserves have been made
to the extent required by GAAP;

 

(l)                 any interest or title of a ground lessor or any other
lessor, sublessor or licensor under any ground leases or any other leases,
subleases or licenses entered into by Parent or any Subsidiary in the ordinary
course of business, and all Liens suffered or created by any such ground lessor
or any other lessor, sublessor or licensor (or any predecessor in interest) with
respect to any such interest or title in the real property which is subject
thereof;

 

(m)             Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness, (ii)
relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of Parent or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Parent or any
Subsidiary, including with respect to credit card charge-backs and similar
obligations, or (iii) relating to purchase orders and other agreements entered
into with customers, suppliers or service providers of Parent or any Subsidiary
in the ordinary course of business;

 

(n)               Liens (i) that are banker’s liens, rights of set-off or
similar rights, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business, (iii)
encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes, (iv) in respect of Third-Party Funds or (v) in favor of credit card
companies pursuant to agreements therewith;

 

(o)               Liens securing obligations in respect of letters of credit,
bank guarantees, warehouse receipts, banker’s acceptances or similar obligations
permitted under Section 6.01(d), (g) or (o) and incurred in the ordinary course
of business or consistent with past practice or industry practices and not
supporting obligations in respect of Indebtedness for borrowed money;

 

(p)               leases or subleases, and licenses or sublicenses (including
with respect to any Real Property, fixtures, furnishings, equipment, vehicles or
other personal property, or Intellectual Property) and covenants not to sue of
or under Intellectual Property or software or other technology, granted to
others in the ordinary course of business or otherwise not interfering in any
material respect with the business of Parent and its Subsidiaries, taken as a
whole;

 

(q)               pledges and deposits and other Liens in favor of customs and
revenue authorities to secure payment of customs duties in connection with the
importation of goods;

 

(r)                Liens solely on any cash earnest money deposits made by
Parent or any of the Subsidiaries in connection with any letter of intent or
purchase agreement in respect of any Investment permitted hereunder;

 



128

 

 

(s)                Liens with respect to property or assets of any Subsidiary
that is not a Loan Party securing obligations of a Subsidiary that is not a Loan
Party which obligations are not prohibited under Section 6.01;

 

(t)                 Liens on any amounts held by a trustee or other escrow agent
under any indenture or other debt agreement issued in escrow pursuant to
customary escrow arrangements pending the release thereof, or under any
indenture or other debt agreement pursuant to customary discharge, redemption or
defeasance provisions and customary Liens granted in favor of a trustee to
secure fees and other amounts owing to such trustee under an indenture or other
agreement pursuant to which Indebtedness not prohibited by this Agreement is
issued;

 

(u)               Liens securing Indebtedness permitted under Section 6.01(j);
provided that such Indebtedness shall be subject to the Equal Priority
Intercreditor Agreement;

 

(v)               Liens securing the 2025 Notes and the 2026 Notes; provided
that the 2025 Notes shall be subject to a Permitted Junior Intercreditor
Agreement and the 2026 Notes shall be subject to the Equal Priority
Intercreditor Agreement;

 

(w)             Liens arising from precautionary Uniform Commercial Code
financing statements (or other similar filings in other applicable
jurisdictions) regarding operating leases or other obligations not constituting
Indebtedness;

 

(x)               Liens, encumbrances or restrictions (including, without
limitation, put and call agreements) (i) on Equity Interests in joint ventures
(A) securing obligations of such joint venture or (B) pursuant to the relevant
joint venture agreement or arrangement and (ii) on Equity Interests in
Unrestricted Subsidiaries;

 

(y)               Liens on securities that are the subject of repurchase
agreements constituting Permitted Investments under clause (c) of the definition
thereof;

 

(z)               (i) Liens created in connection with any Qualified
Securitization Transaction or Qualified Receivables Facility that, in the good
faith determination of Parent, are necessary or advisable to effect such
Qualified Securitization Transaction or Qualified Receivables Facility and (ii)
Liens on Securitization Assets incurred in connection with a Qualified
Securitization Transaction and Liens on Receivables Assets incurred in
connection with a Qualified Receivables Facility;

 

(aa)            Liens securing insurance premiums financing arrangements;

 

(bb)           (i) any condemnation or eminent domain proceedings affecting any
Real Property and (ii) in the case of Real Property in which a Loan Party has a
leasehold interest or easement rights, any Lien, mortgage, security interest,
restriction, encumbrance or any other matter of record to which the fee simple
interest (or any superior leasehold interest) is subject;

 

(cc)            Liens securing Indebtedness or other obligation (i) of Parent or
a Subsidiary in favor of the Borrower or any Guarantor and (ii) of any
Subsidiary that is not a Guarantor in favor of any Subsidiary that is not a
Guarantor;

 



129

 

 

(dd)           Liens securing obligations under Hedging Agreements, including
Liens on any margin or collateral posted by Parent or any Subsidiary under a
Hedging Agreement as a result of any regulatory requirement, swap clearing
organization, or other similar regulations, rule, or requirement;

 

(ee)            Liens on goods or inventory the purchase, shipment or storage
price of which is financed by a documentary letter of credit or bank guarantee
issued or created for the account of Parent or any Subsidiary in the ordinary
course of business; provided, that such Lien secures only the obligations of
Parent or such Subsidiaries in respect of such letter of credit, bank guarantee
or banker’s acceptance to the extent permitted under Section 6.01;

 

(ff)              Subordination, non-disturbance and/or attornment agreements
with any ground lessor, lessor or any mortgagor of any of the foregoing, with
respect to any ground lease or other lease or sublease entered into by Parent or
any Subsidiary;

 

(gg)           Liens on Collateral that are Other First Liens or Junior Liens,
so long as such Other First Liens or Junior Liens secure Indebtedness permitted
by Section 6.01(b) or 6.01(v) and guarantees thereof permitted by
Section 6.01(m);

 

(hh)           Liens arising out of conditional sale, title retention, hire
purchase, consignment or similar arrangements for the sale or purchase of goods
by Parent or any of the Subsidiaries in the ordinary course of business;

 

(ii)              With respect to any property which is acquired after the
Closing Date, Liens which exist immediately prior to the date of acquisition,
excluding any Liens securing Indebtedness which is not otherwise permitted
hereunder; provided, that (i) such Lien is not created in contemplation of or in
connection with such acquisition and (ii) such Lien does not apply to any other
property or assets of Parent or any of its Subsidiaries;

 

(jj)              Liens securing Indebtedness permitted by Section 6.01(aa),
provided that such Liens do not at any time encumber any Collateral unless
approved by the Administrative Agent;

 

(kk)           other Liens with respect to property or assets of Parent or any
Subsidiary securing (x) obligations in an aggregate outstanding principal amount
that, together with the aggregate principal amount of other obligations that are
secured pursuant to this clause (kk), immediately after giving effect to the
incurrence of such Liens, would not exceed the greater of $350,000,000 and 5.0%
of Consolidated Total Assets when incurred, created or assumed and (y) Permitted
Refinancing Indebtedness incurred to Refinance obligations secured pursuant to
the preceding clause (x);

 

(ll)              Liens to secure any Permitted Refinancing Indebtedness
incurred in accordance with the definition thereof;

 

(mm)          Liens securing Indebtedness permitted under Section 6.01(u);

 

(nn)            Liens on assets pursuant to merger agreements, stock or asset
purchase agreements and similar agreements in respect of the disposition of such
assets otherwise permitted under this Agreement for so long as such agreements
are in effect;

 



130

 

 

(oo)           Liens that may arise on inventory or equipment in the ordinary
course of business as a result of such inventory or equipment being located on
premises owned by persons (including, without limitation, any client or
supplier) other than Parent or its Subsidiaries;

 

(pp)           Liens on Equity Interests or other securities or assets of any
Unrestricted Subsidiary that secure Indebtedness of such Unrestricted
Subsidiary;

 

(qq)           in the case of Liens on any Collateral, Junior Liens;

 

(rr)              Liens in favor of governmental entities or other special
purpose entities established by governmental entities (including without
limitation for industrial revenue bonds, new market tax credits, pollution
control bonds or any other issuance of tax-exempt governmental obligations);

 

(ss)             Liens securing Indebtedness incurred pursuant to a program or
facility sponsored or guaranteed by any governmental authority for the purposes
(in the good faith determination of the Borrower) of providing liquidity or
other financial relief in connection with the COVID-19 pandemic and any
potential effects and consequences related thereto;

 

(tt)              Liens arising out of, or incurred with respect to, obligations
assumed in connection with the Impending Acquisition in an aggregate amount not
to exceed $400 million;

 

(uu)           Liens on fixtures or personal property held by, or granted to,
landlords pursuant to leases; and

 

(vv)           Liens representing the right of commercial or government
(including defense) customers to acquire certain property from the Borrower or
any of its Subsidiaries, and set-off rights under commercial or defense customer
agreements with the Borrower entered into in the ordinary course of business.

 

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in
Section 6.02(a) through (vv) but may be permitted in part under any combination
thereof and (B) in the event that a Lien securing any obligation (or any portion
thereof) meets the criteria of one or more of the categories of permitted Liens
(or any portion thereof) described in Section 6.02(a) through (vv), the Borrower
may, in its sole discretion, classify or divide such Lien securing such
obligation (or any portion thereof) in any manner that complies with this
Section 6.02 and will be entitled to only include the amount and type of such
Lien or such obligation secured by such Lien (or any portion thereof) in one of
the above clauses and such Lien securing such obligation (or portion thereof)
will be treated as being incurred or existing pursuant to only such clause or
clauses (or any portion thereof); provided, that all Liens securing Indebtedness
under this Agreement shall at all times be deemed to have been incurred pursuant
to clause (b) of this Section 6.02. Notwithstanding anything to the contrary in
the foregoing, no indebtedness for borrowed money shall be secured by Liens on
leasehold interests in Real Property having a fair market value (as reasonably
determined by the Borrower) in excess of $10 million unless such leasehold
interests are added as part of the Collateral.

 



131

 

 



 

Section 6.03        [Reserved].

 

Section 6.04        Investments, Loans and Advances. (i) Purchase or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of any other person, (ii) make any loans or
advances to or Guarantees of the Indebtedness of any other person, or (iii)
purchase or otherwise acquire, in one transaction or a series of related
transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except:

 

(a)               Guarantees permitted by Section 6.01;

 

(b)           (i)               Investments by any Loan Party in any Loan Party;

 

(ii)              Investments by any Subsidiary that is not a Loan Party in any
Loan Party or any Subsidiary that is not a Loan Party;

 

(iii)            other intercompany liabilities amongst Parent and its
Subsidiaries (or solely amongst its Subsidiaries) in the ordinary course of
business in connection with the cash management operations of Parent and its
Subsidiaries; and

 

(iv)             (A) Investments by the Borrower or any Guarantor in any
Subsidiary that is not a Loan Party (together with the aggregate amount of
investments made pursuant to clause (iv) of the definition of “Permitted
Acquisition”) in an aggregate outstanding amount not to exceed the Non-Loan
Party Investment Cap, (B) Investments made in connection with the Impending
Acquisition (including (i) Investments in connection with any reorganization
transactions prior to or following an Impending Acquisition to facilitate the
consummation of such Impending Acquisition or the integration of the target of
such Impending Acquisition and (ii) contributions to Short Brothers plc from
time to time to finance its payment of levy obligations under the BEIS
Agreement) and (C) Indebtedness permitted under Section 6.01(e);

 

(c)               Permitted Investments and Investments that were Permitted
Investments when made;

 

(d)               Investments arising out of the receipt by Parent or any
Subsidiary of non-cash consideration for the Disposition of assets permitted
under Section 6.05;

 

(e)               loans and advances to officers, directors, employees or
consultants (i) in the ordinary course of business in an aggregate principal
amount not to exceed $10,000,000 at any one time outstanding, (ii) in respect of
payroll payments and expenses in the ordinary course of business and (iii) in
connection with such person’s purchase of Equity Interests of Parent;

 

(f)                accounts receivable, security deposits and prepayments
arising and trade credit granted in the ordinary course of business and any
assets or securities received in satisfaction or partial satisfaction thereof
from financially troubled account debtors to the extent reasonably necessary in
order to prevent or limit loss and any prepayments and other credits to
suppliers made in the ordinary course of business;

 



132

 

 

(g)               Hedging Agreements entered into for non-speculative purposes;

 

(h)               (i) Investments by Parent or any Subsidiary in a Subsidiary
that are in existence as of the Closing Date and (ii) Investments existing or
committed, or anticipated to exist in the future, as of the Closing Date, and,
with respect to all such Investments under this clause (h)(ii) in an aggregate
amount in excess of $50,000,000, set forth on Schedule 6.04), and any
extensions, modifications, renewals, replacements, refundings, refinancings or
reinvestments of Investments permitted by this clause (h), so long as the
aggregate amount of all Investments pursuant to this clause (h) is not increased
at any time above the amount of such Investment existing or committed on the
Closing Date (other than pursuant to an increase as required by the terms of any
such Investment as in existence on the Closing Date or as otherwise permitted by
this Section 6.04);

 

(i)                 Investments resulting from pledges and deposits under
Section 6.02(f), (g), (n), (q), (r), (dd) and (ii);

 

(j)                 other Investments by Parent or any Subsidiary in an
aggregate outstanding amount (valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof) not to exceed
the sum of (X) the greater of $350,000,000 and 5.0% of Consolidated Total Assets
when made, plus (Y) so long as, at the time any such Investment is made and
immediately after giving effect thereto, (a) no Default or Event of Default
shall have occurred and be continuing and (b) the Total Net Leverage Ratio on a
Pro Forma Basis is not greater than 5.00 to 1.00, any portion of the Available
Amount that the Borrower elects to apply to this Section 6.04(j)(Y), plus (Z) an
amount equal to any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received in respect of any such Investment (excluding any returns in
excess of the amount originally invested) pursuant to clause (X); provided, that
if any Investment pursuant to this Section 6.04(j) is made in any person that
was not a Subsidiary on the date on which such Investment was made but becomes a
Subsidiary thereafter, then such Investment may, at the option of Parent, upon
such person becoming a Subsidiary and so long as such person remains a
Subsidiary, be deemed to have been made pursuant to Section 6.04(b) (to the
extent permitted by the provisions thereof) and not in reliance on this
Section 6.04(j);

 

(k)               Investments constituting Permitted Acquisitions (including the
Impending Acquisition);

 

(l)                 Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers, in each case in the ordinary course
of business or Investments acquired by Parent or a Subsidiary as a result of a
foreclosure by Parent or any of the Subsidiaries with respect to any secured
Investments or other transfer of title with respect to any secured Investment in
default;

 

(m)             Investments of a Subsidiary acquired after the Closing Date or
of a person merged into Parent or merged into or consolidated with a Subsidiary
after the Closing Date, in each case, (i) to the extent such acquisition,
merger, amalgamation or consolidation is permitted under this Section 6.04,
(ii) in the case of any acquisition, merger, amalgamation or consolidation, in
accordance with Section 6.05 and (iii) to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;

 



133

 

 

(n)               acquisitions by Parent or any Subsidiary of obligations of one
or more officers or other employees of Parent or its Subsidiaries in connection
with such officer’s or employee’s acquisition of Equity Interests of Parent, so
long as no cash is actually advanced by Parent or any of the Subsidiaries to
such officers or employees in connection with the acquisition of any such
obligations;

 

(o)               Guarantees by Parent or any Subsidiary of operating leases
(other than Capitalized Lease Obligations) or of other obligations that do not
constitute Indebtedness of the kind described in clauses (b), (e), (f), (g),
(h), (i), (j) or (k) of the definition thereof, in each case entered into by
Parent or any Subsidiary in the ordinary course of business;

 

(p)               Investments to the extent that payment for such Investments is
made with any contribution to the common equity of Parent or any Subsidiary, or
with or out of the proceeds of Qualified Equity Interests of Parent (provided,
that such contributions and/or the issuance of such Equity Interests are not
included in any determination of the Available Amount);

 

(q)               Investments in the ordinary course of business or consistent
with past practice consisting of Uniform Commercial Code Article 3 endorsements
for collection or deposit and Uniform Commercial Code Article 4 customary trade
arrangements with customers;

 

(r)                loans and advances to future, present or former officers,
directors, employees, members of management or consultants or their respective
estates, spouses or former spouses in connection with such person’s purchase or
redemption of Equity Interests of Parent, to the extent not prohibited by
Section 6.06;

 

(s)                advances in the form of deposits, prepayment of expenses and
other credits made in the ordinary course of business;

 

(t)                 Investments by Parent and the Subsidiaries, if Parent or any
Subsidiary would otherwise be permitted to make a Restricted Payment under
Section 6.06(g) in such amount (provided, that the amount of any such Investment
shall also be deemed to be a Restricted Payment under Section 6.06(g) for all
purposes of this Agreement);

 

(u)               (i) Investments by Parent, the Borrower or any of their
Subsidiaries in any Qualified Receivables Facility or any Securitization Entity
or any Investments by a Securitization Entity in any other person in connection
with a Qualified Securitization Transaction, including Investments of funds held
in accounts permitted or required by the arrangements governing such Qualified
Securitization Transaction or any related Indebtedness or (ii) distributions or
payments of Securitization Fees and purchases of Securitization Assets or
Receivables Assets pursuant to a Securitization Repurchase Obligation in
connection with a Qualified Securitization Transaction or a Qualified
Receivables Facility; provided, however, that such Investment is solely in the
form of a Purchase Money Note, equity interests or contribution of additional
accounts receivable generated by Parent, the Borrower or any of their
Subsidiaries;

 



134

 

 

(v)               Investments consisting of the licensing, sublicensing or
contribution of Intellectual Property pursuant to joint marketing or other
similar arrangements with other persons;

 

(w)             to the extent constituting Investments, purchases and
acquisitions of inventory, supplies, materials and equipment or purchases of
contract rights or licenses or leases of Intellectual Property, in each case in
the ordinary course of business;

 

(x)               Investments by Parent or any Subsidiary in joint ventures,
Permitted Businesses and Unrestricted Subsidiaries in an aggregate outstanding
amount not to exceed the greater of $350,000,000 and 5.0% of Consolidated Total
Assets when made;

 

(y)               any Investment in fixed income or other assets by any
Subsidiary that is a so-called “captive” insurance company (each, an “Insurance
Subsidiary”) consistent with customary practices of portfolio management;

 

(z)               Investments made in connection with the Transactions;

 

(aa)            additional Investments, so long as, at the time any such
Investment is made and immediately after giving effect thereto, (x) no Event of
Default under Section 7.01(b), (c), (h) or (i) shall have occurred and be
continuing and (y) the Total Net Leverage Ratio on a Pro Forma Basis is not
greater than 4.50 to 1.00;

 

(bb)           Investments in any Permitted Bond Hedge Transaction;

 

(cc)            to the extent constituting an Investment, repurchases of the
First Lien Notes, the 2026 Notes, the 2025 Notes, the Senior Notes and other
Indebtedness that is not subordinated to the Loan Obligations and otherwise
permitted hereunder;

 

(dd)           guaranties, keepwells and similar arrangements made in the
ordinary course of business of obligations owed to landlords, suppliers,
customers, franchisees and licensees of Parent or any Subsidiary and performance
guarantees with respect to obligations that are permitted by this Agreement;

 

(ee)            Investments consisting of earnest money deposits required in
connection with a purchase agreement, or letter of intent, or other acquisitions
to the extent not otherwise prohibited by this Agreement;

 

(ff)              contributions to a “rabbi” trust for the benefit of employees
or other grantor trusts subject to claims of creditors in the case of bankruptcy
of Parent;

 

(gg)           Investments in respect of obligations under Permitted Incentive
Programs;

 

(hh)           Investments made in connection with the North Hangar Lease; and

 



135

 

 

(ii)              Investments in either China JV in an aggregate amount not to
exceed the aggregate amount received by Spirit AeroSystems International
Holdings, Inc. from such China JV.

 

For purposes of determining compliance with this Section 6.04, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or any portion thereof) described in Section 6.04(a) through (ii)
but may be permitted in part under any relevant combination thereof and (B) in
the event that an Investment (or any portion thereof) meets the criteria of one
or more of the categories of permitted Investments (or any portion thereof)
described in Sections 6.04(a) through (ii), the Borrower may, in its sole
discretion, classify or divide such Investment (or any portion thereof) in any
manner that complies with this Section 6.04 and will be entitled to only include
the amount and type of such Investment (or any portion thereof) in one or more
(as relevant) of the above clauses (or any portion thereof) and such Investment
(or any portion thereof) shall be treated as having been made or existing
pursuant to only such clause or clauses (or any portion thereof).

 

Any Investment in any person other than a Loan Party that is otherwise permitted
by this Section 6.04 may be made through intermediate Investments in
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. The amount of any Investment made other
than in the form of cash or Permitted Investments shall be the Fair Market Value
thereof valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.

 

Section 6.05        Mergers, Consolidations, Sales of Assets and Acquisitions.
Merge into, amalgamate with or consolidate with any other person, or permit any
other person to merge into, amalgamate with or consolidate with it, or Dispose
of (in one transaction or in a series of related transactions) all or any part
of its assets (whether now owned or hereafter acquired), or Dispose of any
Equity Interests of any Subsidiary, or purchase, lease or otherwise acquire (in
one transaction or a series of related transactions) all or substantially all of
the assets of any other person or division or line of business of a person
(including, in each case, pursuant to a Division), except that this Section 6.05
shall not prohibit:

 

(a)            (i)            the purchase and Disposition by Parent or any
Subsidiary of inventory, products, equipment, services or accounts receivable in
the ordinary course of business or consistent with past practice,

 

(ii)              the disposition of a business not comprising the disposition
of an entire line of business,

 

(iii)             the acquisition or lease (pursuant to an operating lease) of
any other asset in the ordinary course of business by Parent or any Subsidiary
or, with respect to operating leases, otherwise for Fair Market Value on market
terms (as determined in good faith by the Borrower),

 



136

 

 

(iv)             the Disposition by Parent or any Subsidiary of surplus,
obsolete, damaged or worn out equipment or other property in the ordinary course
of business or consistent with past practice,

 

(v)               the Disposition of Permitted Investments in the ordinary
course of business, or

 

(vi)             sales of non-core personal property acquired in connection with
an acquisition permitted hereunder and sales of real property acquired in an
acquisition permitted hereunder, which, within ninety (90) days of the date of
the acquisition, are designated in writing to the Administrative Agent as being
held for sale and not for the continued operation of Parent or any of its
Subsidiaries or any of their respective businesses;

 

(b)               if at the time thereof and immediately after giving effect
thereto no Event of Default shall have occurred and be continuing or would
result therefrom,

 

(i)                 the merger, amalgamation or consolidation of any Subsidiary
with or into Parent or the Borrower in a transaction in which Parent or the
Borrower is the survivor,

 

(ii)              the merger, amalgamation or consolidation of any Subsidiary
with or into any Guarantor in a transaction in which the surviving or resulting
entity is or becomes a Guarantor,

 

and, in the case of each of clauses (i) and (ii) above, no person other than the
Borrower or a Guarantor receives any consideration (unless otherwise permitted
by Section 6.04),

 

(iii)            the merger, amalgamation or consolidation of any Subsidiary
that is not a Guarantor with or into any other Subsidiary that is not a
Guarantor,

 

(iv)             the liquidation or dissolution or change in form of entity of
any Subsidiary (other than the Borrower) if (x) the Borrower or Parent
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of Parent and its Subsidiaries and is not materially
disadvantageous to the Lenders and (y) the same meets the requirements contained
in the proviso to Section 5.01(a),

 

(v)               the merger, amalgamation or consolidation of any Subsidiary
with any other person in order to effect an Investment permitted pursuant to
Section 6.04 so long as the continuing or surviving person shall be a Subsidiary
(unless otherwise permitted by Section 6.04 (other than Section 6.04(m)(ii))),
which shall be a Loan Party if the merging, amalgamating or consolidating
Subsidiary was a Loan Party and which together with each of its Subsidiaries
shall have complied with any applicable requirements of Section 5.10, or (vi)
any Subsidiary may merge, amalgamate or consolidate with any other person in
order to effect an Asset Sale otherwise permitted pursuant to this Section 6.05;

 

(c)               Dispositions to Parent, the Borrower or a Subsidiary;
provided, that any Dispositions by a Loan Party to a Subsidiary that is not a
Loan Party in reliance on this clause (c) shall be for Fair Market Value (as
determined in good faith by the Borrower) or made in compliance with
Section 6.04;

 



137

 

 

(d)               licenses, sublicenses, or covenants not to sue by Parent or
any Subsidiary of or under Intellectual Property or software or other
technology;

 

(e)               Investments permitted by Section 6.04 (other than
Section 6.04(m)(ii)), Permitted Liens, and Restricted Payments permitted by
Section 6.06;

 

(f)                the discount, forgiveness or sale, in each case without
recourse and in the ordinary course of business, of past due receivables arising
in the ordinary course of business, but only in connection with the compromise
or collection thereof consistent with customary industry practice (and not as
part of any bulk sale or financing of receivables);

 

(g)               other Dispositions of assets (including in connection with
sale leaseback transactions); provided, that (i) the Net Proceeds thereof, if
any, are applied in accordance with Section 2.11(b) to the extent required
thereby and (ii) any such Dispositions shall comply with the final sentence of
this Section 6.05;

 

(h)               Permitted Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Acquisition); provided, that
following any such merger, consolidation or amalgamation involving the Borrower,
the Borrower is the surviving entity or the requirements of Section 6.05(n) are
otherwise complied with;

 

(i)                 leases, licenses or subleases or sublicenses of any real or
personal property in the ordinary course of business;

 

(j)                 Dispositions of inventory or Dispositions or abandonment of
Intellectual Property of Parent and its Subsidiaries determined in good faith by
the management of the Borrower to be no longer economically practicable or
commercially reasonable to maintain or useful or necessary in the operation of
the business of Parent or any of the Subsidiaries;

 

(k)               Dispositions pursuant to any individual transaction or series
of related transactions involving assets with a Fair Market Value of less than
$25,000,000;

 

(l)                 the purchase and Disposition (including by capital
contribution) of Securitization Assets and Permitted Receivables Facility
Assets, or participations therein, including pursuant to Qualified
Securitization Transactions or Qualified Receivables Facilities;

 

(m)             any exchange or swap of assets (other than cash and Permitted
Investments) for other assets (other than cash and Permitted Investments) of
comparable or greater value or usefulness to the business of Parent and the
Subsidiaries as a whole, determined in good faith by the management of the
Borrower;

 



138

 

 

(n)               if at the time thereof and immediately after giving effect
thereto no Event of Default shall have occurred and be continuing or would
result therefrom, any Subsidiary or any other person may be merged, amalgamated
or consolidated with or into the Borrower, provided that (A) the Borrower shall
be the surviving entity or (B) if the surviving entity is not the Borrower (such
other person, the “Successor Borrower”), (1) the Successor Borrower shall be an
entity organized or existing under the laws of the United States, any state
thereof or the District of Columbia, (2) the Successor Borrower shall expressly
assume all the obligations of the Borrower under this Agreement and the other
Loan Documents pursuant to a supplement hereto or thereto and, in the case of
any Security Document, by executing and/or delivering any additional required
documents, in each case in a form reasonably satisfactory to the Administrative
Agent, (3) each Guarantor, unless it is the other party to such merger,
amalgamation or consolidation, shall have by a supplement to the Guarantee
Agreement, as applicable, confirmed that its guarantee thereunder shall apply to
any Successor Borrower’s obligations under this Agreement, (4) each Guarantor,
unless it is the other party to such merger, amalgamation or consolidation,
shall have by a supplement to any applicable Security Document affirmed that its
obligations thereunder shall apply to its guarantee as reaffirmed pursuant to
clause (3), (5) [reserved], (6) the Successor Borrower shall have delivered to
the Administrative Agent (x) a certificate of a Responsible Officer stating that
such merger, amalgamation or consolidation does not violate this Agreement or
any other Loan Document and (y) if requested by the Administrative Agent, an
opinion of counsel covering such other matters as are contemplated by the
Collateral and Guarantee Requirement to be covered in opinions of counsel and
(7) to the extent requested by the Administrative Agent or a Lender (as
requested through the Administrative Agent), the Administrative Agent and any
such Lender shall have received at least three (3) Business Days prior to the
consummation of such merger, amalgamation or consolidation all documentation and
other information required with respect to the Successor Borrower by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act and
the Beneficial Ownership Regulation (it being understood that if the foregoing
are satisfied, the Successor Borrower will succeed to, and be substituted for,
the Borrower under this Agreement);

 

(o)               any conversion of a Loan Party from a corporation to a limited
liability company, or from a limited liability company to a corporation, or
other change in corporate formation;

 

(p)               any surrender, termination or waiver of contract rights or
settlement, release, waiver of, recovery on or surrender of contract, tort or
other claims of any kind;

 

(q)               any solvent liquidation or dissolution of a Subsidiary of
Parent, provided that such Subsidiary’s direct parent is also either Parent or a
Subsidiary and immediately becomes the owner of such Subsidiary’s assets;

 

(r)                any financing transaction with respect to property built,
acquired, replaced, repaired or improved (including any reconstruction,
refurbishment, renovation and/or development of real property) by Parent or any
of its Subsidiaries after the Closing Date, including, sale leaseback
transactions and Securitization Transactions permitted by this Agreement;

 

(s)                any issuance, sale, pledge or other disposition of Equity
Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary;

 

(t)                 the sale, transfer, termination or other disposition in
connection with Hedging Agreements incurred in compliance with this Agreement or
the partial or total unwinding of obligations in respect of any Cash Management
Agreements or Hedging Agreements in compliance with this Agreement;

 



139

 

 

(u)               sales of assets received by Parent or any Subsidiary upon the
foreclosure on a Lien;

 

(v)               dispositions arising from foreclosures, condemnations, eminent
domain, seizure, nationalization or any similar action with respect to assets,
and dispositions of property subject to casualty events (including, without
limitation, resulting from any involuntary loss or damage to or destruction of
any property or assets of Parent or any Subsidiary);

 

(w)             the termination of leases and subleases in the ordinary course
of business;

 

(x)               to the extent allowable under Section 1031 of the Code, any
exchange of like property (excluding any boot thereon) for use in a Permitted
Business;

 

(y)               dispositions of assets or Investments (including Equity
Interests) in connection with the establishment or operation of joint ventures
to the extent required by, or made pursuant to (including customary buy/sell
arrangements or rights of first refusal between the joint venture parties set
forth in) joint venture arrangements and similar binding arrangements;

 

(z)               any exchange of assets for other assets used in the business
of Parent or any Subsidiary (including a combination of such assets and a de
minimis amount of cash or Permitted Investments) of comparable or greater market
value than the assets exchanged, as determined in good faith by Parent, which
exchange occurs within 90 days of the transfer of such assets;

 

(aa)            any sale leaseback transaction of any property acquired or built
after the Closing Date; provided that such sale is for at least Fair Market
Value;

 

(bb)           the surrender or waiver of obligations of trade creditors or
customers or other contract rights that were incurred in the ordinary course of
business of Parent or any of Subsidiary, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer or compromise, settlement, release or surrender of a
contract, tort or other litigation claim, arbitration or other disputes;

 

(cc)            dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is purchased within 90 days of such disposition or (ii) the proceeds of
such disposition are applied within 90 days of such disposition to the purchase
price of such replacement property (which replacement property is purchased
within 90 days of such disposition);

 

(dd)           sales of property in connection with factoring agreements or
arrangements in the ordinary course of business, including to: (i) Citibank,
N.A. under that certain Supplier Agreement, dated as of October 1, 2017, by and
among the Borrower and Citibank, N.A. (as amended, restated, amended and
restated, supplemented, and/or otherwise modified from time to time); and (ii)
Taulia Inc. under the Taulia Business Exchange Hosted Service Terms and
Conditions by and between Spirit AeroSystems (Europe) Limited and Taulia Inc.
(as amended, restated, amended and restated, supplemented, and/or otherwise
modified in writing from time to time);

 



140

 

 

(ee)            sales, transfers and/or other dispositions of property by one or
more Loan Parties in connection with the incurrence of any Qualifying IRB
Financing or other Permitted Incentive Program; and

 

(ff)              sales, transfers or other dispositions to customers pursuant
to customer contracts.

 

Notwithstanding anything to the contrary contained in Section 6.05 above, no
Disposition of assets under Section 6.05(g) shall in each case be permitted
unless (i) such Disposition is for Fair Market Value, and (ii) at least 75% of
the proceeds of such Disposition (except to Loan Parties) consist of cash or
Permitted Investments; provided, further, that for purposes of this clause (ii),
each of the following shall be deemed to be cash: (a) the amount of any
liabilities (as shown on Parent’s or such Subsidiary’s most recent balance sheet
or in the notes thereto) that are assumed by the transferee of any such assets
or are otherwise cancelled in connection with such transaction, (b) any notes or
other obligations or other securities or assets received by Parent or such
Subsidiary from the transferee that are converted by Parent or such Subsidiary
into cash or Permitted Investments within 180 days after receipt thereof (to the
extent of the cash or Permitted Investments received) and (c) any Designated
Non-Cash Consideration received by Parent or any of its Subsidiaries in such
Disposition or any series of related Dispositions, having an aggregate Fair
Market Value not to exceed, in the aggregate, the greater of $215,000,000 and
3.0% of Consolidated Total Assets when received (with the Fair Market Value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value).

 

Section 6.06        Restricted Payments. (i) Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of Qualified Equity Interests of the person declaring,
paying or making such dividends or distributions, provided, that such proceeds
are not included in any determination of the Available Amount), (ii) directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of Parent’s Equity Interests or set
aside any amount for any such purpose (other than through the issuance of
Qualified Equity Interests) or (iii) make any Junior Debt Restricted Payment,
(all of the foregoing, “Restricted Payments”); provided, however, that:

 

(a)               Restricted Payments may be made by any Subsidiary (provided,
that Restricted Payments made by a non-Wholly Owned Subsidiary must be made on a
pro rata basis (or more favorable basis from the perspective of Parent or the
Subsidiary which is the parent of such Subsidiary) based on its ownership
interests in such non-Wholly Owned Subsidiary);

 

(b)               Restricted Payments may be made to purchase, retire or redeem
the Equity Interests of Parent or any Subsidiary (including related stock
appreciation rights or similar securities) held by any future, present or former
directors, consultants, officers or employees of Parent or any of the
Subsidiaries (or such person’s estates or heirs) or by any Plan, management
equity plan, stock option plan or any shareholders’ agreement or other
management or employee benefit plan or similar agreement or arrangement then in
effect upon such person’s death, disability, retirement or termination of
employment or under the terms of any such Plan, agreement or arrangement or any
other agreement under which such shares of stock or related rights were issued;
provided, that the aggregate amount of such purchases or redemptions under this
clause (b) shall not exceed in any calendar year $10,000,000 (with unused
amounts in any period permitted to be carried over to succeeding periods until
used in full; provided, that the total amount of such purchases or redemptions
under this clause (b) in any calendar year shall not exceed $20,000,000), plus
(x) the amount of net proceeds contributed to Parent that were received by
Parent from sales of Qualified Equity Interests of Parent to directors,
consultants, officers or employees of Parent or any Subsidiary that occur after
the Closing Date; provided, that such proceeds are not included in any
determination of the Available Amount and (y) the amount of proceeds of any
key-man life insurance policies received after the Closing Date, (provided, that
Parent may elect to apply all or any portion of the aggregate increase
contemplated by clauses (x) and (y) in any calendar year); and provided,
further, that cancellation of Indebtedness owing to Parent or any Subsidiary
from any future, present or former employee, director or consultant of Parent or
any Subsidiary in connection with a repurchase of Equity Interests of Parent or
any Subsidiary will not be deemed to constitute a Restricted Payment for
purposes of this Section 6.06;

 



141

 

 

(c)               any person may (i) make non-cash repurchases of Equity
Interests deemed to occur upon exercise or settlement of stock options or other
Equity Interests if such Equity Interests represent a portion of the exercise
price of or withholding obligation with respect to such options or other Equity
Interests or (ii) withhold or cancel a portion of Equity Interests issued upon
any such exercise to cover any withholding tax obligations in respect of such
issuance;

 

(d)               so long as, at the time any such Restricted Payment is made
and immediately after giving effect thereto (x) no Default or Event of Default
shall have occurred and is continuing and (y) the Total Net Leverage Ratio on a
Pro Forma Basis is not greater than 5.00 to 1.00, Restricted Payments may be
made in an aggregate amount equal to a portion of the Available Amount that the
Borrower elects to apply to this Section 6.06(d);

 

(e)               Restricted Payments made in connection with the Transactions;

 

(f)                Restricted Payments may be made to make payments, in cash, in
lieu of the issuance of fractional shares, or upon the purchase, redemption or
acquisition of fractional shares, including in connection with (i) the exercise
of options or warrants, (ii) the conversion or exchange of Equity Interests or
Indebtedness convertible into, or exchangeable for, Equity Interests or (iii)
stock dividends, splits or combinations or business combinations;

 

(g)               other Restricted Payments may be made in an aggregate amount
not to exceed the greater of $70,000,000 and 1.0% of Consolidated Total Assets
when made;

 

(h)               additional Restricted Payments may be made, so long as, at the
time any such Restricted Payment is made and immediately after giving effect
thereto, (x) no Default or Event of Default shall have occurred and is
continuing and (y) the Total Net Leverage Ratio on a Pro Forma Basis is not
greater than 4.00 to 1.00;

 



142

 

 

(i)                 Junior Debt Restricted Payments may be made, so long as, at
the time any such Restricted Payment is made and immediately after giving effect
thereto, (x) no Default or Event of Default shall have occurred and is
continuing and (y) the Total Net Leverage Ratio on a Pro Forma Basis is not
greater than 4.00 to 1.00;

 

(j)                 Parent may pay dividends on, or repurchase or redeem, its
Equity Interests in an aggregate amount not to exceed $75,000,000 in any
calendar year;

 

(k)               Parent, the Borrower or any Subsidiary thereof may (i) pay any
premium or other amount in respect of, and otherwise perform its obligations
under, any Permitted Bond Hedge Transaction and (ii) make any Restricted
Payments and/or payments or deliveries required by the terms of, and otherwise
perform its obligations under, any Permitted Bond Hedge Transaction (including
making payments and/or deliveries due upon exercise and settlement or
termination thereof);

 

(l)                 Parent and any Subsidiary may declare and pay regularly
scheduled or accrued dividends to holders of a class or series of Disqualified
Stock of Parent or any of its Subsidiaries issued not in violation of
Section 6.01;

 

(m)             any person may make (i) purchases of receivables pursuant to a
Securitization Repurchase Obligation in connection with a Qualified
Securitization Transaction and distributions or payments of Securitization Fees
and (ii) purchases of Receivables Assets in connection with a Qualified
Receivables Facility and distributions or payments of other payments associated
therewith; and

 

(n)               Parent may declare and pay cash dividends that have been
approved by the Board of Directors of Parent to the holders of its Equity
Interests in an aggregate amount in any fiscal quarter not to exceed one (1)
cent ($0.01) per share of common stock outstanding.

 

Notwithstanding anything herein to the contrary, the foregoing provisions of
this Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, retirement defeasance or other payment
within 90 days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Section 6.06 (it being
understood that such Restricted Payment shall be deemed to have been made on the
date of declaration or notice for purposes of such provision).

 

Section 6.07        Transactions with Affiliates.

 

(a)               Sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transaction with, any of its Affiliates (other than Parent, and the Subsidiaries
or any person that becomes a Subsidiary as a result of such transaction) in a
transaction (or series of related transactions) involving aggregate
consideration in excess of $35,000,000 unless the terms of such transaction are
substantially no less favorable to Parent or such Subsidiary, as applicable,
than would be obtained in a comparable arm’s-length transaction with a person
that is not an Affiliate, as determined, in the case of any transaction (or
series of related transactions) involving aggregate consideration in excess of
$75,000,000, by the Board of Directors of Parent or such Subsidiary in good
faith.

 



143

 

 

(b)               The foregoing clause (a) shall not prohibit, to the extent
otherwise permitted under this Agreement,

 

(i)                 any issuance of securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, equity purchase agreements, stock options and stock
ownership plans or similar employee benefit plans approved by the Board of
Directors of Parent or any Subsidiary, as appropriate,

 

(ii)              transactions with a person (other than an Unrestricted
Subsidiary) that is an Affiliate of Parent solely because Parent owns, directly
or through a Subsidiary, an Equity Interest in, or controls, such person,

 

(iii)            transactions among Parent or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which Parent or a Subsidiary is the surviving
entity),

 

(iv)             the payment of fees, reasonable out-of-pocket costs and
indemnities to directors, officers, consultants and employees of Parent and the
Subsidiaries in the ordinary course of business,

 

(v)               (A) the Transactions (including the payment of all fees,
expenses, bonuses and awards relating thereto) and (B) permitted transactions,
agreements and arrangements in existence on the Closing Date and set forth on
Schedule 6.07, and, in each case, any amendment thereto or replacement thereof
or similar arrangement to the extent such amendment, replacement or arrangement
is not more disadvantageous to the Lenders when taken as a whole in any material
respect than the original agreement as in effect on the Closing Date (as
determined by the Borrower in good faith),

 

(vi)             (A) any employment agreement, consulting agreement, severance
agreement, compensation arrangement, officer or director indemnification
agreement or any similar arrangement entered into by Parent or any of the
Subsidiaries in the ordinary course of business and any payments pursuant
thereto, (B) any subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with employees, officers or directors, and (C) any employee compensation,
benefit plan or arrangement, any health, disability or similar insurance plan
which covers employees, and any reasonable employment contract and transactions
pursuant thereto,

 

(vii)          Restricted Payments permitted under Section 6.06 and Investments
permitted under Section 6.04,

 

(viii)        transactions for the purchase or sale of goods, equipment,
products, parts and services entered into in the ordinary course of business or
consistent with past practice,

 

(ix)             any transaction in respect of which the Borrower delivers to
the Administrative Agent a letter addressed to the Board of Directors of Parent
from an accounting, appraisal or investment banking firm, in each case of
nationally recognized standing that is in the good faith determination of Parent
qualified to render such letter, which letter states that (i) such transaction
is on terms that are substantially no less favorable to Parent or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate or (ii) such transaction is
fair to Parent or such Subsidiary, as applicable, from a financial point of
view,

 



144

 

 

(x)               payments to or the receipts of payments from, and entry into
and the consummation of transactions with joint ventures entered into in the
ordinary course of business,

 

(xi)             (A) transactions pursuant to any Qualified Receivables
Facility, and (B) customary transactions with a Securitization Entity effected
as part of a Qualified Securitization Transaction, including in respect of
Standard Securitization Undertakings, any disposition of Securitization Assets
or related assets in connection with any Qualified Securitization Transaction
and any repurchase of Securitization Assets pursuant to a Securitization
Repurchase Obligation,

 

(xii)            transactions between Parent or any of the Subsidiaries and any
person, a director of which is also a director of Parent; provided, however,
that (A) such director abstains from voting as a director of Parent on any
matter involving such other person and (B) such person is not an Affiliate of
Parent for any reason other than such director’s acting in such capacity,

 

(xiii)           transactions permitted by, and complying with, the provisions
of Section 6.05 (other than Section 6.05(m)),

 

(xiv)           intercompany transactions undertaken in good faith (as certified
by a Responsible Officer of the Borrower) for the purpose of improving the
consolidated Tax efficiency of Parent and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein; provided, that any such
transaction does not materially decrease the value of any interest of any
Secured Party in the Guarantees or Collateral,

 

(xv)            payments, loans (or cancellation of loans) or advances to
employees or consultants that are (i) made in the ordinary course of business or
approved by a majority of the Disinterested Directors of Parent in good faith,
(ii) made in compliance with applicable law and (iii) otherwise permitted under
this Agreement,

 

(xvi)           transactions with customers, clients or suppliers, or purchasers
or sellers of goods or services, in each case in the ordinary course of business
that are fair to Parent or the Subsidiaries,

 

(xvii)          any issuance of Qualified Equity Interests of Parent to
Affiliates of Parent,

 

(xviii)         sales of Equity Interests of Parent to Affiliates of Parent or
any Subsidiary not otherwise prohibited by this Agreement and the granting of
registration and other customary rights in connection therewith,

 



145

 

 

(xix)          transactions with an Affiliate where the only consideration paid
is Qualified Equity Interests of Parent,

 

(xx)            any contributions to the common equity capital of Parent or any
Subsidiary,

 

(xxi)           pledges of Equity Interests of Unrestricted Subsidiaries,

 

(xxii)           any purchases by Parent’s Affiliates of Indebtedness or
Disqualified Stock of Parent or any Subsidiary the majority of which
Indebtedness or Disqualified Stock is purchased by persons who are not Parent’s
Affiliates; provided that such purchases by Parent’s Affiliates are on the same
terms as such purchases by such persons who are not Parent’s Affiliates,

 

(xxiii)          transactions in connection with Permitted Incentive Programs
and the consummation of other transactions incidental or related thereto, and

 

(xxiv)         transactions to the extent required under any organizational
document of either China JV, and/or other documentation governing either China
JV, entered into by Parent or any of its Subsidiaries, as such documentation is
in effect on the Closing Date, as amended or otherwise modified from time to
time in a manner not materially adverse to the Lenders.

 

Section 6.08        Business of Parent and the Subsidiaries; Etc.
Notwithstanding any other provisions hereof, engage at any time to any material
respect in any business or business activity substantially different from any
business or business activity conducted by any of them on the Closing Date or
any Similar Business (including the manufacture of medical, safety, health
and/or other equipment or supplies), and in the case of a Receivables Entity,
Qualified Receivables Facilities and related activities.

 

Section 6.09        Restrictions on Subsidiary Distributions and Negative Pledge
Clauses. Permit Parent or any Subsidiary to enter into any agreement or
instrument that by its terms restricts (A) the payment of dividends or other
distributions or the making of cash advances to Parent or any Subsidiary that is
a direct or indirect parent of such Subsidiary or (B) the granting of Liens by
the Borrower or any Guarantor pursuant to the Security Documents, in each case
other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:

 

(a)               restrictions imposed by applicable law rule, regulation, order
or other requirement;

 

(b)               contractual encumbrances or restrictions (i) in effect on the
Closing Date under Indebtedness existing on the Closing Date, (ii) contained in
the indentures governing the 2026 Notes, the 2025 Notes and the Senior Notes,
(iii) contained in the indenture and related documentation governing the First
Lien Notes or (iv) contained in any Indebtedness outstanding pursuant to Section
6.01(z), or, in each case, any agreements related to any Permitted Refinancing
Indebtedness in respect of any such Indebtedness that does not materially expand
the scope of any such encumbrance or restriction (as determined in good faith by
the Borrower) (provided that, in each case, such documentation shall permit the
Liens on Collateral granted pursuant to the Loan Documents);

 



146

 

 

(c)               any restriction on a Subsidiary imposed pursuant to an
agreement entered into for the sale or disposition of the Equity Interests or
assets of a Subsidiary pending the closing of such sale or disposition;

 

(d)               customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures entered into in the ordinary
course of business;

 

(e)               any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the specific property or assets securing such Indebtedness;

 

(f)                any restrictions imposed by any agreement relating to
Indebtedness permitted to be incurred under Section 6.01 or Permitted
Refinancing Indebtedness in respect thereof, to the extent such restrictions
either (i) are not materially more restrictive, taken as a whole, than the
restrictions contained in this Agreement, or, in the case of Permitted
Refinancing Indebtedness, the Indebtedness being refinanced, or (ii) are not
materially more disadvantageous to the Lenders than is customary in comparable
financings (in each case, as determined in good faith by the Borrower, and in
the case of clause (ii), either (x) the Borrower determines in good faith that
such encumbrance or restriction would not reasonably be expected to adversely
affect the Borrower’s ability to make principal or interest payments on the Loan
Obligations or (y) such encumbrances or restrictions apply only during the
continuance of a default in respect of payment or a financial maintenance
covenant relating to such Indebtedness);

 

(g)               customary provisions contained in leases or licenses of
Intellectual Property and other similar agreements entered into in the ordinary
course of business;

 

(h)               customary provisions restricting subletting or assignment of
any lease governing a leasehold interest;

 

(i)                 customary provisions restricting assignment, mortgaging or
hypothecation of any agreement entered into in the ordinary course of business;

 

(j)                 customary restrictions and conditions contained in any
agreement relating to the sale, transfer, lease or other disposition of any
asset permitted under Section 6.05 pending the consummation of such sale,
transfer, lease or other disposition;

 

(k)               Permitted Liens and customary restrictions and conditions
contained in the document relating thereto, so long as (1) such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

 

(l)                 customary net worth provisions contained in Real Property
leases entered into by Subsidiaries, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of Parent and its Subsidiaries to make principal or interest
payments on the Loan Obligations ;

 



147

 

 

(m)             any agreement in effect at the time such subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary unless required by applicable law or
regulation or a Governmental Authority;

 

(n)               restrictions in agreements representing Indebtedness permitted
under Section 6.01 of a Subsidiary that is not a Guarantor that apply only to
such Subsidiary and its Subsidiaries that are not Guarantors;

 

(o)               customary restrictions contained in contracts, leases,
subleases, licenses, sublicenses or Equity Interests or asset sale agreements
otherwise permitted hereby as long as such restrictions relate to the Equity
Interests and assets subject thereto;

 

(p)               restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

 

(q)               restrictions created in connection with any Qualified
Securitization Transaction or restrictions contained in any Permitted
Receivables Facility Documents with respect to any Receivables Entity;

 

(r)                restrictions and conditions pursuant to documentation
governing any Permitted Incentive Program;

 

(s)                any encumbrances or restrictions of the type referred to in
clause 6.09(A) above imposed by any other instrument or agreement entered into
after the Closing Date that contains encumbrances and restrictions that, as
determined by the Borrower in good faith, will not materially adversely affect
the Borrower’s ability to make payments on the Term Loans;

 

(t)                 customary restrictions imposed in connection with purchase
money obligations, mortgage financings and Capitalized Lease Obligations on the
property purchased or leased relating to the sale, lease or transfer of such
property;

 

(u)               provisions limiting the disposition or distribution of assets
or property in joint venture agreements, asset sale agreements, sale leaseback
agreements, stock sale agreements and other similar agreements (including
agreements entered into in connection with an Investment permitted hereunder),
which limitation is applicable only to the assets that are the subject of such
agreements;

 

(v)               restrictions imposed in connection with any Investment
permitted under Section 6.04;

 

(w)             in the case of the redesignation of an Unrestricted Subsidiary
as a Subsidiary or the merger, amalgamation or consolidation of an Unrestricted
Subsidiary into Parent or a Subsidiary or the transfer of all or substantially
all of the assets of an Unrestricted Subsidiary to Parent or a Subsidiary,
restrictions imposed under any agreement or other instrument of such
Unrestricted Subsidiary (but, in any such case, not created in contemplation of
such redesignation, merger, amalgamation, consolidation or transfer);

 



148

 

 

(x)               any encumbrances or restrictions of the type referred to in
clause 6.09(A) or (B) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of or similar arrangements to the contracts, instruments or
obligations referred to in clauses (a) through (w) above; provided, that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements, refinancings or similar arrangements are, in the good
faith judgment of the Borrower, no more restrictive as a whole with respect to
such dividend and other payment restrictions than those contained in the
dividend or other payment restrictions as contemplated by such provisions prior
to such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement, refinancing or similar arrangement; and

 

(y)               restrictions under agreements with Boeing.

 

Section 6.10        Fiscal Quarter and/or Fiscal Year. In the case of Parent,
permit any change to its fiscal quarter and/or fiscal year; provided, that
Parent and its Subsidiaries may change their fiscal quarter and/or fiscal year
end one or more times, subject to such adjustments to this Agreement as Parent
and Administrative Agent shall reasonably agree are necessary or appropriate in
connection with such change (and the parties hereto hereby authorize Parent and
the Administrative Agent to make any such amendments to this Agreement as they
jointly deem necessary to give effect to the foregoing).

 

Article VII

Events of Default

 

Section 7.01        Events of Default. In case of the happening of (each, an
“Event of Default”) on and after the Closing Date, any of the following events:

 

(a)               any representation or warranty made or deemed made by the
Borrower or any Guarantor herein or in any other Loan Document or any
certificate or document delivered pursuant hereto or thereto shall prove to have
been false in any material respect when so made or deemed made;

 

(b)               default shall be made in the payment of any principal of any
Term Loan when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;

 

(c)               default shall be made in the payment of any interest on any
Term Loan or in the payment of any fee or any other amount (other than an amount
referred to in clause (b) above) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of five (5) Business Days;

 

(d)               default shall be made in the due observance or performance by
the Borrower of any covenant, condition or agreement contained in,
Section 5.01(a) (solely with respect to Parent and the Borrower), 5.05(a) or
5.08 or in Article VI;

 

(e)               default shall be made in the due observance or performance by
the Borrower or any of the Guarantors of any covenant, condition or agreement
contained in any Loan Document (other than those specified in clauses (b), (c)
and (d) above) and such default shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent to the Borrower;

 



149

 

 

(f)                (i) any payment default shall occur with respect to any
payment of principal of or interest on any Material Indebtedness (excluding the
Term Loans and any Indebtedness owed to the Borrower or any other Loan Party) in
and such default shall continue beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness was created or (ii)
any event or condition occurs that (A) results in any Material Indebtedness
becoming due prior to its scheduled maturity or (B) enables or permits (with all
applicable grace periods having expired) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, in each case
without such Material Indebtedness having been discharged, or any such event of
or condition having been cured promptly; provided, that this clause (f) shall
not apply to any secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
if (x) such sale or transfer is permitted hereunder and under the documents
providing for such Indebtedness and (y) repayments are made as required by the
terms of the respective Indebtedness; provided, further that this clause (f)
shall not apply to, in the case of any Permitted Convertible Indebtedness, any
event or condition that would permit the holder or beneficiary of such Permitted
Convertible Indebtedness to convert such Permitted Convertible Indebtedness into
cash, Equity Interests (other than Disqualified Stock) of Parent or a
combination thereof (in each case to the extent permitted hereunder); provided,
further that any breach or default under any Material Indebtedness solely as a
result of a breach or violation of any financial maintenance covenant thereunder
shall not constitute an Event of Default under this clause (f) unless and until
the date on which the requisite holders of such Material Indebtedness shall have
declared such Material Indebtedness due and payable as a result of such breach
or default;

 

(g)               there shall have occurred a Change of Control;

 

(h)               an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of Parent, the Borrower or any of the Material Subsidiaries, or of a
substantial part of the property or assets of Parent, the Borrower or any
Material Subsidiary, under the Bankruptcy Code, or any other federal, state or
foreign bankruptcy, insolvency, receivership, administration or any other Debtor
Relief Law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator, examiner, liquidator, administrator or similar
official for or to Parent, the Borrower or any of the Material Subsidiaries for
or to a substantial part of the property or assets of Parent, the Borrower or
any of the Material Subsidiaries or (iii) the winding-up, liquidation,
reorganization, dissolution, compromise, arrangement, administration or other
relief of Parent, the Borrower or any Material Subsidiary (except in a
transaction permitted hereunder); and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)                 Parent, the Borrower or any Material Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking relief under
the Bankruptcy Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership, administration
or any other Debtor Relief Law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in clause (h) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator,
examiner, liquidator, administrator or similar official for Parent, the Borrower
or any of the Material Subsidiaries or for a substantial part of the property or
assets of Parent, the Borrower or any Material Subsidiary, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
become unable or fail generally to pay its debts as they become due;

 



150

 

 

(j)                 the failure by Parent, the Borrower or any Material
Subsidiary to pay one or more final judgments aggregating in excess of
$100,000,000 (other than amounts covered by (A) insurance for which the insurer
thereof has been notified of such claim and has not challenged such coverage, or
(B) valid third-party indemnifications for which the indemnifying party thereof
has been notified of such claim and has not challenged such indemnification),
which judgments are not discharged or effectively waived or stayed for a period
of 60 consecutive days, or any action shall be legally taken by a judgment
creditor to attach or levy upon assets or properties of Parent, the Borrower or
any Material Subsidiary to enforce any such judgment;

 

(k)               (i) an ERISA Event shall have occurred, (ii) the PBGC shall
institute proceedings (including giving notice of intent thereof) to terminate
any Plan or Plans or (iii) Parent, the Borrower or any Subsidiary or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA; and in the case of each of clauses (i) through
(iii) above, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or

 



151

 

 

 

(l)                 (i) any Loan Document shall for any reason cease to be (or
be asserted in writing by the Borrower or any Guarantor to not be) a legal,
valid and binding obligation of any Loan Party party thereto (other than in
accordance with the terms of the relevant Loan Document or pursuant to
Section 9.08), (ii) any security interest purported to be created by any
Security Document and to extend to assets that constitute a material portion of
the Collateral shall cease to be, or shall be asserted in writing by the
Borrower or any other Loan Party not to be, a valid and perfected security
interest (perfected as required by this Agreement or the relevant Security
Document and subject to such limitations and restrictions as are set forth
herein and therein) in the securities, assets or properties covered thereby
(other than in accordance with the terms hereof or the relevant Security
Document), except to the extent that any such loss of perfection results from
the limitations of foreign laws, rules and regulations as they apply to pledges
of Equity Interests in Foreign Subsidiaries or the application thereof, or from
failure of the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Agreement
or to file Uniform Commercial Code continuation statements or to make any other
similar filings (provided the Loan Parties have provided any cooperation,
documentation or other assistance reasonably requested on reasonable notice by
the Collateral Agent and/or Administrative Agent to enable the Collateral Agent
to make any such filings by the applicable deadline), and in any case so long as
such failure does not result from the breach or non-compliance with the Loan
Documents by any Loan Party, or (iii) a material portion of the Guarantees
pursuant to the Loan Documents by the Guarantors guaranteeing the Obligations,
shall cease to be in full force and effect (other than in accordance with the
terms thereof), or shall be asserted in writing by the Borrower or any Guarantor
not to be in effect or not to be legal, valid and binding obligations (other
than in accordance with the terms thereof); provided, that no Event of Default
shall occur under this Section 7.01(l) if the Loan Parties cooperate with the
Collateral Agent to replace or perfect such security interest and Lien, such
security interest and Lien is promptly replaced or perfected (as needed) and the
rights, powers and privileges of the Secured Parties are not materially
adversely affected by such replacement; then, and in every such event (other
than an event with respect to Parent or the Borrower described in clause (h)
or (i) above), and at any time thereafter during the continuance of such event,
the Administrative Agent, at the request of the Required Lenders, shall, by
notice to Parent, take any or all of the following actions, at the same or
different times: (i) terminate forthwith the Commitments and (ii) declare the
Term Loans then outstanding to be forthwith due and payable in whole or in part
(in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), whereupon the principal of the
Term Loans so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding;
and in any event with respect to Parent and the Borrower described in clause (h)
or (i) above, the Commitments shall automatically terminate and the principal of
the Term Loans then outstanding, together with accrued interest thereon and any
unpaid accrued fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 



152

 

 

In addition to any other rights and remedies granted to the Administrative Agent
and the Secured Parties in the Loan Documents, following the occurrence and
continuation of an Event of Default, the Collateral Agent on behalf of the
Secured Parties may exercise all rights and remedies of a secured party under
the Uniform Commercial Code or any other applicable law. Without limiting the
generality of the foregoing, following the occurrence and continuation of an
Event of Default, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Guarantor or any other
person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances, subject to applicable laws and
conditions provided by the relevant Security Documents, forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof, or
consent to the use by the Guarantor of any cash collateral arising in respect of
the Collateral on such terms as the Collateral Agent deems reasonable, and/or
may forthwith sell, lease, assign give an option or options to purchase or
otherwise dispose of and deliver, or acquire by credit bid on behalf of the
Lenders, the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Collateral Agent or any Secured Party
or elsewhere, upon such terms and conditions as it may deem advisable and at
such prices as it may deem best, for cash or on credit or for future delivery,
all without assumption of any credit risk. The Collateral Agent or any Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Guarantor, which right or equity is hereby waived and
released. The Administrative Agent or Collateral Agent shall apply the net
proceeds of any action taken by it pursuant to this Article VII, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any
other way relating to the Collateral or the rights of the Administrative Agent
and the Secured Parties hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the obligations of the Loan
Parties under the Loan Documents, in such order as the Administrative Agent may
elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including Section 9-615(a)(3) of the UCC, need the Administrative Agent account
for the surplus, if any, to any Guarantor. To the extent permitted by applicable
law, each Guarantor waives all claims, damages and demands it may acquire
against the Administrative Agent or any Secured Party arising out of the
exercise by them of any rights hereunder, except abuse of right and fraud. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

 

Article VIII

The Agents

 

Section 8.01        Appointment and Authority.

 

(a)               Each of the Lenders (each in its capacities as a Lender and on
behalf of itself and to the extent applicable, its Affiliates as potential
counterparties to Secured Cash Management Agreements, Secured Hedge Agreements,
Secured Letters of Credit and Secured Progress Payment Agreements) and each
other Secured Party (by virtue of their acceptance of the benefits of the Loan
Documents) hereby irrevocably appoints Bank of America to act on its behalf as
Administrative Agent hereunder and under the other Loan Documents, authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article VIII (other than Section 8.06 and
Section 8.10) are solely for the benefit of the Agents and the Lenders, and
neither the Borrower nor any Loan Party shall have rights as a third-party
beneficiary of any such provisions. It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to either Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties. At the request of the Administrative Agent, a Lender that
cannot authorize or empower, or has not authorized or empowered, the
Administrative Agent to act on its behalf, irrevocably undertakes before the
Administrative Agent and the other Lenders, to appear and execute with the
Administrative Agent to enable the Administrative Agent to exercise any right,
power, authority or discretion vested in it as Administrative Agent pursuant to
this Agreement and to execute any document or instrument.

 



153

 

 

(b)               Bank of America shall also act as the “Collateral Agent” under
the Loan Documents, and each of the Lenders (each in its capacities as a Lender
and on behalf of itself and to the extent applicable, its Affiliates as
potential counterparties to Secured Cash Management Agreements, Secured Hedge
Agreements, Secured Letters of Credit and Secured Progress Payment Agreements)
and each other Secured Party (by virtue of their acceptance of the benefits of
the Loan Documents) hereby irrevocably appoints and authorizes Bank of America
to act as the agent of such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, Bank of America, as
“Collateral Agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Collateral Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Collateral Agent), shall be entitled to the benefits of all
provisions of this Article VIII and Article IX (including Section 9.05(f), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

Section 8.02        Rights as a Lender. The person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the person
serving as the Administrative Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

Section 8.03        Exculpatory Provisions. The Administrative Agent and the
Collateral Agent, or any Arranger, as applicable, shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and each of their duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent and
the Collateral Agent, or any Arranger, as applicable:

 

(a)               shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)               shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such
Administrative Agent and/or the Collateral Agent are required to exercise as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that each of the Administrative Agent and the Collateral
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or the Collateral
Agent, as applicable, to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law; and

 



154

 

 

(c)               shall not, have any duty or responsibility to disclose, and
shall not be liable for the failure to disclose, to any Lender any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their Affiliates, that is communicated to, obtained or in the possession
of, the Administrative Agent and/or the Collateral Agent, any Arranger or any of
their Related Parties in any capacity, except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein.

 

(d)               shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent and/or the Collateral Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 9.08 and
7.01) or (ii) in the absence of its own gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by a final and nonappealable
judgment. Neither the Administrative Agent nor the Collateral Agent shall be
deemed to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent and the Collateral Agent by the
Borrower or a Lender.

 

(e)               shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent and/or the
Collateral Agent.

 

(f)                The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions of this Agreement relating to Disqualified
Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not ‎(x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified ‎Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Term Loans, or
disclosure of confidential information, to any ‎Disqualified Institution.‎

 

Section 8.04        Reliance by the Administrative Agent and Collateral Agent.
Each of the Administrative Agent and the Collateral Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. Each of the Administrative Agent
and the Collateral Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Term Loan that by its terms must
be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Term Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 



155

 

 

Section 8.05        Delegation of Duties. Each of the Administrative Agent and
the Collateral Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent and/or the
Collateral Agent. Each of the Administrative Agent, the Collateral Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article VIII shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent or the Collateral Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent and as Collateral Agent, as applicable. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent or the Collateral Agent, as applicable, acted with gross
negligence or willful misconduct in the selection of such sub-agents.

 

Section 8.06        Resignation of an Agent.

 

(a)               Each of the Administrative Agent or the Collateral Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders (with the prior
consent of the Borrower, such consent not to be unreasonably withheld and such
consent not to be required if an Event of Default under Section 7.01(b), (c),
(h) or (i) has occurred and is continuing) shall have the right to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
or Collateral Agent gives notice of its resignation, (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent or Collateral Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
or Collateral Agent, as applicable, meeting the qualifications set forth above;
provided that in no event shall any such successor Administrative Agent or
Collateral Agent be a Disqualified Institution. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 



156

 

 

(b)               With effect from the Resignation Effective Date (1) the
retiring Administrative Agent or retiring Collateral Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any Collateral security held by the Collateral Agent
on behalf of the Lenders under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such Collateral security until such time
as a successor of such Collateral Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring Administrative
Agent or retiring Collateral Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
or Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring
Administrative Agent or Collateral Agent, as applicable (other than any rights
to indemnity payments or other amounts owed to the retiring Administrative Agent
or retiring Collateral Agent, as applicable, as of the Resignation Effective
Date, including under Section 2.17(c)), and the retiring Administrative Agent or
retiring Collateral Agent, as applicable, shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 8.06). The fees
payable by the Borrower to a successor Administrative Agent or Collateral Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s or Collateral Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article VIII and Section 9.05 shall continue
in effect for the benefit of such retiring Administrative Agent or Collateral
Agent, as applicable, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring Administrative Agent or Collateral Agent was acting as Administrative
Agent or Collateral Agent, as applicable, and (ii) after such resignation or
removal for as long as any of them continues to act in any capacity hereunder or
under the other Loan Documents, including (a) acting as collateral agent or
otherwise holding any collateral security on behalf of any of the Lenders and
(b) in respect of any actions taken in connection with transferring the agency
to any successor Administrative Agent.

 

Section 8.07        Non-Reliance on Administrative Agent, Collateral Agent and
Other Lenders. Each Lender expressly acknowledges that none of the
Administrative Agent nor any Arranger has made any representation or warranty to
it, and that no act by the Administrative Agent or any Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of any Loan Party of any Affiliate thereof, shall be deemed to
constitute any representation or warranty by the Administrative Agent or any
Arranger to any Lender as to any matter, including whether the Administrative
Agent or any Arranger have disclosed material information in their (or their
Related Parties’) possession. Each Lender represents to the Administrative Agent
and the Arrangers that it has, independently and without reliance upon the
Administrative Agent, the Collateral Agent, the Arrangers or any other Lender or
any of their Related Parties and based on such documents and information as it
has deemed appropriate, made its own credit analysis of, appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their Subsidiaries,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, the
Collateral Agent, the Arrangers or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own credit analysis, appraisals and
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties. Each Lender represents and
warrants that (i) the Loan Documents set forth the terms of a commercial lending
facility and (ii) it is engaged in making, acquiring or holding commercial loans
in the ordinary course and is entering into this Agreement as a Lender for the
purpose of making, acquiring or holding commercial loans and providing other
facilities set forth herein as may be applicable to such Lender, and not for the
purpose of purchasing, acquiring or holding any other type of financial
instrument, and each Lender agrees not to assert a claim in contravention of the
foregoing. Each Lender represents and warrants that it is sophisticated with
respect to decisions to make, acquire and/or hold commercial loans and to
provide other facilities set forth herein, as may be applicable to such Lender,
and either it, or the Person exercising discretion in making its decision to
make, acquire and/or hold such commercial loans or to provide such other
facilities, is experienced in making, acquiring or holding such commercial loans
or providing such other facilities.

 



157

 

 

Section 8.08        No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners or Joint Lead Arrangers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as an Agent or a Lender hereunder.

 

Section 8.09        Administrative Agent May File Proofs of Claim; Credit
Bidding.

 

(a)               In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Term Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Term Loans and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.12 and 9.05) allowed in such
judicial proceeding; and

 

(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, administrator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due to the Agents
under Sections 2.12 and 9.05.

 



158

 

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (i)
through (vii) of Section 9.08(b) of this Agreement), (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 



159

 

 

Section 8.10        Collateral and Guarantee Matters.

 

The Lenders and the other Secured Parties (by virtue of their acceptance of the
benefits of the Loan Documents) authorize the Collateral Agent to release any
Collateral or Guarantors in accordance with Section 9.18 or if approved,
authorized or ratified in accordance with Section 9.08. The Lenders and the
other Secured Parties (by virtue of their acceptance of the benefits of the Loan
Documents) hereby irrevocably authorize and instruct the Collateral Agent to,
without any further consent of any Lender or any other Secured Party, enter into
(or acknowledge and consent to) or amend, renew, extend, supplement, restate,
replace, waive or otherwise modify any Permitted Junior Intercreditor Agreement,
any Permitted First Lien Intercreditor Agreement and any other intercreditor or
subordination agreement (in form reasonably satisfactory to the Collateral Agent
and deemed appropriate by it) with the collateral agent or other representative
of holders of Indebtedness secured (and permitted to be secured) by a Lien on
assets constituting a portion of the Collateral under (1) any of
Section 6.02(c), (i), (j), (u), (z), (gg), (ll) (solely as it relates to clause
(c), (i), (j), (u), (z), (gg) or (qq) of Section 6.02) and/or (qq) (and in
accordance with the relevant requirements thereof) and (2) any other provision
of Section 6.02 (it being acknowledged and agreed that the Collateral Agent
shall be under no obligation to execute any Intercreditor Agreement pursuant to
this clause (2), and may elect to do so, or not do so, in its sole and absolute
discretion) (any of the foregoing, an “Intercreditor Agreement”). The Lenders
and the other Secured Parties (by virtue of their acceptance of the benefits of
the Loan Documents) irrevocably agree that (x) the Collateral Agent may rely
exclusively on a certificate of a Responsible Officer of the Borrower as to
whether any such other Liens are permitted hereunder and as to the respective
assets constituting Collateral that secure (and are permitted to secure) such
Indebtedness hereunder and (y) any Intercreditor Agreement entered into by the
Collateral Agent shall be binding on the Secured Parties, and each Lender and
each other Secured Party hereby agrees that it will take no actions contrary to
the provisions of, if entered into and if applicable, any Intercreditor
Agreement. Furthermore, the Lenders and the other Secured Parties (by virtue of
their acceptance of the benefits of the Loan Documents) hereby authorize the
Administrative Agent and the Collateral Agent to release any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document (i) to the holder of any Lien on such property that is
permitted by clauses (c), (i), or (z) (with respect to Securitization Assets or
Receivables Assets) of Section 6.02 in each case to the extent the contract or
agreement pursuant to which such Lien is granted prohibits any other Liens on
such property or (ii) that is or becomes Excluded Property; and the
Administrative Agent and the Collateral Agent shall do so upon request of the
Borrower; provided, that prior to any such request, the Borrower shall have in
each case delivered to the Administrative Agent a certificate of a Responsible
Officer of the Borrower certifying (x) that such Lien is permitted under this
Agreement, (y) in the case of a request pursuant to clause (i) of this sentence,
that the contract or agreement pursuant to which such Lien is granted prohibits
any other Lien on such property and (z) in the case of a request pursuant to
clause (ii) of this sentence, that (A) such property is or has become Excluded
Property and (B) if such property has become Excluded Property as a result of a
contractual restriction, such restriction does not violate Section 6.09. The
Administrative Agent and the Collateral Agent shall not be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s and the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Administrative Agent be responsible or
liable for any failure to monitor or maintain any portion of the Collateral.

 



160

 

 

Section 8.11        Certain ERISA Matters.

 

(a)               Each Lender (x) represents and warrants, as of the date such
person became a Lender party hereto, to, and (y) covenants, from the date such
person became a Lender party hereto to the date such person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)                 such Lender is not using “plan assets” (within the meaning
of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Commitments or this Agreement,

 

(ii)              the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Commitments and this Agreement,

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Term
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Term Loans, the Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Commitments and this Agreement, or

 

(iv)             such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)               In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such person became a Lender
party hereto, to, and (y) covenants, from the date such person became a Lender
party hereto to the date such person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Term Loans, the Commitments and this Agreement (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).

 



161

 

 

Section 8.12        Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the IRS or
any authority of the United States or any other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding Tax ineffective),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by any applicable Loan
Party and without limiting the obligation of any applicable Loan Party to do so)
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including penalties, fines, additions to Tax and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses, in each case, whether or not such Taxes
are correctly or legally imposed or asserted. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 8.12.

 

Article IX

Miscellaneous

 

Section 9.01        Notices; Communications.

 

(a)               Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 9.01(b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or other electronic
means as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

 

(i)                 if to any Loan Party, the Administrative Agent as of the
Closing Date, to the address, telecopier number, electronic mail address or
telephone number specified for such person on Schedule 9.01; and

 

(ii)              if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 



162

 

 

(b)               Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communication (including e-mail, FpML
messaging and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent; provided, that the foregoing shall not apply to
notices to any Lender pursuant to Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by them,
provided, that approval of such procedures may be limited to particular notices
or communications.

 

(c)               Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

 

(d)               Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received. Notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in Section 9.01(b) above shall be
effective as provided in such Section 9.01(b).

 

(e)               Any party hereto may change its address, telecopier number,
electronic mail address or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each Lender may change its
address, telecopier number, electronic mail address or telephone number for
notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 



163

 

 

(f)                Documents required to be delivered pursuant to Section 5.04
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically (including as set forth in
Section 9.17) and if so delivered, shall be deemed to have been delivered on the
date (i) on which Parent posts such documents, or provides a link thereto on
Parent’s website on the Internet at the website address listed on Schedule 9.01,
or (ii) on which such documents are posted on Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender, and
(B) the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Except for such certificates required by Section 5.04(c), the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

(g)               The Administrative Agent and the Lenders shall be entitled to
rely and act upon any notices (including telephonic notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

Section 9.02        Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the making by the Lenders of the Term Loans and the
execution and delivery of the Loan Documents, regardless of any investigation
made by such persons or on their behalf, and shall continue in full force and
effect until the Termination Date. Without prejudice to the survival of any
other agreements contained herein, the provisions of Sections 2.15, 2.16, 2.17
and 9.05 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Term Loans, the occurrence of the Termination Date or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

 

Section 9.03        Binding Effect. This Agreement shall become effective when
it shall have been executed by the Borrower and the Administrative Agent and
when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Lender and their respective permitted successors
and assigns.

 



164

 

 

Section 9.04        Successors and Assigns.

 

(a)               The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that (i) other than as permitted by
Section 6.05, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in clause (c) of this Section 9.04), and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement or the other Loan Documents.

 

(b)               (i)          Subject to the conditions set forth in subclause
(ii) below, any Lender may assign to one or more assignees (each, an “Assignee”)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Term Loans at the time owing to it)
with the prior written consent of:

 

(A)             the Borrower (such consent not to be unreasonably withheld,
delayed or conditioned), which consent will be deemed to have been given if the
Borrower has not responded within five (5) Business Days after the delivery of
any request for such consent; provided, that no consent of the Borrower shall be
required (x) for an assignment of a Term Loan to a Lender, an Affiliate of a
Lender, an Approved Fund (as defined below) or (y) if an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing, for an
assignment to any person; and

 

(B)              the Administrative Agent (such consent not to be unreasonably
withheld or delayed); provided, that no consent of the Administrative Agent
shall be required for an assignment of all or any portion of a Term Loan to a
Lender, an Affiliate of a Lender, or an Approved Fund.

 

(ii)              Assignments shall be subject to the following additional
conditions:

 

(A)             except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Term Loans under any Facility, the amount
of the applicable Commitments or Term Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000 or an integral multiple of $1,000,000 in excess
thereof, unless each of the Borrower and the Administrative Agent otherwise
consent; provided, that no such consent of the Borrower shall be required if an
Event of Default under Section 7.01(b), (c), (h) or (i) has occurred and is
continuing; provided, further, that such amounts shall be aggregated in respect
of each Lender and its Affiliates or Approved Funds (with simultaneous
assignments to or by two or more Related Funds being treated as one assignment),
if any;

 



165

 

 

(B)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided, that this clause (B) shall not be construed to
prohibit the assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of one Class of Commitments or Term Loans;

 

(C)              the parties to each assignment shall (1) execute and deliver to
the Administrative Agent an Assignment and Acceptance and any form required to
be delivered pursuant to Section 2.17 via an electronic settlement system
acceptable to the Administrative Agent or (2) if previously agreed with the
Administrative Agent, manually execute and deliver to the Administrative Agent
an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent);

 

(D)             the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

 

(E)              the Assignee shall not be (i) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries except in accordance with Section 9.04(g),
(ii) any Disqualified Institution (but solely to the extent the DQ List has been
made available to the assigning Lender pursuant to Section 9.04(i)) or (iii) a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated by or for the primary benefit of one or more natural persons).

 

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

Any assigning Lender shall, in connection with any potential assignment, provide
to the Borrower a copy of its request (including the name of the prospective
assignee) concurrently with its delivery of the same request to the
Administrative Agent irrespective of whether or not an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing.

 



166

 

 

(iii)            Subject to acceptance and recording thereof pursuant to
subclause (v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.05 (subject to the limitations and requirements
of those Sections, including, without limitation, the requirements of
Section 2.17(e))). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04 (except to the extent such participation is not permitted by
such clause (c) of this Section 9.04 (other than any provision in such clause
(c) relating to Disqualified Institutions), in which case such assignment or
transfer shall be null and void).

 

(iv)             The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Term Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender (with
respect to its own interests only), at any reasonable time and from time to time
upon reasonable prior notice.

 

(v)               Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b)(ii)(C)
of this Section 9.04, if applicable, and any written consent to such assignment
required by clause (b) of this Section 9.04, the Administrative Agent shall
accept such Assignment and Acceptance and promptly record the information
contained therein in the Register; provided, that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.06(b) or 2.18(d), the Administrative Agent shall have no
obligation to accept such Assignment and Acceptance and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment, whether or not
evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
subclause (v).

 



167

 

 

(c)               (i)          Any Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations in Term Loans and
Commitments to one or more banks or other entities other than any person that,
at the time of such participation, is (I) the Borrower or any of its
Subsidiaries or any of their respective Affiliates or (II) a Disqualified
Institution (but solely to the extent the DQ List has been posted to the
Platform pursuant to Section 9.04(i)) (a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and the Term Loans owing to it); provided, that (A)
such Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents; provided, that (x) such agreement may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver that both (1) requires the consent of each Lender
directly adversely affected thereby pursuant to the first proviso to
Section 9.08(b) and (2) directly affects such Participant (but, for the
avoidance of doubt, not any waiver of any Default or Event of Default) and (y)
no other agreement with respect to amendment, modification or waiver may exist
between such Lender and such Participant. Subject to clause (c)(iii) of this
Section 9.04, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the limitations and
requirements of those Sections and Section 2.19, including, without limitation,
the requirements of Section 2.17(e) (it being understood that the documentation
required under Section 2.17(e) shall be delivered solely to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to clause (b) of this Section 9.04. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender; provided, that such Participant shall
be subject to Section 2.18(c) as though it were a Lender.

 

(ii)              Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts and interest amounts of each Participant’s interest in the Term Loans or
other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. Without limitation of the
requirements of this Section 9.04(c), no Lender shall have any obligation to
disclose all or any portion of a Participant Register to any person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Term Loans or other Loan Obligations under any Loan
Document), except to the extent that such disclosure is necessary to establish
that such Commitment, Term Loan or other Loan Obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 



168

 

 

(iii)            A Participant shall not be entitled to receive any greater
payment under Sections 2.15, 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, except to the extent (i) such greater entitlement results from a
Change in Law after the date on which such participation is acquired or (ii) the
sale of the participation to such Participant is made with the Borrower’s prior
written consent (not to be unreasonably withheld or delayed), which consent
shall state that it is being given pursuant to this Section 9.04(c)(iii);
provided, that each potential Participant shall provide such information as is
reasonably requested by the Borrower in order for the Borrower to determine
whether to provide its consent.

 

(d)               Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank (or other central bank) and in the case of
any Lender that is an Approved Fund, any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender, including to any trustee
for, or any other representative of, such holders, and this Section 9.04 shall
not apply to any such pledge or assignment of a security interest; provided,
that no such pledge or assignment of a security interest shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or Assignee
for such Lender as a party hereto.

 

(e)               The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in clause (d) above.

 

(f)                Notwithstanding the foregoing, any Conduit Lender may assign
any or all of the Term Loans it may have funded hereunder to its designating
Lender without the consent of the Borrower or the Administrative Agent. Each of
the Borrower, each Lender and the Administrative Agent hereby confirms that it
will not institute against a Conduit Lender or join any other person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency, administration or liquidation proceeding under any
insolvency or state bankruptcy or similar law, for one year and one day after
the payment in full of the latest maturing commercial paper note issued by such
Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto and each Loan Party for any loss, cost, damage or expense arising out of
its inability to institute such a proceeding against such Conduit Lender during
such period of forbearance.

 

(g)               Notwithstanding anything to the contrary contained in this
Section 9.04 or any other provision of this Agreement, so long as no Default or
Event of Default has occurred and is continuing or would result therefrom, each
Lender shall have the right at any time to sell, assign or transfer all or a
portion of the Term Loans owing to it to Parent or its Subsidiaries on a non-pro
rata basis subject to the following limitations:

 



169

 

 

(i)                 Parent or its Subsidiaries may conduct one or more modified
Dutch auctions (each, an “Auction”) to repurchase all or any portion of the Term
Loans, provided that, (A) notice of the Auction shall be made to all Lenders and
(B) the Auction shall be conducted pursuant to such procedures as the Auction
Manager may establish which are consistent with this Section 9.04(g) and the
Auction Procedures set forth on Exhibit M and are otherwise reasonably
acceptable to the Borrower, the Auction Manager, and the Administrative Agent;

 

(ii)              With respect to all repurchases made by Parent and its
Subsidiaries pursuant to this Section 9.04(g), (A) the Borrower shall deliver to
the Auction Manager a certificate of a Responsible Officer stating that (1) no
Default or Event of Default has occurred and is continuing or would result from
such repurchase and (2) as of the launch date of the related Auction and the
effective date of any Auction Assignment and Acceptance, it is not in possession
of any non-public information regarding Parent, its Subsidiaries or its
Affiliates, or their assets, the Borrower’s ability to perform its Obligations
or any other matter that may be material to a decision by any Lender to
participate in any Auction or enter into any Auction Assignment and Acceptance
or any of the transactions contemplated thereby that has not previously been
disclosed to the Auction Manager, Administrative Agent and the Lenders or, if it
is unable to make such representation, inform the assignor Lender of such
inability and the assignor Lender will deliver written assurance that it is a
sophisticated investor and is willing to proceed with the assignment
notwithstanding the absence of such representation and (B) the assigning Lender
and Parent or its Subsidiary, as applicable, shall execute and deliver to the
Auction Manager and the Administrative Agent an Auction Assignment and
Acceptance; and

 

(iii)            Following any repurchase by Parent or its Subsidiaries pursuant
to this Section 9.04(g), the Term Loans so repurchased shall, without further
action by any person, be deemed cancelled for all purposes and no longer
outstanding (and may not be resold by the Borrower), for all purposes of this
Agreement and all other Loan Documents, including, but not limited to (A) the
making of, or the application of, any payments to the Lenders under this
Agreement or any other Loan Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Loan Document or (C) the determination of Required Lenders, or for any
similar or related purpose, under this Agreement or any other Loan Document.  In
connection with any Term Loans repurchased and cancelled pursuant to this
Section 9.04(g), the Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation.

 

(h)               [Reserved].

 

(i)                 (i) No assignment shall be made to any person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such person (unless the Borrower has consented to such assignment as
otherwise contemplated by this Section 9.04, in which case such person will not
be considered a Disqualified Institution for the purpose of such assignment).
Any assignment in violation of this clause (i)(i) shall not be void, but the
other provisions of this clause (i) shall apply.

 



170

 

 

(ii)              If any assignment is made to any Disqualified Institution
without the Borrower’s prior consent in violation of clause (i) above, or if any
person becomes a Disqualified Institution after the applicable Trade Date, the
Borrower may, upon notice to the applicable Disqualified Institution and the
Administrative Agent, (A) in the case of outstanding Term Loans held by
Disqualified Institutions, prepay such Term Loan by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such Term Loans, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder and under the other Loan Documents and/or (B) require such
Disqualified Institution to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in this Section 9.04), all of its
interest, rights and obligations under this Agreement and related Loan Documents
to an Assignee that shall assume such obligations at the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such interests, rights and obligations, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and other the other Loan Documents; provided
that (i) such assignment does not conflict with applicable law and (ii) in the
case of clause (A), the Borrower shall not use the proceeds from any Term Loans
to prepay Term Loans held by Disqualified Institutions. The processing and
recordation fee (if any) specified in Section 9.04(b) shall be waived with
respect to any assignment pursuant to this Section 9.04(i)(ii).

 

(iii)            Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 



171

 

 

 

 

 

(iv)             The Administrative Agent shall post the list of Disqualified
Institutions provided by the Borrower and any updates thereto from time to time
(the “DQ List”) on the Platform to “public siders” and/or “private siders”
and/or provide the DQ List to each Lender requesting the same.

 

Section 9.05        Expenses; Indemnity.

 

(a)               The Borrower shall reimburse (a) all reasonable and documented
out-of-pocket expenses of the Administrative Agent, the Collateral Agent and
each Arranger (including due diligence expenses, syndication expenses, travel
expenses and reasonable fees, charges and disbursements of one firm of counsel
for the Administrative Agent, the Collateral Agent and the Arrangers (and one
local counsel in any relevant jurisdiction), and, solely in the case of an
actual or potential conflict of interest, of one additional counsel (and one
additional local counsel in any relevant jurisdiction)) incurred in connection
with the preparation of this Agreement and the other Loan Documents or the
administration, amendment, modification or waiver thereof and (b) if an Event of
Default occurs, all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent, the Collateral Agent and each Lender, including the
fees and disbursements of one firm of counsel (and one local counsel in any
relevant jurisdiction) and, solely in the case of an actual or potential
conflict of interest, of one additional counsel (and, if reasonably necessary,
one additional local counsel in any relevant jurisdiction) in connection with
such Event of Default and collection, bankruptcy, insolvency, administration and
other enforcement proceedings resulting therefrom.

 

(b)               The Borrower shall indemnify and hold harmless each Lender,
the Administrative Agent (and any sub-agent thereof), the Collateral Agent (and
any sub-agent thereof), each Arranger and each of their respective affiliates
and their respective officers, directors, employees, advisors, and agents (each,
an “Indemnified Person”) from and against any and all losses, claims, damages
and liabilities (including Environmental Liabilities) and related reasonable and
documented out-of-pocket expenses (limited, in the case of legal counsel, to the
reasonable and documented out-of-pocket fees, charges and disbursements of one
(1) primary counsel for the Indemnified Persons taken as a whole and, if deemed
reasonably necessary by the Indemnified Persons, of one (1) local counsel to the
Indemnified Persons taken as a whole in each relevant jurisdiction and, in the
event of any actual or potential conflict of interest, one (1) additional
counsel for the parties subject to such conflict, taken as a whole) to which any
such Indemnified Person may become subject arising out of or in connection with
the execution or delivery of this Agreement, any other Loan Documents
(including, but not limited to, any notice given or purportedly given by or on
behalf of the Borrower), the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its related parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 2.17), the use of the proceeds of Term Loans thereunder or
any claim, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any Indemnified Person is a party thereto and
regardless of whether brought by a third party or by Parent or any of its
affiliates (any of the foregoing, a “Proceeding”), and to reimburse each
Indemnified Person upon demand for any reasonable and documented legal or other
expenses incurred in connection with investigating or defending any of the
foregoing; provided that (i) the foregoing indemnity will not, as to any
Indemnified Person, apply to losses, claims, damages, liabilities or related
expenses (A) to the extent they are found by a final, non-appealable judgment of
a court of competent jurisdiction to arise from the bad faith, willful
misconduct or gross negligence of such Indemnified Person or any of its Related
Persons, (B) to the extent resulting from any Proceeding that does not involve
an act or omission of Parent or any of its Affiliates and that is brought by an
Indemnified Person solely against another Indemnified Person, other than claims
against the Administrative Agent, any Arranger or any other agent in its
capacity in fulfilling its role as an agent or Arranger under the Loan Documents
or (C) to the extent resulting from a material breach by such Indemnified Person
or any Related Person thereof of its obligations under the Loan Documents as
found by a final, non-appealable judgment of a court of competent jurisdiction.
The provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the occurrence of the Termination Date, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any Lender. All amounts due under this Section 9.05 shall be payable within
15 days after written demand therefor accompanied by reasonable documentation
with respect to any reimbursement, indemnification or other amount requested. A
“Related Person” of an Indemnified Person shall mean (a) any controlling person,
controlled affiliate or subsidiary of such Indemnified Person, (b) the
respective directors, officers or employees of such Indemnified Person or any of
its subsidiaries, controlled affiliates or controlling persons and (c) the
respective agents and advisors of such Indemnified Person or any of its
subsidiaries, controlled affiliates or controlling persons.

 



172

 

 

(c)               This Section 9.05 shall not apply to any Taxes (other than
Taxes that represent losses, claims, damages, liabilities and related expenses
resulting from a non-Tax claim).

 

(d)               The Loan Parties shall not be liable to the Arrangers or any
Indemnified Person for any special, indirect, consequential or punitive damages
in connection with the Loan Documents; provided that this sentence shall not
limit the Borrower’s indemnification obligations as set forth in this
Section 9.05. To the fullest extent permitted by applicable law, the Borrower
shall not assert, and hereby waive, any claim against any Indemnified Person, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Term Loan or the use of the proceeds thereof. No
Indemnified Person shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
(including the internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby (other than for
direct or actual damages resulting from the bad faith, gross negligence or
willful misconduct of such Indemnified Person or any Related Person thereof as
found by a final, non-appealable judgment of a court of competent jurisdiction),
it being understood that the use of electronic telecommunications or other
information transmission systems will not itself constitute bad faith, gross
negligence or willful misconduct.

 



173

 

 

(e)               The agreements in this Section 9.05 shall survive the
resignation of the Administrative Agent or the Collateral Agent, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations, the occurrence of the
Termination Date and the termination of this Agreement, any other Loan Document
or any provision hereof or thereof.

 

(f)                To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under clauses (a) or (b) of this
Section 9.05 to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of the Administrative Agent, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the outstanding Term Loans at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ share of the outstanding Term Loans at such time (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought), provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or against any
Related Party acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.

 

Section 9.06        Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final and in whatever currency denominated) at
any time held and other obligations at any time owing by such Lender to or for
the credit or the account of the Borrower or any Subsidiary against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document and although the obligations may be unmatured;
provided, that any recovery by any Lender or any Affiliate pursuant to its
setoff rights under this Section 9.06 is subject to the provisions of
Section 2.18(c).

 

Section 9.07        Applicable Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT, SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 



174

 

 

Section 9.08        Waivers; Amendment.

 

(a)               No failure or delay of the Administrative Agent, the
Collateral Agent, any Arranger or any Lender in exercising any right or power
hereunder or under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, each Arranger and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by clause (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower or any other Loan Party in any case shall
entitle such person to any other or further notice or demand in similar or other
circumstances. Without limiting the generality of the foregoing, the making of a
Term Loan shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, the Collateral Agent, any
Arranger or any Lender may have had notice or knowledge of such Default or Event
of Default at the time.

 

(b)               Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (x) as
provided in Sections 2.21, 2.22 or 2.23, (y) in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrower,
the Administrative Agent and the Required Lenders and (z) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by each Loan Party party thereto and the Administrative Agent and consented
to by the Required Lenders; provided, however, that no such agreement shall:

 

(i)                 decrease or forgive the principal amount of, or extend the
final maturity of, or decrease the rate of interest on, any Term Loan, without
the prior written consent of each Lender directly adversely affected thereby
(which, notwithstanding the foregoing, such consent of such Lender directly
adversely affected thereby shall be the only consent required hereunder to make
such modification); provided, that (x) any amendment to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (i) even if the effect of such amendment
would be to reduce the rate of interest on any Term Loan or to reduce any fee
payable hereunder and (y) only the consent of the Required Lenders shall be
necessary to reduce or waive any obligation of the Borrower to pay interest or
fees at the applicable default rate set forth in Section 2.13(c);

 

(ii)              increase or extend the Commitment of any Lender, or decrease
any fees of any Lender without the prior written consent of such Lender directly
adversely affected thereby (which, notwithstanding the foregoing, with respect
to any such extension or decrease, such consent of such Lender shall be the only
consent required hereunder to make such modification); provided, that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default,
mandatory prepayments or of a mandatory reduction in the aggregate Commitments
shall not constitute an increase or extension of the Commitments of any Lender
for purposes of this clause (ii);

 

(iii)            extend or waive any Term Loan Installment Date or reduce the
amount due on any Term Loan Installment Date, or extend any date on which
payment of interest (other than interest payable at the applicable default rate
of interest set forth in Section 2.13(c)) on any Term Loan or any fees is due,
without the prior written consent of each Lender directly adversely affected
thereby (which, notwithstanding the foregoing, such consent of such Lender
directly adversely affected thereby shall be the only consent required hereunder
to make such modification);

 



175

 

 

(iv)             except in connection with the integration of Other Term Loan
Commitments or Other Term Loans, in each case, that are junior lien or
unsecured, amend the provisions of Section 2.18(b) or (c) in a manner that would
by its terms alter the pro rata sharing of payments required thereby or the
definition of “Pro Rata Share”, without the prior written consent of each Lender
directly adversely affected thereby;

 

(v)               amend or modify the provisions of this Section 9.08 or the
definition of the terms “Required Lenders,” “Majority Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the prior written consent of each Lender (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
Term Loans and Commitments are included on the Closing Date); or

 

(vi)             except as provided in Section 9.18, release all or
substantially all of the Collateral or all or substantially all of the value of
the Guarantees provided by the Guarantors taken as a whole without the prior
written consent of each Lender;

 

provided, further, that (a) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Collateral Agent
hereunder without the prior written consent of the Administrative Agent or the
Collateral Agent affected thereby, as applicable, (b) Schedules 3.04, 3.05,
3.16, 6.01, 6.02(a), 6.04, 6.07 and 9.01 may be updated as expressly provided
for in this Agreement. Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section 9.08 and any consent by any Lender
pursuant to this Section 9.08 shall bind any Assignee of such Lender and (c) no
such agreement shall effect any waiver, amendment or modification that by its
terms directly and adversely affects the rights in respect of payments from
proceeds of Collateral of a Cash Management Bank who provides supply chain
finance programs that are Secured Cash Management Agreements in a manner
differently than the rights of the Lenders (except as provided in this Agreement
as of the date hereof), or release any Collateral solely with respect to such
Cash Management Bank, unless (i) such Cash Management Bank or its Affiliate has
approved or consented to such agreement or release for purposes of this
Agreement, (ii) such Cash Management Bank confirms in writing to the Borrower
and Administrative Agent that it consents to such amendment or release, (iii)
such amendment or release is in accordance with or pursuant to the terms of the
relevant Cash Management Agreement or (iv) there are no obligations outstanding
in respect of such Cash Management Agreement (other than contingent obligations
for which no claim has been made).

 

(c)               Without the consent of any Lender, the Loan Parties and the
Administrative Agent and the Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification, supplement or waiver of any Loan Document, or enter
into any new agreement or instrument, to:

 



176

 

 

(i)                 effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties,

 

(ii)              include holders of Other First Liens or (to the extent
necessary or advisable under applicable local law) Junior Liens in the benefit
of the Security Documents in connection with the incurrence of any Other First
Lien Debt or Indebtedness permitted to be secured by Junior Liens and to give
effect to any Intercreditor Agreement associated therewith,

 

(iii)            as required by local law to give effect to, or protect, any
security interest for the benefit of the Secured Parties in any property or so
that the security interests therein comply with applicable law or this Agreement
or in each case to otherwise enhance the rights or benefits of any Lender under
any Loan Document, or

 

(iv)             remove references to the 2026 Noteholders, the 2026 Notes, the
2026 Notes Indenture and the 2026 Notes Trustee and related provisions from any
Loan Document in the event the 2026 Notes are no longer required to be secured
equally and ratably with the Loan Obligations under the terms of the 2026 Notes
Indenture.

 

(d)               Notwithstanding the foregoing, this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to permit additional extensions of
credit to be outstanding hereunder from time to time and the accrued interest
and fees and other obligations in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
the accrued interest and fees and other obligations in respect thereof and (ii)
to include appropriately the holders of such extensions of credit in any
determination of the requisite lenders required hereunder, including Required
Lenders, and for purposes of the relevant provisions of Section 2.18(b).

 

(e)               Notwithstanding the foregoing, modifications to the Loan
Documents may be made with the consent of the Borrower and the Administrative
Agent (but without the consent of any Lender) to the extent necessary (A) to
integrate any Other Term Loan Commitments and Other Term Loans in a manner
consistent with Sections 2.21, 2.22 and 2.23 as may be necessary to establish
such Other Term Loan Commitments and Other Term Loans as a separate Class or
tranche from the existing Term Facility Commitments or Term Loans, as
applicable, and, in the case of Extended Term Loans, to reduce the amortization
schedule of the related existing Class of Term Loans proportionately, (B) to
integrate any Other First Lien Debt or (C) to cure any ambiguity, omission,
error, typographical error, defect or inconsistency.

 

(f)                Each of the parties hereto hereby agrees that the
Administrative Agent may take any and all action as may be necessary to ensure
that all Term Loans established pursuant to Section 2.21 after the Closing Date
that will be included in an existing Class of Term Loans outstanding on such
date (an “Applicable Date”), when originally made, are included in each
Borrowing of outstanding Term Loans of such Class (the “Existing Class Loans”),
on a pro rata basis, and/or to ensure that, immediately after giving effect to
such new Term Loans (the “New Class Loans” and, together with the Existing Class
Loans, the “Class Loans”), each Lender holding Class Loans will be deemed to
hold its Pro Rata Share of each Class Loan on the Applicable Date (but without
changing the amount of any such Lender’s Term Loans), and each such Lender shall
be deemed to have effectuated such assignments as shall be required to ensure
the foregoing. The “Pro Rata Share” of any Lender on the Applicable Date is the
ratio of (1) the sum of such Lender’s Existing Class Loans immediately prior to
the Applicable Date plus the amount of New Class Loans made by such Lender on
the Applicable Date over (2) the aggregate principal amount of all Class Loans
on the Applicable Date.

 

177

 

 



Section 9.09        Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the applicable interest rate, together with all
fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender, shall exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by such Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided, that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

Section 9.10        Entire Agreement. This Agreement, the other Loan Documents
and the agreements regarding certain fees referred to herein constitute the
entire contract between the parties relative to the subject matter hereof. Any
previous agreement among or representations from the parties or their Affiliates
with respect to the subject matter hereof is superseded by this Agreement and
the other Loan Documents. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto (and the Indemnified Persons) rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.

 

Section 9.11        WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 



178

 

 

Section 9.12        Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby as to
such jurisdiction, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

Section 9.13        Counterparts; Electronic Execution.

 

This Agreement and any document, amendment, approval, consent, information,
notice, certificate, request, statement, disclosure or authorization related to
this Agreement (each a “Communication”), including Communications required to be
in writing, may be in the form of an Electronic Record and may be executed using
Electronic Signatures. Each of the Loan Parties agrees that any Electronic
Signature on or associated with any Communication shall be valid and binding on
each of the Loan Parties to the same extent as a manual, original signature, and
that any Communication entered into by Electronic Signature, will constitute the
legal, valid and binding obligation of each of the Loan Parties enforceable
against such in accordance with the terms thereof to the same extent as if a
manually executed original signature was delivered.   Any Communication may be
executed in as many counterparts as necessary or convenient, including both
paper and electronic counterparts, but all such counterparts are one and the
same Communication, each of which shall constitute an original but all of which,
when taken together, shall constitute but one contract, and shall become
effective as provided in Section 9.03.  For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent and each of the Secured Parties of a
manually signed paper Communication which has been converted into electronic
form (such as scanned into PDF format), or an electronically signed
Communication converted into another format, for transmission, delivery and/or
retention. The Administrative Agent and each of the Secured Parties may, at its
option, create one or more copies of any Communication in the form of an imaged
Electronic Record (“Electronic Copy”), which shall be deemed created in the
ordinary course of the such Person’s business, and destroy the original paper
document.  All Communications in the form of an Electronic Record, including an
Electronic Copy, shall be considered an original for all purposes, and shall
have the same legal effect, validity and enforceability as a paper record.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to accept an Electronic Signature in any form or in
any format unless expressly agreed to by the Administrative Agent pursuant to
procedures approved by it; provided, further, without limiting the foregoing,
(a) to the extent the Administrative Agent has agreed to accept such Electronic
Signature, the Administrative Agent and each of the Secured Parties shall be
entitled to rely on any such Electronic Signature purportedly given by or on
behalf of any Loan Party without further verification and (b) upon the request
of the Administrative Agent or any Lender, any Electronic Signature shall be
promptly followed by such manually executed counterpart.  For purposes hereof,
“Electronic Record” and “Electronic Signature” shall have the meanings assigned
to them, respectively, by 15 USC §7006, as it may be amended from time to time.

 



179

 

 

Section 9.14        Headings.

 

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

Section 9.15        Jurisdiction; Consent to Service of Process.

 

(a)               Each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of the courts of the State of New York sitting in
New York County, Borough of Manhattan, and of the United States District Court
of the Southern District of New York, sitting in New York County, Borough of
Manhattan, and any appellate court from any thereof, and each of the parties
hereto hereby irrevocably waives the right to any other jurisdiction to which it
may be entitled by reason of domicile, place of residence or any other reason
and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. Each of the
parties hereto irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against the other
parties or any Affiliate thereof in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than such courts. Each of the parties hereto agrees that a final judgment
in any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Loan Party or its properties in the
courts of any competent jurisdiction.

 

(b)               Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any court referred to in paragraph (a) of this
Section 9.15. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)               Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement or any other Loan
Document to serve process in any other manner permitted by law.

 



180

 

 

Section 9.16        Confidentiality. Each of the Lenders and each of the Agents
agrees that it shall maintain in confidence any information relating to Parent,
the Borrower and any Subsidiary or their respective businesses furnished to it
by or on behalf of Parent, the Borrower or any Subsidiary (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by such party, (b) has been independently developed by
such Lender or such Agent without violating this Section 9.16 or (c) was
available to such Lender or such Agent from a third party having, to such
person’s knowledge, no obligations of confidentiality to the Borrower or any
other Loan Party) and shall not reveal the same other than to its Related
Parties and any numbering, administration or settlement service providers or to
any person that approves or administers the Term Loans on behalf of such Lender
(so long as each such person shall have been instructed to keep the same
confidential in accordance with this Section 9.16), except: (A) to the extent
necessary to comply with applicable laws or any legal process or the
requirements of any Governmental Authority purporting to have jurisdiction over
such person or its Related Parties, the National Association of Insurance
Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National
Association of Insurance Commissioners or the National Association of Securities
Dealers, Inc., (C) to its parent companies, Affiliates and their Related Parties
including auditors, accountants, legal counsel and other advisors (so long as
each such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (D) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (E) to any pledgee under
Section 9.04(d) or any other prospective assignee of, or prospective Participant
in, any of its rights under this Agreement (so long as such person shall have
been instructed to keep the same confidential in accordance with this
Section 9.16), (F) to any direct or indirect contractual counterparty (or its
Related Parties) in Hedging Agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 9.16), (G) on a confidential basis to (i) any rating agency in
connection with rating Parent, the Borrower or their Subsidiaries or the
facilities evidenced by this Agreement or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the facilities evidenced by this Agreement, (H) with the prior
written consent of the Borrower, (I) to the extent routinely provided by the
Agents, the Lenders and arrangers to data service providers, including league
table providers, that serve the lending industry and (J) to any other party to
this Agreement.

 

Section 9.17        Platform; Borrower Materials. The Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Arrangers will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Intralinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its Subsidiaries or any of their respective securities)
(each, a “Public Lender”). The Borrower hereby agrees that it will identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (i) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as solely
containing information that is either (A) publicly available information or (B)
not material (although it may be sensitive and proprietary) with respect to
Parent or the Subsidiaries or any of their respective securities for purposes of
United States Federal securities laws (provided, however, that such Borrower
Materials shall be treated as set forth in Section 9.16, to the extent such
Borrower Materials constitute information subject to the terms thereof), (iii)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (iv) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” THE PLATFORM IS
PROVIDED “AS IS” AND “AS AVAILABLE.” THE ADMINISTRATIVE AGENT, ITS RELATED
PARTIES AND THE ARRANGERS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT, ANY OR ITS RELATED PARTIES OR ANY ARRANGER IN CONNECTION
WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent, its Related Parties or the Arrangers have any liability to
Parent, the Borrower, any Lender or any other person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet.

 



181

 

 

Section 9.18        Release of Liens and Guarantees.

 

(a)               The Lenders and the other Secured Parties hereby irrevocably
agree that the Liens granted to the Collateral Agent by the Loan Parties on any
Collateral shall (1) be automatically released: (i) in full upon the occurrence
of the Termination Date as set forth in Section 9.18(d) below; (ii) upon the
Disposition (other than any lease or license) of such Collateral by any Loan
Party to a person that is not (and is not required to become) a Loan Party in a
transaction permitted by this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (iii) to the extent that
such Collateral comprises property leased or licensed to a Loan Party, upon
termination or expiration of such lease or license (and the Collateral Agent may
rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry), (iv) if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders (or such other percentage of the Lenders whose consent may be required
in accordance with Section 9.08), (v) to the extent that the property
constituting such Collateral is owned by any Guarantor (other than Parent or the
Borrower), upon the release of such Guarantor from its obligations under the
Guarantee in accordance with the Guarantee Agreement or clause (b) below (and
the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry), (vi) as required by the Collateral Agent to effect any Disposition of
Collateral in connection with any exercise of remedies of the Collateral Agent
pursuant to the Security Documents, (vii) upon such Collateral becoming Excluded
Property, and (viii) in the case of Permitted Receivables Facility Assets or
Securitization Assets, upon the Disposition thereof by any Loan Party to a
Receivables Entity or Securitization Entity, as applicable, of such Permitted
Receivables Facility Assets or Securitization Assets, pursuant to a Qualified
Receivables Facility or in connection with a Qualified Securitization
Transaction, in each case to the extent permitted hereunder, and (2) be released
in the circumstances, and subject to the terms and conditions, provided in
Section 8.10 (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
any further inquiry). Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those being released)
upon (or obligations (other than those being released) of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any Disposition, all of which shall continue to constitute part of the
Collateral except to the extent otherwise released in accordance with the
provisions of the Loan Documents.

 



182

 

 

(b)               In addition, the Lenders and the other Secured Parties hereby
irrevocably agree that any Guarantor (other than Parent) shall be released from
its respective Guarantee (i) automatically upon consummation of any transaction
permitted hereunder (x) resulting in such Subsidiary ceasing to constitute a
Subsidiary or (y) in the case of any Guarantor (other than Parent and the
Borrower) which would not be required to be a Guarantor because it is or has
become an Excluded Subsidiary, in each case following a written request by the
Borrower to the Administrative Agent requesting that such person no longer
constitute a Guarantor and certifying its entitlement to the requested release
(and the Collateral Agent may rely conclusively on a certificate to the
foregoing effect without further inquiry); provided, that any such release
pursuant to the preceding clause (y) shall only be effective if (A) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(B) such Subsidiary becoming an Excluded Subsidiary is not prohibited by this
Agreement and (C) the primary purpose (as reasonably determined by the Borrower)
of such transaction was not to release such Guarantor from its obligations under
the Loan Documents (provided, that to the extent such Subsidiary becomes an
Excluded Subsidiary due to becoming non-wholly-owned, any transfer of the Equity
Interests of such Subsidiary shall be to a non-Affiliate)or (ii) if the release
of such Guarantor is approved, authorized or ratified by the Required Lenders
(or such other percentage of Lenders whose consent is required in accordance
with Section 9.08).

 

(c)               The Lenders and the other Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Guarantor or Collateral pursuant to the
foregoing provisions of this Section 9.18, all without the further consent or
joinder of any Lender or any other Secured Party. Upon the effectiveness of any
such release, any representation, warranty or covenant contained in any Loan
Document relating to any such Collateral or Guarantor shall no longer be deemed
to be made. In connection with any release hereunder, the Administrative Agent
and the Collateral Agent shall promptly (and the Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent to) take such action
and execute any such documents as may be reasonably requested by the Borrower
and at the Borrower’s expense in connection with the release of any Liens
created by any Loan Document in respect of such Loan Party, property or asset;
provided, that (i) the Administrative Agent shall have received a certificate of
a Responsible Officer of Parent containing such certifications as the
Administrative Agent shall reasonably request, (ii) the Administrative Agent or
the Collateral Agent shall not be required to execute any such document on terms
which, in the applicable Agent’s reasonable opinion, would expose such Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (iii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens upon
(or obligations of any Loan Party in respect of) all interests retained by any
Loan Party, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral. Any execution and
delivery of documents pursuant to this Section 9.18(c) shall be without recourse
to or warranty by the Administrative Agent or Collateral Agent.

 



183

 

 

(d)               Notwithstanding anything to the contrary contained herein or
any other Loan Document, on the Termination Date, upon request of the Borrower,
the Administrative Agent and/or the Collateral Agent, as applicable, shall
(without notice to, or vote or consent of, any Secured Party) take such actions
as shall be required to release its security interest in all Collateral, and to
release all obligations under any Loan Document, including, without limitation,
original executed releases of the Mortgages in recordable or registerable form
and any reasonable assistance as may be required to make any applicable
recording, filing or registration of such releases, whether or not on the date
of such release there may be any (i) obligations in respect of any Secured Hedge
Agreements, any Secured Cash Management Agreements, any Secured Letters of
Credit or any Secured Progress Payment Agreements and (ii) any contingent
indemnification obligations or expense reimbursement claims not then due;
provided, that the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower containing such certifications as the
Administrative Agent shall reasonably request. Any such release of obligations
shall be deemed subject to the provision that such obligations shall be
reinstated if after such release any portion of any payment in respect of the
obligations guaranteed thereby shall be rescinded, avoided or must otherwise be
restored or returned upon the insolvency, bankruptcy, dissolution, liquidation,
administration or reorganization of the Borrower or any Guarantor, or upon or as
a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made. The Borrower agrees to pay all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent or the Collateral Agent (and their
respective representatives) in connection with taking such actions to release
security interests in all Collateral and all obligations under the Loan
Documents as contemplated by this Section 9.18(d).

 

(e)               Obligations of Parent or any of its Subsidiaries under any
Secured Cash Management Agreement, Secured Hedge Agreement (after giving effect
to all netting arrangements relating to such Secured Hedge Agreements), Secured
Letter of Credit or Secured Progress Payment Agreement shall be secured and
guaranteed pursuant to the Security Documents only to the extent that, and for
so long as, the other Obligations are so secured and guaranteed. No person shall
have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Hedge Agreement,
Secured Cash Management Agreement, Secured Letter of Credit or Secured Progress
Payment Agreement. For the avoidance of doubt, no release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall require the
consent of any holder of obligations under Secured Hedge Agreements, Secured
Cash Management Agreements, Secured Letters of Credit or Secured Progress
Payment Agreements.

 

Section 9.19        USA PATRIOT Act Notice. Each Lender that is subject to the
USA PATRIOT Act and the Beneficial Ownership Regulation and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Loan
Party that pursuant to the requirements of the USA PATRIOT Act and the
Beneficial Ownership Regulation, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the USA PATRIOT Act and the Beneficial Ownership Regulation.

 



184

 

 

Section 9.20        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)               the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)               the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)              a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 9.21        Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of the Borrower in respect of any such sum due from the Borrower to
the Administrative Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to the Borrower.

 



185

 

 

Section 9.22        Distributable Reserves. Nothing in this Agreement or any
other Loan Document will prevent any of Parent, the Borrower or any of the
Subsidiaries from reducing its company capital in any way permitted by
applicable law and the Lenders hereby consent to any such reduction of company
capital and, without limiting the foregoing, consent to and agree not to object
to any such reduction of company capital by way of court or other procedure
required to implement any such reduction of company capital. Notwithstanding the
foregoing, nothing in this Section 9.22 shall diminish the applicability of the
covenants contained in Article VI hereof.

 

Section 9.23        No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Agreement provided by the
Administrative Agent, the Lenders, the Documentation Agents and the Arrangers
are arm’s-length commercial transactions between the Borrower, Parent and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Lenders, the Documentation Agents and the Arrangers, on the other hand, (B) each
of the Borrower and Parent have consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and Parent is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Lender, each
Documentation Agent and each Arranger is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, Parent or any of their respective Affiliates, or any other
person and (B) neither the Administrative Agent, nor any Lender, Documentation
Agent or Arranger has any obligation to the Borrower, Parent or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, each Lender, each Documentation
Agent and each Arranger and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, Parent and their respective Affiliates, and neither the Administrative
Agent nor any Arranger, Lender or documentation agent has any obligation to
disclose any of such interests to the Borrower, Parent or any of their
respective Affiliates. The Borrower agrees that it will not take any position or
bring any claim against any of the Administrative Agent, Lenders, Documentation
Agents or Arrangers that is contrary to the preceding sentence.

 



186

 

 

Section 9.24        Acknowledgment Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

(a)               In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)               As used in this Section 9.24, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Signature Pages Follow]

 



187

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

  SPIRIT AEROSYSTEMS, INC.       By: /s/ Rhonda Harkins     Name: Rhonda Harkins
    Title: Treasurer

 

 

 



 

  BANK OF AMERICA, N.A.,   as Administrative Agent and Collateral Agent      
By: /s/ Kevin L. Ahart     Name: Kevin L. Ahart     Title: Vice President

 

  BANK OF AMERICA, N.A.,   as a Lender       By: /s/ Prathamesh Kshirsagar    
Name: Prathamesh Kshirsagar     Title: Director

 



 

 

 